Exhibit 10.1





SECOND AMENDED AND RESTATED CREDIT AGREEMENT
dated as of
June 26, 2013
among
TRIANGLE CAPITAL CORPORATION
as Borrower,
The Lenders Listed Herein
and
BRANCH BANKING AND TRUST COMPANY
as Administrative Agent,
and
ING CAPITAL LLC
as Multicurrency Agent,
and
BB&T CAPITAL MARKETS and FIFTH THIRD BANK
as Joint Lead Arrangers,


and
ING CAPITAL LLC
as Documentation Agent





--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
Page
ARTICLE I DEFINITIONS
1
SECTION 1.01.    Definitions.
1
SECTION 1.02.    Accounting Terms and Determinations.
39
SECTION 1.03.    Use of Defined Terms.
39
SECTION 1.04.    Terms Generally.
39
SECTION 1.05.    Currencies Generally.
40
SECTION 1.06.    Special Provisions Relating to Euro.
40
SECTION 1.07.    Amendment and Restatement of Existing Agreement.
41
 
 
ARTICLE II THE CREDIT
41
SECTION 2.01.    Commitments to Make Advances.
41
SECTION 2.02.    Method of Borrowing Advances.
43
SECTION 2.03.    Continuation and Conversion Elections.
45
SECTION 2.04.    Notes.
45
SECTION 2.05.    One-Year Extension of Termination Date.
46
SECTION 2.06.    Interest Rates.
47
SECTION 2.07.    Fees.
49
SECTION 2.08.    Optional Termination or Reduction of Commitments.
50
SECTION 2.09.    Termination of Commitments; Maturity of Advances.
50
SECTION 2.10.    Optional Prepayments.
50
SECTION 2.11.    Mandatory Prepayments.
51
SECTION 2.12.    General Provisions as to Payments.
53
SECTION 2.13.    Computation of Interest and Fees.
59
SECTION 2.14.    Increase in Commitments.
59
 
 
ARTICLE III CONDITIONS TO BORROWINGS
62
SECTION 3.01.    Conditions to Initial Closing.
62
SECTION 3.02.    Conditions to All Borrowings.
64
 
 
ARTICLE IV REPRESENTATIONS AND WARRANTIES
65
SECTION 4.01.    Existence and Power.
65
SECTION 4.02.    Organizational and Governmental Authorization; No
Contravention.
65
SECTION 4.03.    Binding Effect.
65
SECTION 4.04.    Financial Information.
66
SECTION 4.05.    Litigation.
66
SECTION 4.06.    Compliance with ERISA.
66
SECTION 4.07.    Payment of Taxes.
66
SECTION 4.08.    Subsidiaries.
67
SECTION 4.09.    Investment Company Act, Etc.
67
SECTION 4.10.    All Consents Required.
67
SECTION 4.11.    Ownership of Property; Liens.
67
SECTION 4.12.    No Default.
67
SECTION 4.13.    Full Disclosure.
68
SECTION 4.14.    Environmental Matters.
68
SECTION 4.15.    Compliance with Laws.
68
SECTION 4.16.    Capital Securities.
68
 
 
 
 
 
 


i

--------------------------------------------------------------------------------



 
Page
SECTION 4.17.    Margin Stock.
68
SECTION 4.18.    Insolvency.
69
SECTION 4.19.    Collateral Documents.
69
SECTION 4.20.    Labor Matters.
69
SECTION 4.21.    Patents, Trademarks, Etc.
70
SECTION 4.22.    Insurance.
70
SECTION 4.23.    Anti-Terrorism Laws.
70
SECTION 4.24.    Ownership Structure.
70
SECTION 4.25.    Reports Accurate; Disclosure.
70
SECTION 4.26.    Location of Offices.
71
SECTION 4.27.    Affiliate Transactions.
71
SECTION 4.28.    Broker's Fees.
71
SECTION 4.29.    Survival of Representations and Warranties, Etc.
71
SECTION 4.30.    Loans and Investments.
71
SECTION 4.31.    No Default or Event of Default.
71
SECTION 4.32.    USA Patriot Act; OFAC.
72
SECTION 4.33.    Material Contracts.
72
SECTION 4.34.    Collateral-Mortgage Property.
72
SECTION 4.35.    Mortgaged Properties.
73
SECTION 4.36.    Common Enterprise.
73
SECTION 4.37.    Investment Policies.
73
SECTION 4.38.    Eligibility of Portfolio Investments.
73
SECTION 4.39.    Portfolio Investments.
73
SECTION 4.40.    Selection Procedures.
73
SECTION 4.41.    Coverage Requirement.
74
 
 
ARTICLE V COVENANTS    
74
SECTION 5.01.    Information.
74
SECTION 5.02.    Inspection of Property, Books and Records.
76
SECTION 5.03.    Maintenance of RIC Status and Business Development Company;
Asset Coverage.
76
SECTION 5.04.    Minimum Liquidity.
76
SECTION 5.05.    [Intentionally omitted].
77
SECTION 5.06.    Sale/Leasebacks.
77
SECTION 5.07.    Minimum Consolidated Tangible Net Worth.
77
SECTION 5.08.    Acquisitions.
77
SECTION 5.09.    Interest Coverage Ratio.
77
SECTION 5.10.    [Intentionally omitted].
77
SECTION 5.11.    Loans or Advances.
77
SECTION 5.12.    Restricted Payments.
77
SECTION 5.13.    Investments.
78
SECTION 5.14.    Negative Pledge.
78
SECTION 5.15.    Maintenance of Existence, etc.
80
SECTION 5.16.    Dissolution.
80
SECTION 5.17.    Consolidations, Mergers and Sales of Assets.
80
SECTION 5.18.    Use of Proceeds.
80
SECTION 5.19.    Compliance with Laws; Payment of Taxes.
81
SECTION 5.20.    Insurance.
81
SECTION 5.21.    Change in Fiscal Year.
81
SECTION 5.22.    Maintenance of Property.
81
SECTION 5.23.    Environmental Notices.
81


ii

--------------------------------------------------------------------------------



 
Page
SECTION 5.24.    Environmental Matters.
81
SECTION 5.25.    Environmental Release.
82
SECTION 5.26.    [Intentionally omitted].
82
SECTION 5.27.    Transactions with Affiliates.
82
SECTION 5.28.    Joinder of Subsidiaries.
82
SECTION 5.29.    No Restrictive Agreement.
83
SECTION 5.30.    Partnerships and Joint Ventures.
84
SECTION 5.31.    Additional Debt.
84
SECTION 5.32.    [Intentionally omitted].
84
SECTION 5.34.    ERISA Exemptions.
85
SECTION 5.35.    Hedge Transactions.
85
SECTION 5.36.    Performance of Loan Documents.
85
SECTION 5.37.    Operating Leases.
85
SECTION 5.38.    [Intentionally omitted].
85
SECTION 5.39.    Compliance with Investment Policies and Investment Documents.
85
SECTION 5.40.    Delivery of Collateral to Collateral Custodian.
86
SECTION 5.41.    Custody Agreements.
86
 
 
ARTICLE VI DEFAULTS
86
SECTION 6.01.    Events of Default.
86
SECTION 6.02.    Notice of Default.
90
SECTION 6.03.    CAM Exchange.
90
SECTION 6.04.    Allocation of Proceeds.
91
 
 
ARTICLE VII AGENTS
92
SECTION 7.01.    Appointment and Authority.
92
SECTION 7.02.    Rights as a Lender.
92
SECTION 7.03.    Exculpatory Provisions.
92
SECTION 7.04.    Reliance by Agents.
93
SECTION 7.05.    Delegation of Duties.
94
SECTION 7.06.    Resignation of Agents.
94
SECTION 7.07.    Non-Reliance on Agents and Other Lenders.
95
SECTION 7.08.    No Other Duties, etc.
95
SECTION 7.09.    Other Agents.
95
SECTION 7.10.    Hedging Agreements, Cash Management Services and Bank Products.
95
SECTION 7.11.    Administrative Agent May File Proofs of Claim.
96
SECTION 7.12.    Collateral and Guaranty Matters.
96
 
 
ARTICLE VIII CHANGE IN CIRCUMSTANCES; COMPENSATION
97
SECTION 8.01.    Basis for Determining Interest Rate Inadequate or Unfair.
97
SECTION 8.02.    Illegality.
98
SECTION 8.03.    Increased Costs.
98
SECTION 8.04.    Base Rate Advances Substituted for Affected Eurocurrency
Advances.
100
SECTION 8.05.    Compensation.
100
 
 
ARTICLE IX MISCELLANEOUS
101
SECTION 9.01.    Notices Generally.
101
 
 
 
 


iii

--------------------------------------------------------------------------------



 
Page
SECTION 9.02.    No Waivers.
103
SECTION 9.03.    Expenses; Indemnity; Damage Waiver.
103
SECTION 9.04.    Setoffs; Sharing of Set-Offs; Application of Payments.
105
SECTION 9.05.    Amendments and Waivers.
106
SECTION 9.06.    Margin Stock Collateral.
108
SECTION 9.07.    Successors and Assigns.
108
SECTION 9.08.    Defaulting Lenders.
113
SECTION 9.09.    Confidentiality.    
115
SECTION 9.10.    Representation by Lenders.
115
SECTION 9.11.    Obligations Several.
116
SECTION 9.12.    Survival of Certain Obligations.
116
SECTION 9.13.    North Carolina Law.
116
SECTION 9.14.    Severability.
116
SECTION 9.15.    Interest.    
116
SECTION 9.16.    Interpretation.
116
SECTION 9.17.    Counterparts; Integration; Effectiveness; Electronic Execution.
116
SECTION 9.18.    Jurisdiction; Waiver of Venue; Service of Process; Waiver of
Jury Trial.
117
SECTION 9.19.    Independence of Covenants.
118
SECTION 9.20.    Concerning Certificates.
118
SECTION 9.21.    Judgment Currency.
118
SECTION 9.22. Post-Closing Actions
119
SECTION 9.23.  Patriot Act Notice
120
SECTION 9.24. No Fiduciary Relationship
120
 
 
ARTICLE X GUARANTY
120
SECTION 10.01.    Unconditional Guaranty.
120
SECTION 10.02.    Obligations Absolute.
121
SECTION 10.03.    Information Concerning the Borrower.
123
SECTION 10.04.    Guarantors' Subordination.
124
SECTION 10.05.    Waiver of Subrogation.
124
SECTION 10.06.    Enforcement.
124
SECTION 10.07.    Miscellaneous.
124
SECTION 10.08.    Keepwell.
125
SECTION 10.09.    Consent and Reaffirmation.
125
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


iv

--------------------------------------------------------------------------------



Annex:
Annex X - Post Closing Actions
Exhibits:
Schedule A - Designation Notice
Exhibit A - Form of Notice of Borrowing
Exhibit B-1 - Form of Revolver Note
Exhibit B-2 - Form of Swing Advance Note
Exhibit B-3 - Form of Multicurrency Note
Exhibit C - Form of Notice of Continuation or Conversion
Exhibit D - Reserved
Exhibit E - Form of Borrowing Base Certification Report
Exhibit F - Form of Opinion of Borrower's and     Guarantors' Counsel
Exhibit G - Form of Closing Certificate
Exhibit H - Form of Officer's Certificate
Exhibit I - [Intentionally Omitted]
Exhibit J - Form of Compliance Certificate
Exhibit K - Reserved
Exhibit L - Form of Joinder and Reaffirmation Agreement
Exhibit M - Reserved
Exhibit N - Reserved
Exhibit O - Form of Assignment and Assumption    



v

--------------------------------------------------------------------------------





SECOND AMENDED AND RESTATED CREDIT AGREEMENT
THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT is dated as of June 26, 2013
among TRIANGLE CAPITAL CORPORATION, a Maryland corporation, as borrower, the
LENDERS listed on the signature pages hereof, BRANCH BANKING AND TRUST COMPANY,
as Administrative Agent, ING CAPITAL LLC, as Multicurrency Agent.
RECITALS
A.    Certain of the parties hereto are parties to an Amended and Restated
Credit Agreement dated as of September 18, 2012 by and among the Borrower,
Branch Banking and Trust Company, as Administrative Agent and Swing Line Lender,
and the Lenders identified therein (the “Existing Credit Agreement”), and
certain other Loan Documents entered into in connection with (and as defined in)
the Existing Credit Agreement (collectively with the Existing Credit Agreement,
the “Existing Loan Documents”), pursuant to which the Lenders party thereto
provided credit facilities to the Borrower in the aggregate principal amount of
up to $165,000,000, subject to increase from time to time to a maximum aggregate
principal amount of $215,000,000 as set forth in the Existing Credit Agreement.
B.    The parties wish to enter into this Agreement to provide credit facilities
to the Borrower in the aggregate principal amount of up to $165,000,000 (subject
to increase from time to time to a maximum aggregate principal amount of
$215,000,000) through a $130,000,000 tranche in which revolving advances will be
made in US dollars only and a new US dollar equivalent $35,000,000 multicurrency
tranche in which revolving advances may be made in foreign currencies, and the
Borrower wishes to issue the Notes described herein, which shall amend, restate,
replace and supersede (but not cause a novation of) the Existing Credit
Agreement and the other Existing Loan Documents and which hereinafter shall
govern the terms and conditions under which the Lenders shall provide senior
revolving facilities to the Borrower.
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereby agree as follows:
ARTICLE I
DEFINITIONS
SECTION 1.01.     Definitions. The terms as defined in this Section 1.01 shall,
for all purposes of this Agreement and any amendment hereto (except as otherwise
expressly provided or unless the context otherwise requires), have the meanings
set forth herein:


“Acquisition” means any transaction or series of related transactions (other
than a Portfolio Investment) for the purpose of, or resulting in, directly or
indirectly, (a) the acquisition by the Borrower or any Subsidiary of all or
substantially all of the assets of a Person (other than a Subsidiary) or of any
business or division of a Person (other than a Subsidiary), (b) the acquisition
by the Borrower or any Subsidiary of more than 50% of any class of Voting Stock
(or similar ownership interests) of any Person (provided that formation or
organization of any Wholly Owned Subsidiary shall not constitute an
“Acquisition” to the extent that the amount of the Investment in such entity is
permitted under Sections 5.08 and 5.12), or (c) a merger, consolidation,
amalgamation or other combination by the Borrower or any Subsidiary with another
Person (other than a

1

--------------------------------------------------------------------------------



Subsidiary) if the Borrower or such Subsidiary is the surviving entity; provided
that in any merger or other combination involving the Borrower, the Borrower
must be the surviving entity.
“Adjusted Index Euro-Dollar Rate” applicable to any Interest Period means a rate
per annum equal to the quotient obtained (rounded upwards, if necessary, to the
next higher 1/100th of 1%) by dividing (i) the applicable Index Euro-Dollar Rate
for such Interest Period by (ii) 1.00 minus the Eurocurrency Reserve Percentage.
“Adjusted London InterBank Offered Rate” applicable to any Interest Period means
a rate per annum equal to the quotient obtained (rounded upwards, if necessary,
to the next higher 1/100th of 1%) by dividing (i) the applicable London
InterBank Offered Rate for such Interest Period by (ii) 1.00 minus the
Eurocurrency Reserve Percentage.
“Administrative Agent” means BB&T, in its capacity as administrative agent for
the Lenders, and its successors and permitted assigns in such capacity.
“Administrative Agent's Letter Agreement” means that certain letter agreement,
dated as of July 30, 2012, between Borrower and the Administrative Agent
relating to the terms of this Agreement, and certain fees from time to time
payable by the Borrower to the Administrative Agent, together with all
amendments and modifications thereto. If there is any conflict between the
provisions of this Agreement and the provisions of the Administrative Agent's
Letter Agreement, the provisions of this Agreement will control.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Advance Rate” means, as to any Eligible Investment then permitted to be
included in the Borrowing Base in accordance with the definition of Borrowing
Base, and subject to adjustment as provided in the definition of Borrowing Base,
the following percentages with respect to such Eligible Investment:
Portfolio Investment
Advance Rate
Unrestricted Cash and Cash Equivalents
100%
Eligible First Lien Debt Investments
60%
Eligible Mezzanine Debt Investments
40%



“Advances” means collectively the Multicurrency Advances, the Revolver Advances
and the Swing Advances. “Advance” means any one of such Advances, as the context
may require.

2

--------------------------------------------------------------------------------



“Affiliate” of any Person means (i) any other Person which directly, or
indirectly through one or more intermediaries, controls such Person, (ii) any
other Person which directly, or indirectly through one or more intermediaries,
is controlled by or is under common control with such Person, or (iii) any other
Person of which such Person owns, directly or indirectly, 10% or more of the
common stock or equivalent equity interests. As used herein, the term “control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. Notwithstanding the
foregoing, the term “Affiliate” shall not include any Person that is an
“Affiliate” solely by reason of the Borrower or any Subsidiary's investment
therein in connection with a Portfolio Investment in the ordinary course of
business and consistent with the Investment Policies.
“Agent Parties” has the meaning set forth in Section 9.01(d).
“Agreed Foreign Currency” means, at any time, Canadian Dollars and, with the
agreement of each Multicurrency Lender, any other Foreign Currency, so long as,
in respect of Canadian Dollars or such other Foreign Currency, at such time (a)
except with respect to Canadian Dollars, such Foreign Currency is dealt with in
the London interbank deposit market, (b) such Foreign Currency is freely
transferable and convertible into Dollars in the London foreign exchange market
and (c) no central bank or other governmental authorization in the country of
issue of such Foreign Currency is required to permit use of such Foreign
Currency by any Multicurrency Lender for making any Advance hereunder and/or to
permit the Borrower to borrow and repay the principal thereof and to pay the
interest thereon, unless such authorization has been obtained and is in full
force and effect.
“Agreement” means this Second Amended and Restated Credit Agreement, together
with all amendments and supplements hereto.
“Applicable Agent” means (a) with respect to Multicurrency Advances, the
Multicurrency Agent, (b) with respect to Revolver Advances and Swing Advances,
the Administrative Agent, and (c) for all other purposes of this Agreement and
the other Loan Documents, the Administrative Agent unless, in each case, the
context may otherwise require.
“Applicable Laws” means all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“Applicable Margin” has the meaning set forth in Section 2.06(a).
“Applicable Multicurrency Percentage” means with respect to any Multicurrency
Lender, the percentage of the total Multicurrency Commitments represented by
such Multicurrency Lender's Multicurrency Commitment. If the Multicurrency
Commitments have terminated or expired, the Applicable Multicurrency Percentages
shall be determined based upon the Multicurrency Commitments most recently in
effect, giving effect to any assignments.

3

--------------------------------------------------------------------------------



“Applicable Outstanding Dollar Percentage” means, with respect to any Lender,
the percentage of the sum of the aggregate outstanding principal amount of all
Revolver Advances and Multicurrency Advances denominated in Dollars represented
by the sum of the aggregate outstanding principal amount of all Revolver
Advances and Multicurrency Advances denominated in Dollars of such Lender.
“Applicable Percentage” means, with respect to any Lender, the percentage of the
sum of the Total Unused Revolver Commitments and the Total Unused Multicurrency
Commitments represented by the sum of such Lender's Unused Revolver Commitment
and Unused Multicurrency Commitment. If the Commitments have terminated or
expired, the Applicable Percentages shall be determined based upon such sum of
the Total Unused Revolver Commitments and the Total Unused Multicurrency
Commitments represented by the sum of such Lender's Unused Revolver Commitment
and Unused Multicurrency Commitment most recently in effect, giving effect to
any assignments.
“Applicable Revolver Percentage” means with respect to any Revolver Lender, the
percentage of the total Revolver Commitments represented by such Revolver
Lender's Revolver Commitment. If the Revolver Commitments have terminated or
expired, the Applicable Revolver Percentages shall be determined based upon the
Revolver Commitments most recently in effect, giving effect to any assignments.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender
or (b) an Affiliate of a Lender.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.07), and accepted by the Administrative Agent, in
substantially the form of Exhibit O or any other form approved by the
Administrative Agent.
“Assignment of Mortgage” means, as to each Portfolio Investment secured by an
interest in real property, one or more assignments, notices of transfer or
equivalent instruments, each in recordable form and sufficient under the laws of
the relevant jurisdiction to reflect the transfer of the related mortgage, deed
of trust, security deed or similar security instrument and all other documents
related to such Portfolio Investment and, to the extent requested by the
Administrative Agent, to grant a perfected lien thereon by the Borrower in favor
of the Administrative Agent on behalf of the Secured Parties, each such
Assignment of Mortgage to be in form and substance acceptable to the
Administrative Agent.
“Authority” has the meaning set forth in Section 8.02.
“Bank Products” means any: (1) Hedging Agreements; and (2) other services or
facilities provided to any Loan Party by BB&T or any Lender that provides the
initial funding of any Commitment on the Closing Date or any Additional Lender
(as defined in Section 2.14(a)) that provides the funding of any Commitment on
any Commitment Increase Date (as defined in Section 2.14(c)) (but not any
assignee of any of the foregoing Lenders) or any of their respective Affiliates,
in each case solely until such Person has assigned all of its interests under
this Agreement (each, in such capacity, a “Bank Product Bank”) (but excluding
Cash Management Services) with respect

4

--------------------------------------------------------------------------------



to (a) credit cards, (b) purchase cards, (c) merchant services constituting a
line of credit, and (d) leasing.
“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978
(11 U.S.C. §§101, et. seq.).
“Base Rate” means for any Base Rate Advance for any day, the rate per annum
equal to the highest as of such day of (i) the Prime Rate, (ii)  one-half of one
percent (0.5%) above the Federal Funds Rate and (iii) two percent (2%) above the
Adjusted London InterBank Offered Rate for a one-month Interest Period. For
purposes of determining the Base Rate for any day, changes in the Prime Rate,
the Federal Funds Rate or the Adjusted London InterBank Offered Rate shall be
effective on the date of each such change.
“Base Rate Advance” means, with respect to any Advance, such Advance when such
Advance bears or is to bear interest at a rate based upon the Base Rate.
“BB&T” means Branch Banking and Trust Company, and its successors.
“Borrower” means Triangle Capital Corporation, a Maryland corporation, and its
successors and its permitted assigns.
“Borrowing” means a borrowing hereunder consisting of Revolver Advances or
Multicurrency Advances made to the Borrower: (i) at the same time by all of the
Revolving Lenders pursuant to Article II, (ii) at the same time by all of the
Multicurrency Lenders pursuant to Article II, or (iii) by BB&T, for Swing
Advances. A Borrowing is a “Revolver Borrowing” if such Advance is made pursuant
to Section 2.01(a), a “Multicurrency Borrowing” if such Advance is made pursuant
to Section 2.01(c) or a “Swingline Borrowing” if such Advance is made pursuant
to Section 2.01(b). A Borrowing is a “Base Rate Borrowing” if such Advances are
Base Rate Advances. A Borrowing is an “Index Euro-Dollar Borrowing” if such
Advances are Index Euro-Dollar Advances. A Borrowing is a “Eurocurrency
Borrowing” if such Advances are Eurocurrency Advances.
“Borrowing Base” means, based on the most recent Borrowing Base Certification
Report which as of the date of a determination of the Borrowing Base has been
received by the Administrative Agent, the sum of the applicable Advance Rates of
the Value of each Eligible Investment identified in the definition of “Advance
Rate” in this Section 1.01 and includable in the Borrowing Base pursuant to the
last paragraph of this definition; provided, however, that:
(a)     in no event shall more than 10% of the aggregate value of the Borrowing
Base consist of PIK Investments (after giving effect to Advance Rates), where
“PIK Investments” shall mean an Eligible Debt Security with respect to which
more than 25% of the interest payable thereon may be paid in kind;
(b)    in no event shall more than 10% of the aggregate value of the Borrowing
Base consist of debtor-in-possession Investments (after giving effect to Advance
Rates);
(c)    for purposes of calculating the Borrowing Base, no Eligible Debt
Security, when aggregated with the Value of all other Eligible Debt Securities
from the same obligor, shall be deemed to have a Value greater than $10,000,000,
except that up to ten (10) Eligible

5

--------------------------------------------------------------------------------



Debt Securities, when aggregated with the Value of all other Eligible Debt
Securities from the same obligor, may be deemed to have a Value of the lesser of
(x) $15,000,000 and (y) their Value calculated without the $15,000,000
limitation; and
(d)    all filings and other actions required to perfect the first-priority
security interest of the Administrative Agent on behalf of the Secured Parties
in the Portfolio Investments comprising the Borrowing Base have been made or
taken.
Notwithstanding the foregoing, inclusion of any Eligible Debt Security in the
Borrowing Base calculation at any time is subject to the following further
restrictions:
If at any time the Borrowing Base includes fewer than eleven Eligible Debt
Securities, the Borrower shall have ten (10) Business Days to either (i) seek a
replacement Eligible Debt Security to restore the Borrowing Base to not fewer
than eleven Eligible Debt Securities, said restoration to be evidenced by a
certificate in the form contemplated by the proviso to Section 2.11(e) and
certifying as to the new Borrowing Base and the satisfaction of the conditions
set forth in said proviso, or (ii) establish the Minimum Liquidity Requirement
by delivery to the Administrative Agent of reasonably satisfactory evidence that
the Minimum Liquidity Requirement has been met (which Minimum Liquidity
Requirement would continue to be required so long as Eligible Debt Securities
are fewer than eleven), provided that if, after such ten (10) Business Days have
elapsed, the Borrower has neither restored the number of Eligible Debt
Securities to eleven or more nor met the Minimum Liquidity Requirement, then (x)
the Borrowing Base shall be calculated as 100% of the amount of Unrestricted
Cash and Cash Equivalents (until such time as there are once again eleven or
more Eligible Debt Securities in the Borrowing Base or the Minimum Liquidity
Requirement is met), and (y) the Borrower shall make a mandatory prepayment, in
the amount by which the Advances exceed the new Borrowing Base (as calculated
based solely on Unrestricted Cash and Cash Equivalents), in accordance with
Section 2.11(c). No Advances shall be made during any ten (10) Business Day
period described above.
“Borrowing Base Certification Report” means a report in the form attached hereto
as Exhibit E, and otherwise reasonably satisfactory to the Administrative Agent,
certified by the chief financial officer or other authorized officer of the
Borrower regarding the Eligible Investments, and including or attaching a list
of all Portfolio Investments included in the Borrowing Base and the most recent
Value (and the source of determination of the Value) for each. Upon receipt by
the Administrative Agent, a Borrowing Base Certification Report shall be subject
to the Administrative Agent's satisfactory review, acceptance or correction, in
the exercise of its reasonable discretion.
“Business Day” means any day (a) that is not a Saturday, Sunday or other day on
which commercial banks in North Carolina are authorized or required by law to
remain closed and, (b) if such day relates to a borrowing of, a payment or
prepayment of principal of or interest on, a continuation or conversion of or
into, or the Interest Period for, an Index Euro-Dollar Borrowing, or to a notice
by the Borrower with respect to any such borrowing, payment, prepayment,
continuation, conversion, or Interest Period, that is also a day on which
dealings in deposits denominated in Dollars are carried out in the London
interbank market, (c) if such day relates to a borrowing of, a payment or
prepayment of principal of or interest on, a continuation or conversion of or
into, or the Interest Period for, a Eurocurrency Borrowing denominated in
Canadian Dollars, which is also not a day on which banks are authorized or
required by law or other government action to close in Toronto, Ontario, and (d)
if such day relates to a borrowing or continuation of, a payment

6

--------------------------------------------------------------------------------



or prepayment of principal of or interest on, or the Interest Period for, any
Borrowing denominated in any Foreign Currency (other than Canadian Dollars), or
to a notice by the Borrower with respect to any such borrowing, continuation,
payment, prepayment or Interest Period, that is also a day on which commercial
banks and the London foreign exchange market settle payments in the Principal
Financial Center for such Foreign Currency.
“CAM Exchange” means the exchange of the Lenders' interests provided for in
Section 6.03.
“CAM Exchange Date” means the first date on which there shall occur: (a) any
event referred to in clauses (g) or (h) of Section 6.01; or (b) an acceleration
of the Advances pursuant to Section 6.01.
“CAM Percentage” means, as to each Lender, a fraction, expressed as a decimal,
of which (a) the numerator shall be the aggregate Dollar Equivalent of the
Designated Obligations owed to such Lender (whether or not at the time due and
payable) immediately prior to the CAM Exchange Date and (b) the denominator
shall be the aggregate Dollar Equivalent amount of the Designated Obligations
owed to all the Lenders (whether or not at the time due and payable) immediately
prior to the CAM Exchange Date.
“Capital Expenditures” means for any period the sum of all capital expenditures
incurred during such period by the Borrower and its Consolidated Subsidiaries,
as determined in accordance with GAAP; provided that in no event shall a
Portfolio Investment be considered a Capital Expenditure.
“Capital Securities” means, with respect to any Person, any and all shares,
interests (including membership interests and partnership interests),
participations or other equivalents (however designated, whether voting or
non-voting) of such Person's capital (including any instruments convertible into
equity), whether now outstanding or issued after the Closing Date.
“Cash” means money, currency or a credit balance in any demand or deposit
account with a United States federal or state chartered commercial bank of
recognized standing having capital and surplus in excess of $500 million, so
long as such bank has not been a Defaulting Lender for more than three (3)
Business Days after notice to Borrower (which notice may be given by telephone
or e-mail), which bank or its holding company has a short-term commercial paper
rating of: (a) at least A-1 or the equivalent by Standard & Poor's Rating
Services or at least P-1 or the equivalent by Moody's Investors Service, Inc.,
or (b) at least A-2 or the equivalent by Standard & Poor's Rating Services or at
least P-2 or the equivalent by Moody's Investors Service, Inc. (or, in the case
of a current Lender only, if not rated by Standard & Poor's Rating Services or
Moody's Investor's Service, Inc., such Lender is rated by another rating agency
acceptable to the Administrative Agent and such Lender's rating by such rating
agency is not lower than its rating by such rating agency on the Closing Date)
and (i) all amounts and assets credited to such account are directly and fully
guaranteed or insured by the United States of America or any agency thereof
(provided that the full faith and credit of the United States is pledged in
support thereof) or (ii) such bank is otherwise acceptable at all times and from
time to time to the Administrative Agent in its sole discretion. The
Administrative Agent acknowledges that, on the Closing Date, each current Lender
and each of the Borrower's current depository banks listed in the schedules to
the Security Agreement is an acceptable bank within the meaning of clause
(b)(ii) of this definition.

7

--------------------------------------------------------------------------------



Notwithstanding the foregoing, Cash shall also include up to $15 million in the
aggregate in any demand or deposit account with a United States federal or state
chartered commercial bank of recognized standing having capital and surplus less
than $500 million.
“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States of America or any agency thereof (provided that
the full faith and credit of the United States is pledged in support thereof)
with maturities of not more than one year from the date acquired; (b) time
deposits and certificates of deposit with maturities of not more than one (1)
year from the date acquired issued by a United States federal or state chartered
commercial bank of recognized standing having capital and surplus in excess of
$500 million, and which bank or its holding company has a short-term commercial
paper rating of at least A-1 or the equivalent by Standard & Poor's Rating
Services or at least P-1 or the equivalent by Moody's Investors Service, Inc.;
and (c) investments in money market funds (i) which mature not more than ninety
(90) days from the date acquired and are payable on demand, (ii) with respect to
which there has been no failure to honor a request for withdrawal, (iii) which
are registered under the Investment Company Act of 1940, (iv) which have net
assets of at least $500,000,000 and (v) which maintain a stable share price of
not less than One Dollar ($1.00) per share and are either (A) directly and fully
guaranteed or insured by the United States of America or any agency thereof
(provided that the full faith and credit of the United States is pledged in
support thereof) or (B) maintain a rating of at least A-2 or better by Standard
& Poor's Rating Services and are maintained with an investment fund manager that
is otherwise acceptable at all times and from time to time to the Administrative
Agent in its sole discretion; provided that, notwithstanding the foregoing, no
asset, agreement, or investment maintained or entered into with, or issued,
guaranteed by, or administered by a Lender that has been a Defaulting Lender for
more than three (3) Business Days after notice to Borrower (which notice may be
given by telephone or e-mail) shall be a “Cash Equivalent” hereunder.
“Cash Management Services” means any one or more of the following types of
services or facilities provided to any Loan Party by BB&T or any Lender that
provides the initial funding of any Commitment on the Closing Date or any
Additional Lender that provides the funding of any Commitment on any Commitment
Increase Date (but not any assignee of any of the foregoing Lenders) or any of
their respective Affiliates, in each case solely until such Person has assigned
all of its interests under this Agreement (each, in such capacity, a “Cash
Management Bank”): (a) ACH transactions, (b) cash management services, including
controlled disbursement services, treasury, depository, overdraft, and
electronic funds transfer services, (c) custody account services, (d) foreign
exchange facilities, (e) credit or debit cards, and (f) merchant services not
constituting a Bank Product.
“CDOR Rate” has the meaning set forth in Section 2.06(d).

8

--------------------------------------------------------------------------------



“CERCLA” means the Comprehensive Environmental Response Compensation and
Liability Act, 42 U.S.C. §9601 et seq. and its implementing regulations and
amendments.
“CERCLIS” means the Comprehensive Environmental Response Compensation and
Liability Information System established pursuant to CERCLA.
“Change in Control” means the occurrence after the Closing Date of any of the
following: (i) any Person or two or more Persons acting in concert (excluding
the Persons that are officers and directors of the Borrower on the Closing Date)
shall have acquired beneficial ownership (within the meaning of Rule 13d-3 of
the SEC under the Securities Exchange Act of 1934) of 35% or more of the
outstanding shares of the voting stock of the Borrower; or (ii) as of any date a
majority of the board of directors of the Borrower consists of individuals who
were not either (A) directors of the Borrower as of the corresponding date of
the previous year, (B) selected or nominated to become directors by the board of
directors of the Borrower of which a majority consisted of individuals described
in clause (A), or (C) selected or nominated to become directors by the board of
directors of the Borrower of which a majority consisted of individuals described
in clause (A) and individuals described in clause (B) (excluding, in the case of
both clause (B) and clause (C), any individual whose initial nomination for, or
assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
requirement, guideline or directive (whether or not having the force of law) by
any Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, requirements, guidelines or directives thereunder or issued
in connection therewith or in implementation thereof and (y) all requests,
rules, requirements, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted, implemented or
issued.
“Class”, when used in reference to any Advance or Borrowing, refers to whether
such Advance, or the Advances constituting such Borrowing, are Revolver Advances
or Multicurrency Advances; when used in reference to any Lender, refers to
whether such Lender is a Revolver Lender or a Multicurrency Lender; and, when
used in reference to any Commitment, refers to whether such Commitment is a
Revolver Commitment or a Multicurrency Commitment.
“Closing Certificate” has the meaning set forth in Section 3.01(d).
“Closing Date” means the date of this Agreement.
“Code” means the Internal Revenue Code of 1986.

9

--------------------------------------------------------------------------------



“Collateral” means collectively: (1) (i) 100% of the Capital Securities of the
Guarantors and of the current and future Domestic Subsidiaries of the Borrower
and Guarantors; (ii) 65% of the voting and 100% of the non-voting Capital
Securities of any current or future Foreign Subsidiaries and (iii) all of the
other present and future property and assets of the Borrower and each Guarantor
including, but not limited to, machinery and equipment, inventory and other
goods, accounts, accounts receivable, bank accounts, brokerage accounts, general
intangibles, financial assets, investment property, license rights, patents,
trademarks, copyrights, chattel paper, insurance proceeds, contract rights,
hedge agreements, documents, instruments, indemnification rights, tax refunds,
and cash; and (2) any other property which secures the Obligations pursuant to
the Collateral Documents; provided that, notwithstanding the foregoing,
“Collateral” shall not include (i) any assets of or any equity interests in any
SBIC Entity and (ii) property rights in Capital Securities issued by a Person
other than a Subsidiary, or in any Operating Documents of any such issuer, to
the extent the security interest of the Administrative Agent does not attach
thereto pursuant to the terms of the Collateral Documents.
“Collateral Custodian” means any and each of (i) Branch Banking and Trust
Company, in its capacity as Collateral Custodian under the Custodial Agreement
to which it is a party, together with its successors and permitted assigns and
(ii) any other Person acting as a collateral custodian with respect to any
Collateral under any Custodial Agreement entered into in accordance with the
terms of this Agreement. Notwithstanding the foregoing, the Collateral Custodian
shall at all times be satisfactory to the Administrative Agent, in its
reasonable discretion.
“Collateral Documents” means, collectively, the Security Agreement, the Pledge
Agreement, any Control Agreements, any Mortgages and all other agreements,
instruments and other documents, whether now existing or hereafter in effect,
pursuant to which the Borrower or any Subsidiary shall grant or convey (or shall
have granted or conveyed) to the Secured Parties a Lien in, or any other Person
shall acknowledge any such Lien in, property as security for all or any portion
of the Obligations, as any of them may be further amended, modified or
supplemented from time to time.
“Commitment” means, with respect to each Lender, such Lender's Revolver
Commitment or Multicurrency Commitment, as the context may require.
“Commitments” means, collectively, the Revolver Commitments and the
Multicurrency Commitments.
“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Communications” has the meaning set forth in Section 9.01(d).
“Compliance Certificate” has the meaning set forth in Section 5.01(c).
“Consolidated EBITDA” means and includes, for the Borrower and the Consolidated
Subsidiaries that are Guarantors for any period, an amount equal to: (a)
Consolidated Net Investment Income for such period; plus, (b) to the extent such
amounts were deducted in computing Consolidated Net Investment Income for such
period: (i) Consolidated Interest Expense for such period; (ii) income tax
expense for such period, determined on a consolidated basis in accordance with
GAAP; (iii) Depreciation and Amortization for such period, determined on a
consolidated basis in accordance with GAAP; (iv) non-cash compensation expense;
and (v) such other non-cash

10

--------------------------------------------------------------------------------



expenses as may be recognized from time to time and approved by the
Administrative Agent; minus (c) to the extent included in Consolidated Net
Investment Income, interest income that is paid in kind or other than in cash.
Notwithstanding the fact that the SBIC Entities are not Loan Parties, the SBIC
Entities shall be included for purposes of calculating Consolidated EBITDA.
“Consolidated Interest Expense” for any period means interest, whether expensed
or capitalized, in respect of Debt of the Borrower or any of its Consolidated
Subsidiaries that are Guarantors outstanding during such period on a
consolidated basis in accordance with GAAP. Notwithstanding the fact that the
SBIC Entities are not Loan Parties, the SBIC Entities shall be included for
purposes of calculating Consolidated Interest Expense.
“Consolidated Net Investment Income” means, for any period, the net investment
income of the Borrower and the Consolidated Subsidiaries that are Guarantors set
forth or reflected on the consolidated income statement of the Borrower and its
Consolidated Subsidiaries for such period prepared in accordance with GAAP.
Notwithstanding the fact that the SBIC Entities are not Loan Parties, the SBIC
Entities shall be included for purposes of calculating Consolidated Net
Investment Income.
“Consolidated Subsidiary” means at any date any Subsidiary or other entity the
accounts of which, in accordance with GAAP, would be consolidated with those of
the Borrower in its consolidated financial statements as of such date.
“Consolidated Tangible Net Worth” means, at any time, Net Assets less the sum of
the value, (to the extent reflected in determining Net Assets) as set forth or
reflected on the most recent consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries, on a consolidated basis prepared in accordance with
GAAP (but without giving effect to the operation of Accounting Standards
Codification No. 825-10), of
(A)    All assets which would be treated as intangible assets for balance sheet
presentation purposes under GAAP, including goodwill (whether representing the
excess of cost over book value of assets acquired, or otherwise), trademarks,
tradenames, copyrights, patents and technologies, and unamortized debt discount
and expense;
(B)    To the extent not included in (A) of this definition, any amount at which
the Capital Securities of the Borrower (i.e. stock of the Borrower, as issuer,
owned by the Borrower) appear as an asset on the balance sheet of the Borrower
and its Consolidated Subsidiaries; and
(C)    Loans or advances to owners of Borrower's Capital Securities, or to
directors, officers, managers or employees of Borrower and its Consolidated
Subsidiaries.
Notwithstanding the fact that the SBIC Entities are not Loan Parties, the SBIC
Entities shall be included for purposes of calculating Consolidated Tangible Net
Worth.
“Control Agreement” means (i) the Amended and Restated Deposit Account Control
Agreement dated June 26, 2013 among the Borrower, the Administrative Agent, as
secured party on behalf of the Lenders, and Branch Banking and Trust Company, as
depository bank, with respect to the deposit account wherein the Borrower
maintains the Minimum Liquidity Requirement (ii) the Deposit Account Control
Agreement (Access Restricted After Notice) dated June 9, 2011 among

11

--------------------------------------------------------------------------------



the Borrower, the Administrative Agent, as secured party on behalf of the
Lenders, and Wells Fargo Bank, National Association, as depositary bank, (iii)
the Deposit Account Control Agreement (Access Restricted After Notice) dated
June 9, 2011 among ARC Industries, Inc., the Administrative Agent, as secured
party on behalf of the Lenders, and Wells Fargo Bank, National Association, as
depositary bank, (iv) the Deposit Account Control Agreement (Access Restricted
After Notice) dated June 9, 2011 among Energy Hardware Holdings, Inc., the
Administrative Agent, as secured party on behalf of the Lenders, and Wells Fargo
Bank, National Association, as depositary bank, (v) the Account Control
Agreement dated May 10, 2011 among the Borrower, the Administrative Agent, as
secured party on behalf of the Lenders, and RBC Bank, predecessor of PNC Bank,
National Association by merger, as depository bank, (vi) the Amended and
Restated Deposit Account Control Agreement dated June 26, 2013 among the
Borrower, the Administrative Agent, as secured party on behalf of the Lenders,
and Fifth Third Bank, as depository bank (vii) the Amended and Restated Deposit
Account Control Agreement dated June 26, 2013 among the Borrower, the
Administrative Agent, as secured party on behalf of the Lenders, and Capstone
Bank, as depository bank, (viii) the Amended and Restated Deposit Account
Control Agreement dated June 26, 2013 among the Borrower, the Administrative
Agent, as secured party on behalf of the Lenders, and Park Sterling Bank, (ix)
the Amended and Restated Deposit Account Control Agreement dated June 26, 2013
among Brantley Holdings Inc., the Administrative Agent, as secured party on
behalf of the Lenders, and Branch Banking and Trust Company, as depository bank,
(x) the Depository Account Control Agreement dated March 8, 2013 among the
Borrower, the Administrative Agent, as secured party on behalf of the Lenders,
and First Tennessee Bank National Association, as depository bank, (xi), as each
of the foregoing Control Agreements referenced in clauses (i) - (x) shall be
amended, restated, supplemented, or otherwise modified from time to time, and
(xii) any other deposit account control agreement, securities account control
agreement or like agreement, in form and substance satisfactory to the
Administrative Agent, pursuant to which the Administrative Agent obtains
“control” of Collateral held in deposit and securities accounts for UCC
purposes.
“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with any Loan Party, are treated as a single employer under
Section 414 of the Code.
“Credit Exposure” means, as to any Lender at any time, the sum of the
outstanding principal amount of such Lender's Revolving Credit Exposure and
Multicurrency Credit Exposure at such time.


“Credit Party Expenses” means, without limitation, (a) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates,
in connection with this Agreement and the other Loan Documents, including (i)
the reasonable fees, charges and disbursements of (A) counsel for the
Administrative Agent, (B) outside consultants for the Administrative Agent, (C)
appraisers, (D) commercial finance examinations, and (E) all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of the Obligations; and (ii) in connection with (A) the syndication of the
credit facilities provided for herein, (B) the administration, management,
execution and delivery of this Agreement and the other Loan Documents, and the
preparation, negotiation, administration and management of any amendments,
modifications or waivers of the provisions of this Agreement and the other Loan
Documents (whether or not the transactions contemplated thereby shall be
consummated), or (C) the enforcement or protection of its rights in connection
with this Agreement or the Loan Documents or efforts to preserve, protect,

12

--------------------------------------------------------------------------------



collect, or enforce the Collateral; (b) all reasonable out-of-pocket expenses
incurred by the Multicurrency Agent and its Affiliates, in connection with this
Agreement and the other Loan Documents, including (i) the reasonable fees,
charges and disbursements of (A) counsel for the Multicurrency Agent, and (B)
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of the Obligations; and (c) all reasonable out-of-pocket
expenses incurred by the Secured Parties who are not the Administrative Agent or
the Multicurrency Agent or any Affiliate of any of them, after the occurrence
and during the continuance of an Event of Default.
“Currency” means Dollars or any Foreign Currency.
“Custodial Agreement” means, collectively, (i) the Custodial Agreement dated as
of June 13, 2011 among Borrower, Administrative Agent and Branch Banking and
Trust Company, Mortgage Custody Department of Corporate Trust Services, as
Custodian, amended by that certain Omnibus Amendment No. 1 to Collateral
Documents and Custodial Agreement dated as of September 18, 2012, as further
amended by that certain Amendment No. 2 to Custodial Agreement dated as of June
26, 2013, and, (ii) to the extent required in the future, any and each other
custodial agreement entered into among a Person acting as Collateral Custodian,
the Borrower and the Administrative Agent, in each case as the same may from
time to time be amended, restated, supplemented or otherwise modified.
“Debt” of any Person means at any date, without duplication, (i) all obligations
of such Person for borrowed money; (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments; (iii) all obligations
of such Person to pay the deferred purchase price of property or services,
except trade accounts payable arising in the ordinary course of business; (iv)
all obligations of such Person as lessee under capital leases; (v) all
obligations of such Person to reimburse any bank or other Person in respect of
amounts payable under a banker's acceptance; (vi) all Redeemable Preferred
Securities of such Person; (vii) all obligations (absolute or contingent) of
such Person to reimburse any bank or other Person in respect of amounts which
are available to be drawn or have been drawn under a letter of credit or similar
instrument; (viii) all Debt of others secured by a Lien on any asset of such
Person, whether or not such Debt is assumed by such Person; (ix) all Debt of
others Guaranteed by such Person; (x) all obligations of such Person with
respect to interest rate protection agreements, foreign currency exchange
agreements or other hedging agreements (valued at the termination value thereof
computed in accordance with a method approved by the International Swap Dealers
Association and agreed to by such Person in the applicable hedging agreement, if
any); (xi) all obligations of such Person under any synthetic lease, tax
retention operating lease, sale and leaseback transaction, asset securitization,
off-balance sheet loan or other off-balance sheet financing product; (xii) all
obligations of such Person to purchase securities or other property arising out
of or in connection with the sale of the same or substantially similar
securities or property; and (xiii) all obligations of such Person created or
arising under any conditional sale or other title retention agreement with
respect to property acquired by such Person. The Debt of any Person shall
include the Debt of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person's ownership interest in or other relationship with such
entity, except to the extent the terms of such Debt provide that such Person is
not liable therefor.

13

--------------------------------------------------------------------------------



“Debt Security” means a note, bond, debenture, trust receipt or other
obligation, instrument or evidence of indebtedness, including debt instruments
of public and private issuers and tax-exempt securities, but specifically
excluding (i) Equity Securities or (ii) any security which by its terms permits
the payment obligation of the Obligor thereunder to be converted into or
exchanged for equity capital of such Obligor.
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.


“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived in writing, become an Event of Default.
“Default Excess” means, with respect to any Defaulting Lender, the excess, if
any, of such Defaulting Lender's ratable portion of the aggregate Credit
Exposure of all Lenders (calculated as if all Defaulting Lenders had funded all
of their respective Defaulted Advances) over the aggregate outstanding principal
amount of all Advances of such Defaulting Lender.
“Default Period” means, with respect to any Defaulting Lender, (i) in the case
of any Defaulted Advance, the period commencing on the date the applicable
Defaulted Advance was required to be extended to the Borrower under this
Agreement, in the case of any Advance (after giving effect to any applicable
grace period) and ending on the earlier of the following: (x) the date on which
(A) the Default Excess with respect to such Defaulting Lender has been reduced
to zero (whether by the funding of any Defaulted Advance by such Defaulting
Lender or by the non-pro-rata application of any prepayment pursuant to Section
9.08(c)) and (B) such Defaulting Lender shall have delivered to the Borrower,
the Administrative Agent and the Multicurrency Agent a written reaffirmation of
its intention to honor its obligations hereunder; and (y) the date on which the
Borrower, the Administrative Agent, the Multicurrency Agent and the Required
Lenders (and not including such Defaulting Lender in any such determination, in
accordance with Section 9.08(a)) waive the application of Section 9.08 with
respect to such Defaulted Advances of such Defaulting Lender in writing; (ii) in
the case of any Defaulted Payment, the period commencing on the date the
applicable Defaulted Payment was required to have been paid to the
Administrative Agent, the Multicurrency Agent or other Lender under this
Agreement (after giving effect to any applicable grace period) and ending on the
earlier of the following: (x) the date on which (A) such Defaulted Payment has
been paid to the Administrative Agent, the Multicurrency Agent or other Lender,
as applicable, together with (to the extent that such Person has not otherwise
been compensated by the Borrower for such Defaulted Payment) interest thereon
for each day from and including the date such amount is paid but excluding the
date of payment, at the greater of the Federal Funds Rate plus two percent
(2.0%) and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation (whether by the funding of any
Defaulted Payment by such Defaulting Lender or by the application of any amount
pursuant to Section 9.08(c)) and (B) such Defaulting Lender shall have delivered
to the Administrative Agent, the Multicurrency Agent or other Lender, as
applicable, a written reaffirmation of its intention to honor its obligations
hereunder with respect to such payments; and (y) the date on which the
Administrative Agent, the Multicurrency Agent or any such other Lender, as
applicable, waives the application of

14

--------------------------------------------------------------------------------



Section 9.08 with respect to such Defaulted Payments of such Defaulting Lender
in writing; and (iii) in the case of any Distress Event determined by the
Administrative Agent (in its good faith judgment) or the Required Lenders (in
their respective good faith judgment) to exist, the period commencing on the
date that the applicable Distress Event was so determined to exist and ending on
the earlier of the following: (x) the date on which (A) such Distress Event is
determined by the Administrative Agent, the Multicurrency Agent or the Required
Lenders (in each of their respective good faith judgments) to no longer exist
and (B) such Defaulting Lender shall have delivered to the Borrower, the
Multicurrency Agent and the Administrative Agent a written reaffirmation of its
intention to honor its obligations hereunder; and (y) such date as the Borrower,
the Multicurrency Agent and the Administrative Agent mutually agree, in their
sole discretion, to waive the application of Section 9.08 with respect to such
Distress Event of such Defaulting Lender.
“Default Rate” means, with respect to the Advances, on any day, the sum of 2%
plus the then highest interest rate (including the Applicable Margin) which may
be applicable to any Advance (irrespective of whether any such type of Advance
is actually outstanding hereunder).
“Defaulted Advance” has the meaning specified in the definition of “Defaulting
Lender”.


“Defaulted Investment” means any Portfolio Investment (a) that is 30 days or
more past due with respect to any interest or principal payments or (b) that is
or otherwise should be considered a non-accrual investment by the Borrower in
connection with its Investment Policies and GAAP.
“Defaulted Payment” has the meaning specified in the definition of “Defaulting
Lender”.


“Defaulting Lender” means, for so long as any Default Period is in effect, any
Lender that (a) has failed to (i) fund all or any portion of its Advances within
two (2) Business Days of the date such Advances were required to be funded
hereunder (each such Advance, a “Defaulted Advance”) unless such Lender notifies
the Administrative Agent, the Multicurrency Agent (if applicable) and the
Borrower in writing that such failure is the result of such Lender's good faith
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, the Multicurrency Agent, any Swingline Lender or any
other Lender any other amount required to be paid by it hereunder (each such
payment a “Defaulted Payment”) within two (2) Business Days of the date when
due, (b) has notified the Borrower, the Administrative Agent, the Multicurrency
Agent or the Swingline Lender in writing that it does not intend to comply with
its funding obligations hereunder (including in respect of its participation in
Swing Advances), or has made a public statement to that effect (unless such
writing or public statement relates to such Lender's obligation to fund any
Advance hereunder and states that such position is based on such Lender's good
faith determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent, the Multicurrency Agent (if applicable) or the Borrower, to confirm in
writing to the Administrative Agent, the Multicurrency Agent (if applicable) and
the Borrower that it will comply with its prospective funding obligations
hereunder (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause

15

--------------------------------------------------------------------------------



(c) upon receipt of such written confirmation by the Administrative Agent, the
Multicurrency Agent (if applicable) and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity (each, a
“Distress Event”, and each Person subject to a Distress Event, a “Distressed
Person”); provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender; provided, further,
that the appointment of an administrator, provisional liquidator, conservator,
receiver, trustee, custodian or other similar official by a supervisory
authority or regulator with respect to a Lender or direct or indirect parent of
a Lender under the Dutch Financial Supervision Act 2007 (as amended from time to
time and including any successor legislation) shall not be deemed an event
described in clause (d)(i) or (ii) hereof. Any determination by the
Administrative Agent, and the Multicurrency Agent with respect to a
Multicurrency Lender, that a Lender is a Defaulting Lender under clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender, for so long as such
Default Period is in effect, upon delivery of written notice of such
determination to the Borrower, each Swingline Lender and each Lender.


“Depreciation and Amortization” means for any period an amount equal to the sum
of all depreciation and amortization expenses of the Borrower and its
Consolidated Subsidiaries that are Guarantors for such period, as determined on
a consolidated basis in accordance with GAAP. Notwithstanding the fact that the
SBIC Entities are not Loan Parties, the SBIC Entities shall be included for
purposes of calculating Depreciation and Amortization.
“Designated Obligations” means all obligations of the Borrower with respect to
(a) principal of and interest on the Advances and (b) accrued and unpaid fees
under the Loan Documents.
“Determination Date” means:
(a)    each last Business Day of March, June, September and December in each
year, commencing on June 30, 2013;

16

--------------------------------------------------------------------------------



(b)    the date of any reduction of the Multicurrency Commitments pursuant to
the terms of Section 2.08 or Section 2.09;
(c)    any date upon the request of the Multicurrency Agent;
(d)    any date upon the request of the Administrative Agent; or
(e)     any date upon the request, not more frequently than once per consecutive
three month period, of the Required Lenders or the Required Lenders of any
Class.
“Distress Event” has the meaning specified in the definition of “Defaulting
Lender”.


“Distressed Person” has the meaning specified in the definition of “Defaulting
Lender”.
“Dollars” or “$” means dollars in lawful currency of the United States of
America.
“Dollar Equivalent” means, on any date of determination, (a) with respect to any
amount denominated in Dollars, such amount, and (b) with respect to an amount
denominated in any Foreign Currency, the amount of Dollars that would be
received in exchange for such amount of such Foreign Currency, based upon the
spot rate at which the Multicurrency Agent (or other foreign currency broker
reasonably acceptable to the Multicurrency Agent) offers to sell such Foreign
Currency for Dollars in the London foreign exchange market at approximately
11:00 a.m., London time, for delivery two (2) Business Days later.
“Domestic Subsidiary” means any Subsidiary which is organized under the laws of
any state or territory of the United States of America.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.07(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 9.07(b)(iii)).
“Eligible Debt Security” means, on any date of determination, any Debt Security
held by Borrower as a Portfolio Investment that meets the following conditions:
(i)the investment in the Debt Security was made in accordance with the terms of
the Investment Policies and arose in the ordinary course of the Borrower's
business;
(ii)the Debt Security is not a Defaulted Investment and is not owed by an
Obligor that is subject to an Insolvency Event or as to which the Borrower has
received notice from an Obligor of an imminent bankruptcy, insolvency or similar
proceeding;


 

17

--------------------------------------------------------------------------------



(iii)the Obligor of such Debt Security has executed all appropriate
documentation, if any, required in accordance with applicable Investment
Policies and such Debt Security is evidenced by Investment Documents that have
been duly authorized, that are in full force and effect and that constitute the
legal, valid and binding obligation of the Obligor of such Debt Security to pay
the stated amount of the Loan and interest thereon, and the related Investment
Documents are enforceable against such Obligor in accordance with their
respective terms;
(iv)the Debt Security, together with the Investment Documents related thereto,
does not contravene in any material respect any Applicable Laws (including laws,
rules and regulations relating to usury, truth in lending, fair credit billing,
fair credit reporting, equal credit opportunity, fair debt collection practices
and privacy) and with respect to which no Obligor party thereto is in violation
of any Applicable Laws or the terms and conditions of such Investment Documents,
to the extent any such violation results in or would be reasonably likely to
result in (a) an adverse effect upon the value or collectability of such Debt
Security, (b) a material adverse change in, or a material adverse effect upon,
any of (1) the financial condition, operations, business or properties of the
Obligor or any of its respective Subsidiaries, taken as a whole, (2) the rights
and remedies of the Borrower under the Investment Documents, or the ability of
the Obligor or any other loan party thereunder to perform its obligations under
the Investment Documents to which it is a party, as applicable, taken as a
whole, or (3) the collateral securing the Debt Security, or the Borrower's Liens
thereon or the priority of such Liens;
(v)the Debt Security, together with the related Investment Documents, is fully
assignable (and if such Investment is secured by a mortgage, deed of trust or
similar lien on real property, and if requested in writing by the Administrative
Agent, an Assignment of Mortgage executed in blank has been delivered to the
Collateral Custodian);
(vi)the Debt Security was documented and closed in accordance with the
Investment Policies, and each original promissory note representing the portion
of such Debt Security payable to the Borrower, has been delivered to the
Collateral Custodian, duly endorsed as collateral or held by a bailee on behalf
of the Administrative Agent;
(vii)the Debt Security is free of any Liens and the Borrower's interest in all
Related Property is free of any Liens other than Liens permitted under the
applicable Investment Documents and all filings and other actions required to
perfect the security interest of the Administrative Agent on behalf of the
Secured Parties in the Debt Security have been made or taken;
(viii)no right of rescission, set off, counterclaim, defense or other material
dispute has been asserted with respect to such Debt Security;
(ix)any taxes due and payable in connection with the making of such Debt
Security have been paid and the Obligor has been given any assurances (including
with respect to the payment of transfer taxes and compliance with

18

--------------------------------------------------------------------------------



securities laws) required by the Investment Documents in connection with the
making of the Portfolio Investment;
(x)the terms of the Debt Security have not been amended in any material respect
or subject to a deferral or waiver the effect of which is to (A) reduce the
amount (other than by reason of the repayment thereof) or extend the time for
payment of principal in any material respect or (B) reduce the rate or extend
the time of payment of interest (or any component thereof) in any material
respect, in each case without the consent of the Administrative Agent, not to be
unreasonably withheld or delayed;
(xi)the Debt Security, together with the Investment Documents related thereto
(if any), is a “general intangible”, an “instrument”, an “account”, or “chattel
paper”, within the meaning of the UCC of all jurisdictions that govern the
perfection of the security interest granted therein;
(xii)all material consents, licenses, approvals or authorizations of, or
registrations or declarations with, any Governmental Authority required to be
obtained, effected or given in connection with the purchase of such Debt
Security have been duly obtained, effected or given and are in full force and
effect;
(xiii)the Debt Security is denominated and payable only in Dollars in the United
States and the Primary Obligor of such Debt Security is organized under the laws
of, and maintains its chief executive office and principal residence in, the
United States or any state thereof;
(xiv)there is full recourse to the Obligor for principal and interest payments
with respect to such Debt Security (i.e., recourse is not limited to certain
assets or certain amounts);
(xv)the Obligor with respect to the Debt Security is not (A) an Affiliate of the
Borrower or any other Person whose investments are primarily managed by the
Borrower or any Affiliate of the Borrower, unless such Debt Security is
expressly approved by the Administrative Agent (in its sole discretion), (B) a
Governmental Authority or (C) primarily in the business of gaming, nuclear
waste, bio-tech or oil or gas exploration; and
(xvi)all information delivered by any Loan Party to the Administrative Agent
with respect to such Debt Security is true and correct to the knowledge of such
Loan Party.
“Eligible Debt Security” shall not include any Debt Security of any SBIC Entity.
“Eligible First Lien Debt Investment” means an Eligible Debt Security which is
also a First Lien Debt Investment.

19

--------------------------------------------------------------------------------



“Eligible Investment” means, on any date of determination, (i) Unrestricted Cash
and Cash Equivalents or (ii) any Eligible Debt Security that is either a First
Lien Debt Investment or a Mezzanine Debt Investment.
”Eligible Mezzanine Debt Investment” means an Eligible Debt Security which is
also a Mezzanine Debt Investment.
“Environmental Authority” means any foreign, federal, state, local or regional
government that exercises any form of jurisdiction or authority under any
Environmental Requirement.
“Environmental Authorizations” means all licenses, permits, orders, approvals,
notices, registrations or other legal prerequisites for conducting the business
of a Loan Party or any Subsidiary of a Loan Party required by any Environmental
Requirement.
“Environmental Judgments and Orders” means all judgments, decrees or orders
arising from or in any way associated with any Environmental Requirements,
whether or not entered upon consent or written agreements with an Environmental
Authority or other entity arising from or in any way associated with any
Environmental Requirement, whether or not incorporated in a judgment, decree or
order.
“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or other
governmental restrictions relating to the environment or to emissions,
discharges or releases of pollutants, contaminants, petroleum or petroleum
products, chemicals or industrial, toxic or hazardous substances or wastes into
the environment, including ambient air, surface water, groundwater or land, or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of pollutants, contaminants, petroleum
or petroleum products, chemicals or industrial, toxic or hazardous substances or
wastes or the clean-up or other remediation thereof.
“Environmental Liabilities” means any liabilities, whether accrued, contingent
or otherwise, arising from and in any way associated with any Environmental
Requirements.
“Environmental Notices” means notice from any Environmental Authority or by any
other person or entity, of possible or alleged noncompliance with or liability
under any Environmental Requirement, including any complaints, citations,
demands or requests from any Environmental Authority or from any other person or
entity for correction of any violation of any Environmental Requirement or any
investigations concerning any violation of any Environmental Requirement.
“Environmental Proceedings” means any judicial or administrative proceedings
arising from or in any way associated with any Environmental Requirement.
“Environmental Releases” means releases as defined in CERCLA or under any
applicable federal, state or local environmental law or regulation and shall
include, in any event, any release of petroleum or petroleum related products.

20

--------------------------------------------------------------------------------



“Environmental Requirements” means any legal requirement relating to health,
safety or the environment and applicable to a Loan Party, any Subsidiary of a
Loan Party or the Properties, including but not limited to any such requirement
under CERCLA or similar state legislation and all federal, state and local laws,
ordinances, regulations, orders, writs, decrees and common law.
“Equity Security” means any equity security or other obligation or security that
does not entitle the holder thereof to receive periodic payments of interest and
one or more installments of principal.
“ERISA” means the Employee Retirement Income Security Act of 1974, or any
successor law and all rules and regulations from time to time promulgated
thereunder. Any reference to any provision of ERISA shall also be deemed to be a
reference to any successor provision or provisions thereof.
“Eurocurrency Advance” means, with respect to any Advance denominated in an
Agreed Foreign Currency, such Advance during Interest Periods when such Advance
bears or is to bear interest at a rate based upon the London InterBank Offered
Rate or, in the case of such Advances denominated in Canadian Dollars, a rate
based upon the CDOR Rate. For the avoidance of doubt, the definition of
“Eurocurrency Advance” does not include an Index Euro-Dollar Advance or any
Advance denominated in Dollars.
“Eurocurrency Reserve Percentage” has the meaning set forth in Section 2.06(d).
“Event of Default” has the meaning set forth in Section 6.01.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor pursuant to the Guarantee Agreement of, or the grant by such Guarantor
of a security interest pursuant to the Collateral Documents to secure, such Swap
Obligation (or any Guaranty thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor's failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act (determined after
giving effect to the Guarantee Agreement and any other “keepwell, support or
other agreement” for the benefit of such Guarantor and any and all guarantees of
such Guarantor's Swap Obligations by other Loan Parties) at the time the
Guarantee of such Guarantor, or a grant by such Guarantor of a security
interest, becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes excluded in accordance with the first sentence of this definition.
“Excluded Taxes” means, with respect to the Administrative Agent, the
Multicurrency Agent, any Lender or any other recipient of any payment to be made
by or on account of any obligation of the Borrower hereunder, (a) taxes imposed
on or measured by its overall net income (however denominated), and franchise
taxes imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its

21

--------------------------------------------------------------------------------



applicable lending office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which the Borrower is located, (c) (other than to the extent
such withholding has been imposed due to the occurrence of a CAM Exchange) in
the case of a Foreign Lender, any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
hereto (or designates a new lending office) or is attributable to such Foreign
Lender's failure or inability (other than as a result of a Change in Law) to
comply with Section 2.12(e), except to the extent that such Foreign Lender (or
its assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 2.12(e), and (d) any United
States federal withholding taxes imposed under FATCA.
“Existing Credit Agreement” has the meaning given such term in the Recitals.
“Existing Loan Documents” has the meaning given such term in the Recitals.
“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any current or future regulations or
official interpretations thereof.
“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the next higher 1/100th of 1%) equal to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day, provided that (i) if the day for which such rate is to be determined is not
a Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if such rate is not so published for any day,
the Federal Funds Rate for such day shall be the average rate charged to BB&T on
such day on such transactions as determined by the Administrative Agent.
“First Lien Debt Investment” means a Portfolio Investment which is a Debt
Security of an Obligor, which is secured by a first priority, perfected security
interest in all or substantially all of the assets of the Obligor, and which has
the most senior pre-petition priority in any bankruptcy, reorganization,
arrangement, insolvency, or liquidation proceedings.
“Fiscal Quarter” means any fiscal quarter of the Borrower.
“Fiscal Year” means any fiscal year of the Borrower.
“Foreclosed Subsidiary” shall mean any Person that becomes a direct or indirect
Subsidiary of the Borrower solely as a result of the Borrower or any other
Subsidiary of the Borrower acquiring the Capital Securities of such Person,
through a bankruptcy, foreclosure or similar proceedings, with the intent to
sell or transfer all of the Capital Securities of such Person; provided, that,
in the event that the Borrower or such Subsidiary of the Borrower is unable to
sell all of the Capital Securities of such Person within 180 days after the
Borrower or such Subsidiary of the Borrower acquires the Capital Securities of
such Person, such Person shall no longer be considered a “Foreclosed Subsidiary”
for purposes of this Agreement.

22

--------------------------------------------------------------------------------



“Foreign Currency” means at any time any currency other than Dollars.
“Foreign Currency Equivalent” means, with respect to any amount in Dollars, the
amount of any Foreign Currency that could be purchased with such amount of
Dollars using the reciprocal of the foreign exchange rate(s) specified in the
definition of the term “Dollar Equivalent”, as determined by the Multicurrency
Agent.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.
“Fronting Exposure” means with respect to any Swingline Lender, such Defaulting
Lender's Applicable Revolver Percentage of outstanding Swing Advances made by
such Swingline Lender other than Swing Advances as to which such Defaulting
Lender's participation obligation has been reallocated to other Lenders.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” means generally accepted accounting principles applied on a basis
consistent with those which, in accordance with Section 1.02, are to be used in
making the calculations for purposes of determining compliance with the terms of
this Agreement.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (i) to
secure, purchase or pay (or advance or supply funds for the purchase or payment
of) such Debt or other obligation (whether arising by virtue of partnership
arrangements, by agreement to keep-well, to purchase assets, goods, securities
or services, to provide collateral security, to take-or-pay, or to maintain
financial statement conditions or otherwise) or (ii) entered into for the
purpose of assuring in any other manner the obligee of such Debt or other
obligation of the payment thereof or to protect such obligee against loss in
respect thereof (in whole or in part), provided that the term Guarantee shall
not include endorsements for collection or deposit in the ordinary course of
business. The term “Guarantee” used as a verb has a corresponding meaning.

23

--------------------------------------------------------------------------------



“Guaranteed Obligations” means the Obligations, including any and all
liabilities, indebtedness and obligations of any and every kind and nature,
heretofore, now or hereafter owing, arising, due or payable from the Borrower to
one or more of the Lenders, the Hedge Counterparties, any Secured Party, the
Administrative Agent, the Multicurrency Agent or any of them, arising under or
evidenced by this Agreement, the Notes, the Collateral Documents or any other
Loan Document; provided, that for the avoidance of doubt, the term “Guaranteed
Obligations” with respect to any Specified Guarantor shall exclude, in all
cases, any Excluded Swap Obligations of such Specified Guarantor.
“Guarantors” means collectively: (i) the Initial Guarantors and (ii) all direct
and indirect Subsidiaries of the Borrower or Guarantors acquired, formed or
otherwise in existence after the Closing Date and required to become a Guarantor
pursuant to Section 5.28; provided, however, no SBIC Entity shall ever be a
Guarantor.
“Hazardous Materials” includes (a) solid or hazardous waste, as defined in the
Resource Conservation and Recovery Act of 1980, 42 U.S.C. §6901 et seq. and its
implementing regulations and amendments, or in any applicable state or local law
or regulation, (b) any “hazardous substance”, “pollutant” or “contaminant”, as
defined in CERCLA, or in any applicable state or local law or regulation, (c)
gasoline, or any other petroleum product or by-product, including crude oil or
any fraction thereof, (d) toxic substances, as defined in the Toxic Substances
Control Act of 1976, or in any applicable state or local law or regulation and
(e) insecticides, fungicides, or rodenticides, as defined in the Federal
Insecticide, Fungicide, and Rodenticide Act of 1975, or in any applicable state
or local law or regulation, as each such Act, statute or regulation may be
amended from time to time.
“Hedge Counterparty” means BB&T or any Lender that provides the initial funding
of any Commitment on the Closing Date or any Additional Lender that provides the
funding of any Commitment on any Commitment Increase Date (but not any assignee
of any of the foregoing Lenders) which Lender or Additional Lender has provided
the Administrative Agent with a fully executed designation notice substantially
in the form of Schedule A - Designation Notice, or any of their respective
Affiliates, in each case solely until such Person has assigned all of its
interests under this Agreement, that enters into a Hedging Agreement with the
Borrower that is permitted by Section 5.35.
“Hedge Transaction” of any Person shall mean any transaction (including an
agreement with respect thereto) now existing or hereafter entered into by such
Person that is a rate swap, basis swap, forward rate transaction, commodity
swap, interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collateral transaction, forward transaction, currency swap
transaction, cross-currency rate swap transaction, currency option or any other
similar transaction (including any option with respect to any of these
transactions) or any combination thereof, whether linked to one or more interest
rates, foreign currencies, commodity prices, equity prices or other financial
measures.


“Hedging Agreement” means each agreement or amended and restated agreement
between the Borrower and a Hedge Counterparty that governs one or more Hedge
Transactions entered into pursuant to Section 5.35, which agreement shall
consist of a “Master Agreement” in a form published by the International Swaps
and Derivatives Association, Inc., together with a

24

--------------------------------------------------------------------------------



“Schedule” thereto in the form the Administrative Agent shall approve in
writing, and each “Confirmation” thereunder confirming the specific terms of
each such Hedge Transaction.
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Index Euro-Dollar Advance” means, with respect to any Advance, such Advance
when such Advance bears or is to bear interest at a rate based upon the Index
Euro-Dollar Rate.
“Index Euro-Dollar Rate” has the meaning set forth in Section 2.06(c).
“Initial Guarantors” means ARC Industries Holdings, Inc., Brantley Holdings,
Inc., Energy Hardware Holdings, Inc., Minco Holdings, Inc., Peaden Holdings,
Inc. and Technology Crops Holdings, Inc., each a Delaware corporation and
Subsidiary of the Borrower.
“Insolvency Event” means, with respect to a specified Person, (a) the filing of
a decree or order for relief by a court having jurisdiction in the premises in
respect of such Person or any substantial part of its property in an involuntary
case under any applicable Insolvency Law now or hereafter in effect, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator or
similar official for such Person or for any substantial part of its property, or
ordering the winding-up or liquidation of such Person's affairs, and such decree
or order shall remain unstayed and in effect for a period of 60 consecutive
days; or (b) the commencement by such Person of a voluntary case under any
applicable Insolvency Law now or hereafter in effect, or the consent by such
Person to the entry of an order for relief in an involuntary case under any such
law, or the consent by such Person to the appointment of or taking possession by
a receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official for such Person or for any substantial part of its property, or the
making by such Person of any general assignment for the benefit of creditors, or
the failure by such Person generally to pay its debts as such debts become due,
or the taking of action by such Person in furtherance of any of the foregoing.
“Insolvency Laws” means the Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments, or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally.
“Interest Coverage Ratio” means the ratio of Consolidated EBITDA to Consolidated
Interest Expense.
“Interest Payment Date” means (a) with respect to any Base Rate Borrowing or
Index Euro-Dollar Borrowing, the first day of each month, (b) with respect to
any Eurocurrency Borrowing with an Interest Period of three months or shorter,
the last day of the Interest Period applicable to such Borrowing, and (c) in the
case of any Eurocurrency Borrowing with an Interest Period that exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period.
“Interest Period” means: (i) with respect to each Eurocurrency Borrowing
denominated in Canadian Dollars, the period commencing on the date of such
Borrowing and ending on the numerically corresponding day in the third month
thereafter, or, with respect to such portion of any Eurocurrency Borrowing
denominated in Canadian Dollars that is scheduled to be repaid on

25

--------------------------------------------------------------------------------



the Maturity Date, a period of less than three month's duration commencing on
the date of such Borrowing and ending on the Maturity Date, as the Borrower may
elect in the applicable Notice of Borrowing; provided that:
(a)    any Interest Period (subject to clause (c) below) that would otherwise
end on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;
(b)    any Interest Period (other than an Interest Period that ends on the
Maturity Date that is permitted to be of less than three month's duration as
provided in this definition) that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
appropriate subsequent calendar month)shall, subject to clause (c) below, end on
the last Business Day of the appropriate subsequent calendar month; and
(c)    no Interest Period may be selected that begins before the Maturity Date
and would otherwise end after the Maturity Date;
(ii)    with respect to each Eurocurrency Borrowing denominated in an Agreed
Foreign Currency other than Canadian Dollars, the period commencing on the date
of such Borrowing and ending on the numerically corresponding day in the first,
third or, if available to all Lenders providing such Borrowing, sixth month
thereafter, or, with respect to such portion of any Eurocurrency Borrowing
denominated in an Agreed Foreign Currency other than Canadian Dollars that is
scheduled to be repaid on the Maturity Date, a period of less than one month's
duration commencing on the date of such Borrowing and ending on the Maturity
Date, as the Borrower may elect in the applicable Notice of Borrowing; provided
that:
(a)    any Interest Period (subject to clause (c) below) that would otherwise
end on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;
(b)    any Interest Period (other than an Interest Period that ends on the
Maturity Date that is permitted to be of less than one month's duration as
provided in this definition) that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall, subject to clause (c) below, end
on the last Business Day of the appropriate subsequent calendar month; and
(c)    no Interest Period may be selected that begins before the Maturity Date
and would otherwise end after the Maturity Date;
(iii)    with respect to each Base Rate Borrowing, a calendar month (commencing
on the first day of each calendar month and ending on the last day of each
calendar month regardless of whether a Base Rate Borrowing is outstanding on
either date); provided that:

26

--------------------------------------------------------------------------------



(a)    the initial Interest Period applicable to Base Rate Borrowings shall mean
the period commencing on the Closing Date and ending June 30, 2013; and
(b)    the last Interest Period applicable to Base Rate Borrowings under this
Agreement shall end on the Maturity Date; or
(iv)    with respect to each Index Euro-Dollar Borrowing, a calendar month
(commencing on the first day of each calendar month and ending on the last day
of each calendar month regardless of whether an Index Euro-Dollar Borrowing is
outstanding on either date); provided that:
(a)    the initial Interest Period applicable to Index Euro-Dollar Borrowings
shall mean the period commencing on the Closing Date and ending June 30, 2013;
and
(b)    the last Interest Period applicable to Index Euro-Dollar Borrowings under
this Agreement shall end on the Maturity Date.
“Internal Control Event” means a material weakness in, or fraud that involves
management of the Borrower, which fraud has a material effect on the Borrower's
internal controls over public reporting.
“Investment” means any investment in any Person, whether by means of
(i) purchase or acquisition of all or substantially all of the assets of such
Person (or of a division or line of business of such Person), (ii) purchase or
acquisition of obligations or securities of such Person, (iii) capital
contribution to such Person, (iv) loan or advance to such Person, (v) making of
a time deposit with such Person, (vi) Guarantee or assumption of any obligation
of such Person or (vii) by any other means.
“Investment Company Act” means the Investment Company Act of 1940 as amended,
and the rules and regulations promulgated thereunder.
“Investment Documents” means, with respect to any Debt Security, any related
loan agreement, security agreement, mortgage, assignment, all guarantees, note
purchase agreement, intercreditor and/or subordination agreements, and UCC
financing statements and continuation statements (including amendments or
modifications thereof) executed by the Obligor thereof or by another Person on
the Obligor's behalf in respect of such Debt Security and any related promissory
note (except in the case of Noteless Loans), including general or limited
guaranties and, if requested by the Administrative Agent, for each Debt Security
secured by real property by a mortgage document, an Assignment of Mortgage, and
for all Debt Securities with a promissory note, an assignment thereof (which may
be by allonge), in blank, signed by an officer of the Borrower.
“Investment Policies” means those investment objectives, policies and
restrictions of the Borrower as in effect on the Closing Date as described in
Borrower's annual report on Form 10-K for the year ended December 31, 2012, as
filed with the SEC, and any modifications or supplements as may be adopted by
the Borrower from time to time in accordance with this Agreement.

27

--------------------------------------------------------------------------------



“Joinder Agreement” means a Joinder and Reaffirmation Agreement substantially in
the form of Exhibit L.
“Joint Lead Arrangers” means Branch Banking and Trust Company and Fifth Third
Bank.
“Joint Lead Arranger's Letter Agreement” means that certain letter agreement,
dated as of July 30, 2012, between Borrower and Fifth Third Bank relating to the
terms of this Agreement, and certain fees from time to time payable by the
Borrower to Fifth Third Bank, together with all amendments and modifications
thereto. If there is any conflict between the provisions of this Agreement and
the provisions of the Joint Lead Arranger's Letter Agreement, the provisions of
this Agreement will control.
“Lender” means the Persons listed on Schedule 1.01(a) as having Commitments and
their respective successors and assigns.
“Lenders' Letter Agreement” means that certain Fee Letter, dated as of July 30,
2012, among Borrower and the Lenders (other than BB&T) signatory hereto relating
to the upfront fee payable by the Borrower to or for the account of such
Lenders. If there is any conflict between the provisions of this Agreement and
the provisions of the Lenders' Letter Agreement, the provisions of this
Agreement will control.
“Lending Office” means, as to each Lender, its office located at its address set
forth on the signature pages hereof (or identified on the signature pages hereof
as its Lending Office) or such other office as such Lender may hereafter
designate as its Lending Office by notice to the Borrower and the Administrative
Agent.
“Lien” means, with respect to any asset, any mortgage, deed to secure debt, deed
of trust, lien, pledge, charge, security interest, security title, preferential
arrangement which has the practical effect of constituting a security interest
or encumbrance, servitude or encumbrance of any kind in respect of such asset to
secure or assure payment of a Debt or a Guarantee, whether by consensual
agreement or by operation of statute or other law, or by any agreement,
contingent or otherwise, to provide any of the foregoing. For the purposes of
this Agreement, the Borrower or any Subsidiary shall be deemed to own subject to
a Lien any asset which it has acquired or holds subject to the interest of a
vendor or lessor under any conditional sale agreement, capital lease or other
title retention agreement relating to such asset.
“Liquidity” means at any time the aggregate Cash and Cash Equivalents of the
Borrower and the Guarantors, but excluding Cash and Cash Equivalents included in
the Borrowing Base.
“Loan” means any loan arising from the extension of credit to an Obligor by the
Borrower in the ordinary course of business of the Borrower.
“Loan Documents” means this Agreement, the Notes, the Collateral Documents, the
Hedging Agreements, any other document evidencing or securing the Advances, the
Custodial Agreement, and any other document or instrument delivered from time to
time in connection with this Agreement, the Notes, the Collateral Documents, the
Hedging Agreements, the Custodial

28

--------------------------------------------------------------------------------



Agreement or the Advances, as such documents and instruments may be amended or
supplemented from time to time.
“Loan Parties” means collectively the Borrower and each Guarantor that hereafter
becomes a party to any of the Loan Documents.
“London InterBank Offered Rate” has the meaning set forth in Section 2.06(d).
“Margin Stock” means “margin stock” as defined in Regulations T, U or X of the
Board of Governors of the Federal Reserve System, as in effect from time to
time, together with all official rulings and interpretations issued thereunder.
“Material Adverse Effect” means, with respect to any event, act, condition or
occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singly or in conjunction with any other event or events, act or acts, condition
or conditions, occurrence or occurrences, whether or not related, a material
adverse change in, or a material adverse effect upon, any of (a) the financial
condition, operations, business or properties of the Loan Parties and any of
their respective Subsidiaries, taken as a whole, (b) the rights and remedies of
the Administrative Agent, the Multicurrency Agent or the Lenders under the Loan
Documents, or the ability of the Borrower or any other Loan Party to perform its
obligations under the Loan Documents to which it is a party, as applicable, or
(c) the legality, validity or enforceability of any Loan Document or (d) the
Collateral, or the Administrative Agent's Liens for the benefit of the Secured
Parties on the Collateral or the priority of such Liens.
“Material Contract” has the meaning given such term in Section 4.33.
“Maturity Date” means the earlier to occur of: (a) the date that is one year
after the Termination Date and (b) the date upon which the Administrative Agent
has declared all Advances to be due and payable after the occurrence of an Event
of Default in accordance with Section 6.01. Any Advances then outstanding
(together with accrued interest thereon) shall be due and payable in full on the
Maturity Date.
“Mezzanine Debt Investment” means a Portfolio Investment which is a Debt
Security of an Obligor and is either a mezzanine, subordinated or second lien
Debt Security and not a First Lien Debt Investment.
“Minimum Liquidity Requirement” has the meaning given such term in Section 5.04.
“Mortgage” means, collectively the fee simple and leasehold mortgages, deeds of
trust and deeds to secure debt by the Borrower, in form and content reasonably
satisfactory to the Administrative Agent and in each case granting a Lien to the
Administrative Agent (or a trustee for the benefit of the Administrative Agent)
for the benefit of the Secured Parties in Collateral constituting real property
(including certain real property leases) and related personalty, as such
documents may be amended, modified or supplemented from time to time.

29

--------------------------------------------------------------------------------



“Mortgaged Property” means, collectively, the Mortgaged Property (as defined in
the Mortgages) covering the Properties described on Schedule 1.01 - Mortgaged
Property.
“Mortgaged Property Security Documents” means collectively, the Mortgages and
all other agreements, instruments and other documents, whether now existing or
hereafter in effect, pursuant to which the Borrower or any Subsidiary grants or
conveys to the Administrative Agent and the Secured Parties a Lien in, or any
other Person acknowledges any such Lien in, real property as security for all or
any portion of the Obligations, as any of them may be amended, modified or
supplemented from time to time.
“Multicurrency Advance” means an Advance denominated in Dollars or an Agreed
Foreign Currency made to the Borrower under this Agreement pursuant to Section
2.01(c).
“Multicurrency Commitments” means, with respect to each Multicurrency Lender,
(i) the commitment of such Multicurrency Lender to make Multicurrency Advances,
or (ii) as to any Multicurrency Lender that enters into an Assignment and
Assumption (whether as transferor Multicurrency Lender or as assignee thereof),
the amount of such Lender's Multicurrency Commitment after giving effect to such
Assignment and Assumption, in each case as such amount may be reduced from time
to time pursuant to Sections 2.08 and 2.09. The aggregate amount of each
Multicurrency Lender's Multicurrency Commitment as of the Closing Date is set
forth on Schedule 1.01(a). The aggregate amount of the Multicurrency Lenders'
Multicurrency Commitments as of the Closing Date is $35,000,000.
“Multicurrency Credit Exposure” means, as to any Multicurrency Lender at any
time, the aggregate principal amount at such time of its Multicurrency Advances.
“Multicurrency Lender” means the Persons listed on Schedule 1.01(a) as having
Multicurrency Commitments and any other Person that shall have become a party
hereto pursuant to an Assignment and Assumption that provides for it to assume a
Multicurrency Commitment or to acquire Multicurrency Credit Exposure, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.
“Multicurrency Notes” means the promissory notes of the Borrower, substantially
in the form of Exhibit B-3 hereto evidencing the obligation of the Borrower to
repay the Multicurrency Advances, together with all amendments, consolidations,
modifications, renewals, substitutions and supplements thereto or replacements
thereof and “Multicurrency Note” means any one of such Multicurrency Notes.
“Multiemployer Plan” has the meaning set forth in Section 4001(a)(3) of ERISA.
“National Currency” means the currency, other than the Euro, of a Participating
Member State.
“Net Assets” means, at any time, the net assets of the Borrower and its
Consolidated Subsidiaries that are Guarantors, as set forth or reflected on the
most recent consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries prepared in accordance with GAAP and filed with the SEC.
Notwithstanding the fact that the SBIC Entities are not Loan Parties, the SBIC
Entities shall be included for purposes of calculating Net Assets.

30

--------------------------------------------------------------------------------



“Net Proceeds of Capital Securities/Conversion of Debt” means any and all
proceeds (whether cash or non-cash) or other consideration received by the
Borrower or any Subsidiary of the Borrower in respect of the issuance of Capital
Securities (including the aggregate amount of any and all Debt converted into
Capital Securities), after deducting therefrom all reasonable and customary
costs and expenses incurred by the Borrower or any Subsidiary directly in
connection with the issuance of such Capital Securities.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Noteless Loan” means an Eligible Debt Security with respect to which (i) the
underlying Investment Documents do not require the Obligor to execute and
deliver a promissory note to evidence the indebtedness created under such Debt
Security; and (ii) no Loan Party nor any Subsidiary of a Loan Party has
requested or received a promissory note from the related Obligor. Except as
approved by the Administrative Agent in writing, no Loan Party nor any
Subsidiary of a Loan Party shall request or receive a promissory note or other
instrument from any Obligor in connection with a Noteless Loan.
“Notes” means collectively the Revolver Notes, the Multicurrency Notes and Swing
Advance Notes and any and all amendments, consolidations, modifications,
renewals, substitutions and supplements thereto or replacements thereof. “Note”
means any one of such Notes.
“Notice of Borrowing” has the meaning set forth in Section 2.02.
“Notice of Continuation or Conversion” has the meaning set forth in Section
2.03.
“Obligations” means the collective reference to all of the following
indebtedness, obligations and liabilities: (a) the due and punctual payment by
the Borrower of: (i) the principal of and interest on the Notes (including any
and all Revolver Advances, Multicurrency Advances and Swing Advances), when and
as due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise and any renewals, modifications or extensions thereof,
in whole or in part; (ii) each payment required to be made by the Borrower under
this Agreement when and as due, including payments in respect of reimbursement
of disbursements, interest thereon, and obligations, if any, to provide cash
collateral and any renewals, modifications or extensions thereof, in whole or in
part; and (iii) all other monetary obligations of the Borrower to the Secured
Parties under this Agreement and the other Loan Documents to which the Borrower
is or is to be a party and any renewals, modifications or extensions thereof, in
whole or in part; (b) the due and punctual performance of all other obligations
of the Borrower under this Agreement and the other Loan Documents to which the
Borrower is or is to be a party, and any renewals, modifications or extensions
thereof, in whole or in part; (c) the due and punctual payment (whether at the
stated maturity, by acceleration or otherwise) of all obligations (including any
and all Swap Obligations arising under the Hedging Agreements and obligations
which, but for the automatic stay under Section 362(a) of the Bankruptcy Code,
would become due), indebtedness and liabilities of the Borrower, now existing or
hereafter incurred under, arising out of or in connection with any and all
Hedging Agreements and any renewals, modifications or extensions thereof
(including, all obligations, if any, of the Borrower as guarantor under the
Credit Agreement in respect of Hedging Agreements), and the due and punctual
performance and compliance by the Borrower with all of the terms, conditions and
agreements contained in any Hedging Agreement and any renewals, modifications or
extensions

31

--------------------------------------------------------------------------------



thereof; (d) the due and punctual payment and performance of all indebtedness,
liabilities and obligations of any one or more of the Borrower and Guarantors
arising out of or relating to any Bank Products; (e) the due and punctual
payment and performance of all indebtedness, liabilities and obligations of any
one or more of the Borrower and Guarantors arising out of or relating to any
Cash Management Services; and (f) the due and punctual payment and performance
of all obligations of each of the Guarantors under the Credit Agreement and the
other Loan Documents to which they are or are to be a party and any and all
renewals, modifications or extensions thereof, in whole or in part; provided,
that the term “Obligations” with respect to any Specified Guarantor shall
exclude, in all cases, any Excluded Swap Obligations of such Specified
Guarantor.
“Obligor” means, with respect to any Portfolio Investment, the Person or Persons
obligated to make payments pursuant to such Portfolio Investment, including any
guarantor thereof.
“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Officer's Certificate” has the meaning set forth in Section 3.01(e).
“Operating Documents” means with respect to any corporation, limited liability
company, partnership, limited partnership, limited liability partnership or
other legally authorized incorporated or unincorporated entity, the bylaws,
operating agreement, partnership agreement, limited partnership agreement,
shareholder agreement or other applicable documents relating to the operation,
governance or management of such entity.
“Organizational Action” means with respect to any corporation, limited liability
company, partnership, limited partnership, limited liability partnership or
other legally authorized incorporated or unincorporated entity, any corporate,
organizational or partnership action (including any required shareholder, member
or partner action), or other similar official action, as applicable, taken by
such entity.
“Organizational Documents” means with respect to any corporation, limited
liability company, partnership, limited partnership, limited liability
partnership or other legally authorized incorporated or unincorporated entity,
the articles of incorporation, certificate of incorporation, articles of
organization, certificate of limited partnership or other applicable
organizational or charter documents relating to the creation of such entity.
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

32

--------------------------------------------------------------------------------



“Participant” has the meaning assigned to such term in clause (d) of Section
9.07.
“Participant Register” has the meaning assigned to such term in clause (d) of
Section 9.07.
“Participating Member State” means any member state of the European Community
that adopts or has adopted the Euro as its lawful currency in accordance with
the legislation of the European Union relating to the European Monetary Union.
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
“Permitted Encumbrances” means Liens described in Section 5.14.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means at any time an employee pension benefit plan which is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Code and is either (i) maintained by a member of the Controlled Group for
employees of any member of the Controlled Group or (ii) maintained pursuant to a
collective bargaining agreement or any other arrangement under which more than
one employer makes contributions and to which a member of the Controlled Group
is then making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions.
“Platform” has the meaning set forth in Section 9.01(d).
“Pledge Agreement” means the Amended and Restated Equity Pledge Agreement dated
as of June 26, 2013, by and between the Borrower, the Guarantors and the
Administrative Agent for the benefit of the Secured Parties, as from time to
time in effect.
“Portfolio Investment” means an investment made by the Borrower in the ordinary
course of business and consistent with the Investment Policies in a Person that
is accounted for under GAAP as a portfolio investment of the Borrower. Portfolio
Investments shall include Cash, Cash Equivalents, First Lien Debt Investments
and Mezzanine Debt Investments.
“Primary Obligor” means the principal Obligor directly obligated to repay all
obligations owing under any Portfolio Investment, including joint and several
liability for such obligation, if more than one Obligor exists; provided,
however, “Primary Obligor” does not include any Person who acts solely as a
guarantor, surety, or as a subsidiary co-borrower for funding convenience only
with respect to such Portfolio Investment.



33

--------------------------------------------------------------------------------



“Prime Rate” refers to that interest rate so denominated and set by BB&T from
time to time as an interest rate basis for borrowings. The Prime Rate is but one
of several interest rate bases used by BB&T. BB&T lends at interest rates above
and below the Prime Rate. The Prime Rate is not necessarily the lowest or best
rate charged by BB&T to its customers or other banks.
“Principal Financial Center” means, in the case of any Currency, the principal
financial center where such Currency is cleared and settled, as determined by
the Applicable Agent.
“Properties” means all real property owned, leased or otherwise used or occupied
by a Loan Party or any Subsidiary of a Loan Party, wherever located. “Property”
means any one of such Properties.
“Qualified ECP Guarantor” shall mean, at any time, each Loan Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
person to qualify as an “eligible contract participant” at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Quarterly Payment Date” means each March 31, June 30, September 30 and December
31, or, if any such day is not a Business Day, the next succeeding Business Day.
“Redeemable Preferred Securities” of any Person means any preferred stock or
similar Capital Securities (including limited liability company membership
interests and limited partnership interests) issued by such Person which is at
any time prior to the Maturity Date either (i) mandatorily redeemable (by
sinking fund or similar payments or otherwise) or (ii) redeemable at the option
of the holder thereof.
“Reference Banks” includes BMO Nesbitt Burns, CIBC World Markets, Deutsche Bank,
HSBC Bank Canada, National Bank Financial, RBC Dominion Securities, Scotia
Capital Inc., and TD Securities Inc., as such list may be amended by the
Multicurrency Agent by providing prior written notice to the Borrower and the
Multicurrency Lenders.
“Register” has the meaning set forth in Section 9.07(c).
“Related Parties” means, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person's Affiliates.  
“Related Property” means, with respect to any Portfolio Investment, any property
or other assets of the Obligor thereunder pledged or purported to be pledged as
collateral to secure the repayment of such Portfolio Investment.
“Required Lenders” means (i) at any time when there are two or fewer Lenders,
all Lenders and (ii) at any time when there are three or more Lenders, Lenders
having at least 66-2/3% of the aggregate amount of the Commitments or, if the
Commitments are no longer in effect, Lenders holding at least 66-2/3% of the
aggregate outstanding principal amount of the Advances; provided, however, that
the Commitments and any outstanding Advances of any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders. The
Required Lenders of a Class (which shall include the terms “Required
Multicurrency Lenders” and “Required Revolver

34

--------------------------------------------------------------------------------



Lenders”) means (i) at any time when there are two or fewer Lenders of such
Class, all Lenders of such Class and (ii) at any time when there are three or
more Lenders of such Class, Lenders having at least 66-2/3% of the aggregate
amount of the Commitments of such Class or, if the Commitments of such Class are
no longer in effect, Lenders holding at least 66-2/3% of the aggregate
outstanding principal amount of the Advances of such Class; provided, however,
that the Commitments and any outstanding Advances of any Defaulting Lender shall
be excluded for purposes of making a determination of the Required Lenders of a
Class.
“Resignation Effective Date” has the meaning set forth in Section 7.06.
“Responsible Officer” means, as to any Person, the president, chief executive
officer, chief financial officer, or principal accounting officer.
“Restricted Payment” means (i) any dividend or other distribution on any shares
of the Borrower's Capital Securities (except dividends payable solely in shares
of its Capital Securities); (ii) any payment of management, consulting, advisory
or similar fees; or (iii) any payment on account of the purchase, redemption,
retirement or acquisition of (a) any shares of the Borrower's Capital Securities
(except shares acquired upon the conversion thereof into other shares of its
Capital Securities) or (b) any option, warrant or other right to acquire shares
of the Borrower's Capital Securities.
“Revolver Advance” means an advance denominated in Dollars made to the Borrower
under this Agreement pursuant to Section 2.01(a).
“Revolver Commitment” means, with respect to each Revolver Lender, (i) the
commitment of such Revolver Lender to make Revolver Advances, or (ii) as to any
Revolver Lender that enters into an Assignment and Assumption (whether as
transferor Revolver Lender or as assignee thereof), the amount of such Lender's
Revolver Commitment after giving effect to such Assignment and Assumption, in
each case as such amount may be reduced from time to time pursuant to Sections
2.08 and 2.09. The aggregate amount of each Revolver Lender's Revolver
Commitment as of the Closing Date is set forth on Schedule 1.01(a). The
aggregate amount of the Revolver Lenders' Revolver Commitments as of the Closing
Date is $130,000,000.
“Revolver Lender” means the Persons listed on Schedule 1.01(a) as having
Revolver Commitments and any other Person that shall have become a party hereto
pursuant to an Assignment and Assumption that provides for it to assume a
Revolver Commitment or to acquire Revolving Credit Exposure, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.
“Revolver Notes” means the promissory notes of the Borrower, substantially in
the form of Exhibit B-1 hereto evidencing the obligation of the Borrower to
repay the Revolver Advances, together with all amendments, consolidations,
modifications, renewals, substitutions and supplements thereto or replacements
thereof and “Revolver Note” means any one of such Revolver Notes. In the case of
Revolver Notes payable to Lenders under the Existing Credit Agreement who are
continuing Lenders under this Amended and Restated Credit Agreement, Revolver
Notes shall mean the Amended and Restated Revolver Notes, substantially in the
form of Exhibit B-1 but with the addition of language evidencing the amendment
and restatement of the prior Revolver Notes.

35

--------------------------------------------------------------------------------



“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its Revolver Advances and such Lender's
participation interest in the aggregate principal amount of all Swing Advances
outstanding at such time.
“RIC” or “regulated investment company” shall mean an investment company or
business development company that qualifies for the special tax treatment
provided for by subchapter M of the Code.
“Sale/Leaseback Transaction” means any arrangement with any Person providing,
directly or indirectly, for the leasing by any Loan Party or any of its
Subsidiaries of real or personal property which has been or is to be sold or
transferred by any Loan Party or such Subsidiary to such Person or to any other
Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of any Loan Party or such
Subsidiary.
“Sanctioned Entity” shall mean (i) a country or a government of a country, (ii)
an agency of the government of a country, (iii) an organization directly or
indirectly controlled by a country or its government, (iv) a person or entity
resident in or determined to be resident in a country, that is subject to a
country sanctions program administered and enforced by OFAC described or
referenced at http://www.ustreas.gov/offices/enforcement/ofac/ or as otherwise
published from time to time.
“SBIC Entities” means each of (1) Triangle Mezzanine Fund LLLP, a North Carolina
limited liability limited partnership, (2) Triangle Mezzanine Fund II LP, a
Delaware limited partnership, (3) Triangle Mezzanine Fund III, LP, a Delaware
limited partnership, (4) any other future “small business investment company”
owned, directly or indirectly, by the Borrower, and (5) any Subsidiary, general
partner or blocker corporation of an SBIC Entity.
“SEC” means the United States Securities and Exchange Commission or any
Governmental Authority succeeding to any or all of the functions thereof.
“Secured Parties” shall mean collectively: (1) the Administrative Agent in its
capacity as such under this Agreement, the Collateral Documents and the other
Loan Documents; (2) the Multicurrency Agent in its capacity as such under this
Agreement; (3) the Lenders; (4) the Hedge Counterparties in their capacity as
such under the Hedging Agreements; (5) any Bank Product Bank or Cash Management
Bank; and (6) except as otherwise provided in the definitions of “Bank
Products,” “Cash Management Services” and “Hedging Counterparties,” the
successors and assigns of the foregoing.
“Security Agreement” means the Amended and Restated General Security Agreement,
dated as June 26, 2013, by and between the Borrower, the Guarantors and the
Administrative Agent for the benefit of the Secured Parties, as from time to
time in effect.

36

--------------------------------------------------------------------------------



“Specified Guarantor” means any Guarantor that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 10.09).
“Subsidiary” of any Person means a corporation, partnership or other entity of
which shares of stock or other ownership interests having ordinary voting power
(other than stock or such other ownership interest having such power only by
reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity are
at the time owned, or the management of which is otherwise controlled, directly
or indirectly through one or more intermediaries, or both, by such Person;
provided however, the term “Subsidiary” shall not include any Person that
constitutes an investment made by the Borrower or a Subsidiary in the ordinary
course of business and consistently with the Investment Policies in a Person
that is accounted for under GAAP as a portfolio investment of the Borrower.
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Borrower.
“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swing Advance” means an Advance made by BB&T pursuant to Section 2.01(b), which
must be a Base Rate Advance.
“Swing Advance Note” means the promissory note of the Borrower, substantially in
the form of Exhibit B-2, evidencing the obligation of the Borrower to repay the
Swing Advances, together with all amendments, consolidations, modifications,
renewals, and supplements thereto.
“Swingline Lender” means BB&T, in its capacity as lender of Swing Advances
hereunder.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
“Termination Date” means the earliest to occur of (i) September 17, 2016 (or
such later date to which such date shall have been extended pursuant to Section
2.05), (ii) the date the Commitments are terminated pursuant to Section 6.01
following the occurrence of an Event of Default, or (iii) the date the Borrower
terminates the Commitments entirely pursuant to Section 2.09.
“Third Parties” means all lessees, sublessees, licensees and other users of the
Properties, excluding those users of the Properties in the ordinary course of
the Borrower's business and on a temporary basis.

37

--------------------------------------------------------------------------------



“Total Unused Multicurrency Commitments” means at any date, an amount equal to
the aggregate amount of the Unused Multicurrency Commitments of the
Multicurrency Lenders.
“Total Unused Revolver Commitments” means at any date, an amount equal to the
aggregate amount of the Unused Revolver Commitments of the Revolver Lenders.
“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.
“Unrestricted Cash and Cash Equivalents” means, as of any date of determination,
the Cash and Cash Equivalents of Borrower to the extent that such Cash and Cash
Equivalents (a) are free and clear of all Liens (other than Liens permitted
under Sections 5.14(j) and 5.14(l)), any legal or equitable claim or other
interest held by any other Person, and any option or right held by any other
Person to acquire any such claim or other interest, (b) are not subject to any
restriction pursuant to any provision of any outstanding Capital Securities
issued by any Person or of any Material Contract to which it is a party or by
which it or any of its property is bound (other than the Loan Documents) and (c)
are the subject of a Control Agreement that creates a valid and perfected
first-priority security interest in and lien in favor of the Administrative
Agent for the benefit of the Secured Parties.
“Unused Multicurrency Commitment” means at any date, with respect to any
Multicurrency Lender, an amount equal to its Multicurrency Commitment less its
Multicurrency Advances.
“Unused Revolver Commitment” means at any date, with respect to any Revolver
Lender, an amount equal to its Revolver Commitment less the sum of the aggregate
outstanding principal amount of the sum of its Revolver Advances and its
Applicable Revolver Percentage of Swing Advances.
“Value” means, with respect to any Portfolio Investment and as of any date of
determination, the lesser of (i) the cost to the Borrower of such Portfolio
Investment or (ii) the fair value of such Portfolio Investment determined, not
less frequently than once per Fiscal Quarter, in accordance with, the Investment
Company Act and any orders of the SEC by the Board of Directors of the Borrower
in its good faith judgment and consistent with past practices as described in
the Borrower's 2012 annual report on Form 10-K filed with the SEC, as such
practices may be amended from time to time in accordance with the last sentence
in this definition of “Value”, including consideration of valuation procedures
of Duff & Phelps, Lincoln Partners Advisors, LLC or another third-party
valuation firm selected by the Borrower and reasonably acceptable to the
Administrative Agent, and as approved by the Administrative Agent in its
reasonable credit judgment. The valuation practices described in the Borrower's
2012 Annual Report on Form 10-K filed with the SEC may be amended from time to
time provided that the Borrower shall furnish to the Administrative Agent, prior
to the effective date of any such amendment or modification, prompt notice of
any changes in such practices and shall not agree or otherwise permit to occur
any modification of such practices in any manner that would or would reasonably
be expected to adversely affect the interests or remedies of the Administrative
Agent or the Secured Parties under this Agreement or any Loan Document or impair
the collectability of any Investment without the prior written consent of the
Administrative Agent (in its sole discretion).

38

--------------------------------------------------------------------------------



“Voting Stock” means securities (as such term is defined in Section 2(1) of the
Securities Act of 1933) of any class or classes, the holders of which are
ordinarily, in the absence of contingencies, entitled to cast votes in any
election of any corporate directors (or Persons performing similar functions).
“Wholly Owned Subsidiary” means any Subsidiary all of the Capital Securities of
which are at the time directly or indirectly owned by the Borrower.
SECTION 1.02.    Accounting Terms and Determinations. Unless otherwise specified
herein, all terms of an accounting character used herein shall be interpreted,
all accounting determinations hereunder shall be made, and all financial
statements required to be delivered hereunder shall be prepared in accordance
with GAAP, applied on a basis consistent (except for changes concurred in by the
Borrower's independent public accountants or otherwise required by a change in
GAAP) with the most recent audited consolidated financial statements of the
Borrower and its Consolidated Subsidiaries delivered to the Administrative Agent
for distribution to the Lenders, unless with respect to any such change
concurred in by the Borrower's independent public accountants or required or
permitted by GAAP, in determining compliance with any of the provisions of this
Agreement or any of the other Loan Documents: (i) the Borrower shall have
objected to determining such compliance on such basis at the time of delivery of
such financial statements, or (ii) the Required Lenders shall so object in
writing within 30 days after the delivery of such financial statements, in
either of which events such calculations shall be made on a basis consistent
with those used in the preparation of the latest financial statements as to
which such objection shall not have been made (which, if objection is made in
respect of the first financial statements delivered under Section 5.01 hereof,
shall mean the financial statements referred to in Section 4.04).
SECTION 1.03.    Use of Defined Terms. All terms defined in this Agreement shall
have the same meanings when used in any of the other Loan Documents, unless
otherwise defined therein or unless the context shall otherwise require.
SECTION 1.04.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein), (b) any
reference herein to any Person shall be construed to include such Person's
successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (e) any
reference to any law or regulation herein shall, unless otherwise specified,
refer to such law or regulation as amended, modified or supplemented from time
to time together with all rules, regulations and interpretations thereunder or
related thereto; (f) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties,

39

--------------------------------------------------------------------------------



including cash, securities, accounts and contract rights; and (g) titles of
Articles and Sections in this Agreement are for convenience only, and neither
limit nor amplify the provisions of this Agreement.
SECTION 1.05.    Currencies Generally. At any time, any reference in the
definition of the term “Agreed Foreign Currency” or in any other provision of
this Agreement to the Currency of any particular nation means the lawful
currency of such nation at such time whether or not the name of such Currency is
the same as it was on the date hereof. Except as provided in Section 2.11(c) and
the last sentence of Section 2.12(a), for purposes of determining (i) whether
the amount of any Borrowing under the Multicurrency Commitments, together with
all other Borrowings under the Multicurrency Commitments then outstanding or to
be borrowed at the same time as such Borrowing, would exceed the aggregate
amount of the Multicurrency Commitments, (ii) the Total Unused Multicurrency
Commitments, (iii) the Multicurrency Credit Exposure, and (iv) the Borrowing
Base or the Value or the fair market value of any Portfolio Investment, the
outstanding principal amount of any Borrowing that is denominated in any Foreign
Currency or the Value or the fair market value of any Portfolio Investment that
is denominated in any Foreign Currency shall be deemed to be the Dollar
Equivalent of the amount of the Foreign Currency of such Borrowing or Portfolio
Investment, as the case may be, determined as of the date of such Borrowing or
the date of valuation of such Portfolio Investment, as the case may be; provided
that in connection with the delivery of any Borrowing Base Certification Report
pursuant to Section 5.01(i), such amounts shall be determined as of the date of
the delivery of such Borrowing Base Certification Report. Wherever in this
Agreement in connection with a Borrowing or Advance an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such Borrowing
or Advance is denominated in a Foreign Currency, such amount shall be the
relevant Foreign Currency Equivalent of such Dollar Amount (rounded to the
nearest 1,000 units of such Foreign Currency).
SECTION 1.06.    Special Provisions Relating to Euro. If at any time after the
Closing Date the Euro becomes an Agreed Foreign Currency then, from and after
such date, each obligation hereunder of any party hereto that is denominated in
the National Currency of a state that is not a Participating Member State on the
date hereof shall, effective from the date on which such state becomes a
Participating Member State, be redenominated in Euro in accordance with the
legislation of the European Union applicable to the European Monetary Union;
provided that, if and to the extent that any such legislation provides that any
such obligation of any such party payable within such Participating Member State
by crediting an account of the creditor can be paid by the debtor either in
Euros or such National Currency, such party shall be entitled to pay or repay
such amount either in Euros or in such National Currency. If the basis of
accrual of interest or fees expressed in this Agreement with respect to an
Agreed Foreign Currency of any country that becomes a Participating Member State
after the date on which such currency becomes an Agreed Foreign Currency shall
be inconsistent with any convention or practice in the interbank market for the
basis of accrual of interest or fees in respect of the Euro, such convention or
practice shall replace such expressed basis effective as of and from the date on
which such state becomes a Participating Member State.

40

--------------------------------------------------------------------------------



SECTION 1.07.    Amendment and Restatement of Existing Agreement. The parties to
this Agreement agree that, on the Closing Date, the terms and provisions of the
Existing Credit Agreement shall be and hereby are amended, superseded and
restated in their entirety by the terms and provisions of this Agreement. This
Agreement is not intended to and shall not constitute a novation, payment and
reborrowing or termination of the Obligations under the Existing Credit
Agreement and the other Existing Loan Documents as in effect prior to the
Closing Date. All Advances made and Obligations incurred under the Existing
Credit Agreement that are outstanding on the Closing Date shall continue as
Advances and Obligations under (and shall be governed by the terms of) this
Agreement and the other Loan Documents. Without limiting the foregoing, on the
Closing Date: (a) all references in the Existing Loan Documents to the “Credit
Agreement” and the “Loan Documents” shall be deemed to refer to this Agreement
and the Loan Documents, (b) all obligations constituting “Obligations” with any
Lender or any affiliate of any Lender that are outstanding on the Closing Date
shall continue as Obligations under this Agreement and the other Loan Documents,
(c) the liens and security interests in favor of the Administrative Agent for
the benefit of the Secured Parties securing payment of the Obligations are in
all respects continuing and in full force and effect with respect to all
Obligations, (d) the “Revolver Commitments” (as defined in the Existing Credit
Agreement) shall be allocated between, and redesignated as, Revolver Commitments
and Multicurrency Commitments hereunder, in each case pursuant to the
allocations set forth on Schedule 1.01(a), and (e) the Administrative Agent and
the Multicurrency Agent shall make such other reallocations, sales, assignments
or other relevant actions in respect of each Lender's credit exposure under the
Existing Credit Agreement as are necessary in order that each such Lender's
Credit Exposure and outstanding Advances hereunder reflects such Lender's
Applicable Percentage of the outstanding aggregate Credit Exposures on the
Closing Date.
ARTICLE II
THE CREDIT
SECTION 2.01.    Commitments to Make Advances.
(a)Revolver Advances. Each Revolver Lender severally agrees, on the terms and
conditions set forth herein, to make Revolver Advances in Dollars to the
Borrower from time to time before the Termination Date; provided that,
immediately after each such Revolver Advance is made, such Lender's Revolving
Credit Exposure shall not exceed the amount of the Revolver Commitment of such
Revolver Lender at such time, provided further that the aggregate principal
amount of all Advances shall not exceed the: lesser of: (1) the Borrowing Base;
and (2) the aggregate amount of the Commitments of all of the Lenders at such
time. Each Revolver Borrowing under this Section 2.01(a) shall be in an
aggregate principal amount of $1,000,000 or any larger multiple of $100,000
(except that any such Revolver Borrowing may be in the aggregate amount of the
Total Unused Revolver Commitments) and shall be made, subject to Section
2.12(f), from the several Revolver Lenders ratably in proportion to their
respective Revolver Commitments. Within the foregoing limits, the Borrower may
borrow under this Section, repay or, to the extent permitted by Section 2.10,
prepay Revolver Advances and reborrow under this Section 2.01 at any time before
the Termination Date; provided, however, in accordance with Section 2.09, any
Revolver Advances outstanding on the Termination Date shall not be due and
payable until the Maturity Date.

41

--------------------------------------------------------------------------------



(b)Swing Advances. In addition to the foregoing, the Swingline Lender shall from
time to time, upon the request of the Borrower, if the applicable conditions
precedent in Article III have been satisfied, make Swing Advances to the
Borrower in an aggregate principal amount at any time outstanding not exceeding
$5,000,000.00; provided that, immediately after such Swing Advance is made, the
conditions set forth in Section 2.01(a) shall have been satisfied. Each
Swingline Borrowing under this Section 2.01(b) shall be in an aggregate
principal amount of $100,000.00 or any larger multiple of $100,000.00. Within
the foregoing limits, the Borrower may borrow under this Section 2.01(b), prepay
and reborrow under this Section 2.01(b) at any time before the Termination Date.
Solely for purposes of calculating fees under Section 2.07(a), Swing Advances
shall not be considered a utilization of the Revolver Commitment of the
Swingline Lender or any other Lender hereunder. All Swing Advances shall be made
as Base Rate Advances. At any time, upon the request of the Swingline Lender,
each Revolver Lender other than the Swingline Lender shall, on the third
Business Day after such request is made, purchase a participating interest in
Swing Advances in an amount equal to, subject to Section 2.12(f), its ratable
share (based upon its Applicable Revolver Percentage) of such Swing Advances. On
such third Business Day, each Lender will immediately transfer to the Swingline
Lender, in immediately available funds, the amount of its participation.
Whenever, at any time after the Swingline Lender has received from any such
Revolver Lender its participating interest in a Swing Advance, the
Administrative Agent receives any payment on account thereof, the Administrative
Agent will distribute to such Revolver Lender its participating interest in such
amount (appropriately adjusted, in the case of interest payments, to reflect the
period of time during which such Revolver Lender's participating interest was
outstanding and funded); provided, however, that in the event that such payment
received by the Administrative Agent is required to be returned, such Lender
will return to the Administrative Agent any portion thereof previously
distributed by the Administrative Agent to it. Each Revolver Lender's obligation
to purchase such participating interests shall be absolute and unconditional and
shall not be affected by any circumstance, including: (i) any set-off,
counterclaim, recoupment, defense or other right which such Revolver Lender or
any other Person may have against the Swingline Lender requesting such purchase
or any other Person for any reason whatsoever; (ii) the occurrence or
continuance of a Default or the termination of any of the Commitments; (iii) any
adverse change in the condition (financial, business or otherwise) of any Loan
Party or any other Person; (iv) any breach of this Agreement by any Loan Party
or any other Lender; or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.
(c)Multicurrency Advances. Each Multicurrency Lender severally agrees, on the
terms and conditions set forth herein, to make Multicurrency Advances to the
Borrower from time to time before the Termination Date; provided that,
immediately after each such Multicurrency Advance is made, such Lender's
Multicurrency Credit Exposure shall not exceed the amount of the Multicurrency
Commitment of such Multicurrency Lender at such time, provided further that the
aggregate principal amount of all Advances shall not exceed the: lesser of: (1)
the Borrowing Base; and (2) the aggregate amount of the Commitments of all of
the Lenders at such time. Each Multicurrency Borrowing under this Section
2.01(c) shall be in an aggregate Dollar Equivalent principal amount of
$1,000,000 or any larger multiple of $100,000 (except that any such
Multicurrency Borrowing may be in the aggregate amount of the Total Unused
Multicurrency Commitments) and shall be made, subject to

42

--------------------------------------------------------------------------------



Section 2.12(f), from the several Multicurrency Lenders ratably in proportion to
their respective Multicurrency Commitments. Within the foregoing limits, the
Borrower may borrow under this Section, repay or, to the extent permitted by
Section 2.10, prepay Multicurrency Advances and reborrow under this Section 2.01
at any time before the Termination Date; provided, however, in accordance with
Section 2.09, any Multicurrency Advances outstanding on the Termination Date
shall not be due and payable until the Maturity Date.
SECTION 2.02.    Method of Borrowing Advances.
(a)    The Borrower shall give the Administrative Agent and the Multicurrency
Agent notice in the form attached hereto as Exhibit A (a “Notice of Borrowing”)
prior to (i) 12:00 P.M. (Eastern time) at least one Business Day before each
Base Rate Borrowing, (ii) 12:00 P.M. (Eastern time) at least two (2) Business
Days before each Index Euro-Dollar Borrowing and (iii) 11:00 A.M. (Eastern time)
at least three (3) Business Days before each Eurocurrency Borrowing; specifying:
(i)    whether such Borrowing is to be made under the Revolving Commitments
and/or the Multicurrency Commitments,
(ii)    the date of such Borrowing, which shall be a Business Day,
(iii)    the aggregate amount, and if made under the Multicurrency Commitments,
the Currency, of such Borrowing,
(iv)    in the case of a Borrowing denominated in Dollars, whether such
Borrowing is to be a Base Rate Borrowing or Index Euro-Dollar Borrowing and,
subject to Section 2.02(h), the amount of such Borrowing under the Revolver
Commitments and Multicurrency Commitments, or stating that such Borrowing is to
be a Swingline Borrowing, and
(v)    in the case of a Eurocurrency Borrowing, the duration of the Interest
Period applicable thereto, subject to the provisions of the definition of
Interest Period.
(b)    Upon receipt of a Notice of Borrowing, the Applicable Agent shall
promptly notify each Revolver Lender or Multicurrency Lender, as applicable, of
the contents thereof and (unless such Borrowing is a Swingline Borrowing) of
such Lender's ratable share of such Borrowing and such Notice of Borrowing, once
received by the Applicable Agent, shall not thereafter be revocable by the
Borrower.









43

--------------------------------------------------------------------------------



(c)    Not later than 11:00 A.M. (Eastern time) on the date of each Borrowing,
each Lender, as applicable, shall make available its ratable share of such
Borrowing, in funds immediately available to the Applicable Agent at its address
referred to in or specified pursuant to Section 9.01. Unless the Administrative
Agent determines that any applicable condition specified in Article III has not
been satisfied: (1) in the case of a Revolver Borrowing the Administrative Agent
will promptly disburse the funds so received from the Revolver Lenders to the
Borrower, (2) in the case of a Multicurrency Borrowing the Multicurrency Agent
will promptly disburse the funds so received from the Multicurrency Lenders to
the Borrower and (3) in the case of a Swingline Borrowing, the Swingline Lender
will make available to the Borrower the amount of any such Swingline Borrowing.
(d)    Notwithstanding anything to the contrary contained in this Agreement, no
Index Euro-Dollar Borrowing or Eurocurrency Borrowing may be made if there shall
have occurred a Default that shall not have been cured or waived.
(e)    If no election as to the Class of a Borrowing denominated in Dollars is
specified, then the requested Borrowing shall be deemed to be under both the
Multicurrency Commitments and Revolver Commitments as provided in Section
2.02(h), provided however, that if no election as to a Class is specified but an
Agreed Foreign Currency has been specified then the requested Borrowing shall be
deemed to be under the Multicurrency Commitments. If no election as to the
Currency of a Borrowing is specified, then the requested Borrowing shall be
denominated in Dollars. If no election as to the type of a Borrowing is
specified, then the requested Borrowing shall be an Index Euro-Dollar Borrowing
and, if an Agreed Foreign Currency has been specified, the requested Borrowing
shall be a Eurocurrency Borrowing denominated in such Agreed Foreign Currency
and having an Interest Period of one month (or three months if denominated in
Canadian Dollars). If the Borrower is otherwise entitled under this Agreement to
repay any Advances maturing at the end of an Interest Period applicable thereto
with the proceeds of a new Borrowing, and if the Borrower fails to repay such
Advances using its own moneys and fails to give a Notice of Borrowing in
connection with such new Borrowing, a new Borrowing shall be deemed to be made
on the date such Interest Period expires in an amount equal to the principal
amount of the corresponding Advances, and the Advances comprising such new
Borrowing shall be (i) if such prior Advances were denominated in Dollars, Base
Rate Advances and (ii) if such prior Advances were denominated in an Agreed
Foreign Currency, Eurocurrency Advances with an Interest Period of one month (or
three month's if denominated in Canadian Dollars) duration in the same Agreed
Foreign Currency.
(f)    Notwithstanding anything to the contrary contained herein, there shall
not be more than four (4) Interest Periods outstanding at any given time with
respect to the Revolver Commitments and the Multicurrency Commitments; provided
that for purposes of this Section 2.02(f), the Index Euro-Dollar Advances
collectively shall be deemed to have one (1) Interest Period and Base Rate
Advances shall not be deemed to have an outstanding Interest Period.



44

--------------------------------------------------------------------------------



(g)    In connection with each Revolver Borrowing, the Borrower shall provide to
the Administrative Agent and the Multicurrency Agent calculations setting forth
each Lender's funded portion of the Borrowings denominated in Dollars and
confirming such amount is equal to such Lender's Applicable Percentage of the
outstanding Borrowings denominated in Dollars.
(h)    Treatment of Classes. Notwithstanding anything to the contrary contained
herein, but in all events subject to the proviso contained in Section 2.12(f),
with respect to each Advance denominated in Dollars, the Administrative Agent
shall deem the Borrower to have requested that such Advance be applied ratably
to each of the Revolver Commitments and the Multicurrency Commitments, based
upon the percentage of the aggregate remaining unutilized Commitments
represented by the Revolver Commitments and the Multicurrency Commitments,
respectively.
SECTION 2.03.    Continuation and Conversion Elections. Subject to Section
2.12(f), by delivering a notice (a “Notice of Continuation or Conversion”),
which shall be substantially in the form of Exhibit C, to the Administrative
Agent and the Multicurrency Agent, on or before 12:00 P.M., Eastern time, on a
Business Day, the Borrower may from time to time irrevocably elect, by notice
one Business Day prior in the case of a continuation of or conversion to Base
Rate Advances, two (2) Business Days prior in the case of a continuation or
conversion to Index Euro-Dollar Advances or three (3) Business Days prior in the
case of a continuation of Eurocurrency Advances denominated in an Agreed Foreign
Currency, that all, or any portion in an aggregate principal amount of
$1,000,000 or any larger integral multiple of $100,000 be, (i) in the case of
Base Rate Advances converted into Index Euro-Dollar Advances, or (ii) in the
case of Index Euro-Dollar Advances converted into Base Rate Advances or
continued as Index Euro-Dollar Advances, or (iii) in the case of Eurocurrency
Advances continued as Eurocurrency Advances; provided, however, that (x) each
such conversion or continuation shall be prorated (subject to Section 2.12(f))
among the applicable outstanding Advances of all Lenders that have made such
Advances, (y) no portion of the outstanding principal amount of any Advances may
be continued as, or be converted into, any Index Euro-Dollar Advance or
Eurocurrency Advance when any Default has occurred and is continuing, and (z)
the outstanding principal amount of any Advances denominated in an Agreed
Foreign Currency shall be continued as, or be converted into, Eurocurrency
Advances with an Interest Period of one month's duration when any Default has
occurred and is continuing. In the absence of delivery of a Notice of
Continuation or Conversion with respect to any Advance (i) which is an Index
Euro-Dollar Advance, at least two (2) Business Days before the last day of the
then current Interest Period with respect thereto, such Index Euro-Dollar
Advance shall, on such last day, automatically continue as an Index Euro-Dollar
Advance and (ii) that is a Eurocurrency Advance denominated in an Agreed Foreign
Currency, at least three (3) Business Days before the last day of the then
current Interest Period with respect thereto, such Eurocurrency Advance shall,
on such last day, automatically convert or continue as a Eurocurrency Advance
with an Interest Period of one month's duration (or three month's duration with
respect to any Eurocurrency Advance denominated in Canadian Dollars).
SECTION 2.04.    Notes. Any Lender may request that its Revolver Advances or
Multicurrency Advances, as applicable, be evidenced by a single Revolver Note or
Multicurrency Note, as applicable, payable to the order of such Lender for the
account of its Lending Office in an amount equal to the original principal
amount of such Lender's applicable Commitments, and the

45

--------------------------------------------------------------------------------



Swingline Lender may request that its Swing Advances be evidenced by a single
Swing Advance Note payable to the order of the Swingline Lender. In such event,
the Borrower, as applicable, shall prepare, execute and deliver such Note or
Notes. Upon receipt of each Lender's Note pursuant to Section 3.01, the
Administrative Agent shall deliver such Note to such Lender. Thereafter, the
Commitments evidenced by such Note or Notes and interest thereon shall at all
times (including after any assignment pursuant to Section 9.07) be represented
by one or more Notes payable to the order of the payee named therein or any
assignee pursuant to Section 9.07, except to the extent that any such Lender or
assignee subsequently returns any such Note for cancellation.


SECTION 2.05.    One-Year Extension of Termination Date. At any time after the
first anniversary of the Closing Date, the Borrower may, on one occasion, by
notice to the Administrative Agent (who shall promptly notify the Multicurrency
Agent and the Lenders) request that the Administrative Agent, the Multicurrency
Agent and the Lenders extend the date set forth in clause (i) of the definition
of Termination Date by one year, and the Administrative Agent, the Multicurrency
Agent and the Lenders may, each in their sole and individual discretion, elect
to do so. No extension pursuant to this Section 2.05 shall become effective
unless agreed to in writing not later than fifteen (15) Business Days following
the date of the Administrative Agent's notice of such extension request by all
of the Lenders. In the event that the Lenders constituting both the Required
Multicurrency Lenders and the Required Revolver Lenders but holding less than
100% of the Commitments of each Class shall agree to an extension requested
pursuant to this Section 2.05, then, at the Borrower's request, and upon
agreement of the Borrower, the Required Multicurrency Lenders and the Required
Revolver Lenders, either (i) the extension request shall be declined; (ii) the
extension shall be granted but at the time of the then effective Termination
Date, the Commitments of each Class shall be reduced by the amount of the
Commitments of any Lenders not electing to extend; or (iii) the extension shall
be granted and the amount of the Commitments of any Lenders not electing to
extend shall be replaced by existing Lenders who agree to assume the Commitments
which were not extended, all pursuant to such arrangements and such
documentation as the parties (other than any Lender(s) not electing to extend)
may agree at the time. In the event that the Required Multicurrency Lenders, the
Required Revolver Lenders and the Borrower fail to reach agreement on an
extension request, no extension will be made. Unless otherwise agreed by the
Borrower, the Required Multicurrency Lenders and the Required Revolver Lenders,
the Commitments of a Lender which does not agree to extend its Commitments shall
continue in full force and effect until the Termination Date to which it has
agreed.
In the event that an extension request is exercised and accepted by the Lenders
in accordance with this Section 2.05, this Agreement shall be amended to provide
that the Termination Date in clause (i) of the definition is extended to
September 17, 2017. An extension pursuant to this Section 2.05 shall be
effective as of the date of the amendment to this Agreement effecting such
extension and each such amendment shall be conditioned upon: (x) no Default or
Event of Default and (y) continued accuracy of the representations and
warranties, in each case as of the date of such amendment in all material
respects without duplication of any materiality qualifier contained therein
(except in the case of any such representation and warranty that expressly
relates to a prior date, in which case such representation and warranty shall be
so true and correct on and as of such prior date). There shall be no more than
one (1) extension request, resulting in an extension to the Termination Date of
no longer than one (1) year.

46

--------------------------------------------------------------------------------



SECTION 2.06.    Interest Rates.
(a)“Applicable Margin” means (a) with respect to any Base Rate Advance, 1.75%,
(b) with respect to any Index Euro-Dollar Advance, 2.75%, and (c) with respect
to any Eurocurrency Advance, 2.75%.
(b)Each Base Rate Advance shall bear interest on the outstanding principal
amount thereof, for each day from the date such Advance is made until it becomes
due, at a rate per annum equal to the Base Rate for such day plus the Applicable
Margin. Such interest shall be payable on each Interest Payment Date while such
Base Rate Advance is outstanding and on the date such Base Rate Advance is
converted to a Eurocurrency Advance or Index Euro-Dollar Advance or repaid. Any
overdue principal of and, to the extent permitted by Applicable Law, overdue
interest on any Base Rate Advance shall bear interest, payable on demand, for
each day until paid in full at a rate per annum equal to the Default Rate.
(c)Each Index Euro-Dollar Advance shall bear interest on the outstanding
principal amount thereof, for the Interest Period applicable thereto, at a rate
per annum equal to the sum of: (1) the Applicable Margin, plus (2) the
applicable Adjusted Index Euro-Dollar Rate for such Interest Period. Such
interest shall be payable on each applicable Interest Payment Date. Any overdue
principal of and, to the extent permitted by Applicable Law, overdue interest on
any Index Euro-Dollar Advance shall bear interest, payable on demand, for each
day until paid in full at a rate per annum equal to the Default Rate.
(d)Each Eurocurrency Advance shall bear interest on the outstanding principal
amount thereof, for the Interest Period applicable thereto, at a rate per annum
equal to the sum of: (1) the Applicable Margin, plus (2) the applicable Adjusted
London InterBank Offered Rate for such Interest Period; provided, however, that
each Eurocurrency Advance denominated in Canadian Dollars shall bear interest on
the outstanding principal amount thereof, for the Interest Period applicable
thereto, at a rate per annum equal to the sum of: (1) the Applicable Margin,
plus (2) the applicable CDOR Rate for such Interest Period. Such interest shall
be payable on each applicable Interest Payment Date. Any overdue principal of
and, to the extent permitted by Applicable Law, overdue interest on any
Eurocurrency Advance shall bear interest, payable on demand, for each day until
paid in full at a rate per annum equal to the Default Rate.
The “CDOR Rate” applicable to any Eurocurrency Borrowing denominated in Canadian
Dollars means, as of any date of determination for the Interest Period of such
Eurocurrency Borrowing, the annual rate of interest equal to the average rate of
the 2nd, 3rd, 4th and 5th highest rates applicable to Canadian Dollar bankers'
acceptances for a term comparable to such Interest Period that appears on the
“Reuters Screen CDOR Page” as of 10:00 a.m., New York City time, on such day, or
if such day is not a Business Day, then on the immediately preceding Business
Day;  provided that if such rates do not appear on the Reuters Screen CDOR Page
as contemplated, then the CDOR Rate on any day shall be calculated as the
average of the 2nd, 3rd, 4th and 5th highest rates applicable to Canadian Dollar
bankers' acceptances quoted for such Interest Period by the Reference Banks as
of 10:00 a.m., New York City time, on such day, or if such day is not a Business
Day, then on the immediately preceding Business Day.

47

--------------------------------------------------------------------------------



The “London InterBank Offered Rate” applicable to any Eurocurrency Borrowing
denominated in any Agreed Foreign Currency (other than Canadian Dollars) means,
as of any date of determination for the Interest Period of such Eurocurrency
Borrowing the rate per annum determined on the basis of the rate for deposits in
such Currency of amounts equal or comparable to the principal amount of such
Eurocurrency Borrowing offered for a term comparable to such Interest Period
that appears on the display designated as Reuters Screen LIBOR01 Page (or such
other successor page as may replace Reuters Screen LIBOR01 Page or such other
service or services as may be nominated by the British Banker's Association for
the purpose of displaying London InterBank Offered Rates for deposits in such
Currency) determined as of 11:00 a.m. London, England time, two (2) Business
Days prior to the first day of such Interest Period, provided that if no such
offered rates appear on such page, the “London InterBank Offered Rate” for such
Interest Period will be the arithmetic average (rounded upward, if necessary, to
the next higher 1/100th of 1%) of rates quoted by not less than two (2) major
lenders in New York City, selected by the Applicable Agent, at approximately
10:00 A.M., New York City time, two (2) Business Days prior to the first day of
such Interest Period, for deposits in such Currency offered by leading European
banks for a period comparable to such Interest Period in an amount comparable to
the principal amount of such Eurocurrency Borrowing.
“Eurocurrency Reserve Percentage” means for any day that percentage (expressed
as a decimal) which is in effect on such day, as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement for a member bank of the Federal Reserve System in
respect of “Eurocurrency liabilities” (or in respect of any other category of
liabilities which includes deposits by reference to which the interest rate on
such Eurocurrency Advance or Index Euro-Dollar Advance is determined or any
category of extensions of credit or other assets which includes loans by a
non-United States office of any Lender to United States residents). The Adjusted
London InterBank Offered Rate and the Adjusted Index Euro-Dollar Rate shall be
adjusted automatically on and as of the effective date of any change in the
Eurocurrency Reserve Percentage.
“Index Euro-Dollar Rate” applicable to any Index Euro-Dollar Borrowing
denominated in Dollars means, as of any date of determination for the Interest
Period of such Index Euro-Dollar Borrowing the rate per annum determined on the
basis of the rate for deposits in Dollars of amounts equal or comparable to the
principal amount of such Index Euro-Dollar Borrowing offered for a term
comparable to such Interest Period, which rate appears on the display designated
as Reuters Screen LIBOR01 Page (or such other successor page as may replace
Reuters Screen LIBOR01 Page or such other service or services as may be
nominated by the British Banker's Association for the purpose of displaying
London InterBank Offered Rates for deposits in Dollars) determined as of 11:00
a.m. London, England time, two (2) Business Days prior to the first day of such
Interest Period, provided that if no such offered rates appear on such page, the
“London InterBank Offered Rate” for such Interest Period will be the arithmetic
average (rounded upward, if necessary, to the next higher 1/100th of 1%) of
rates quoted by not less than two (2) major lenders in New York City, selected
by the Applicable Agent, at approximately 10:00 A.M., New York City time, two
(2) Business Days prior to the first day of such Interest Period, for deposits
in Dollars offered by leading European banks for a period comparable to such

48

--------------------------------------------------------------------------------



Interest Period in an amount comparable to the principal amount of such Index
Euro-Dollar Borrowing.
(e)The Applicable Agent shall determine each interest rate applicable to the
Advances hereunder in accordance with the terms of this Agreement. The
Applicable Agent shall give prompt notice to the Borrower and the applicable
Lenders by telecopy of each rate of interest so determined, and its
determination thereof shall be conclusive in the absence of manifest error.
(f)After the occurrence and during the continuance of an Event of Default (other
than an Event of Default under Sections 6.01(g) or (h)), the principal amount of
the Advances (and, to the extent permitted by Applicable Law, all accrued
interest thereon) may, at the election of the Required Lenders, bear interest at
the Default Rate; provided, however, that automatically whether or not the
Required Lenders elect to do so, (i) any overdue principal of and, to the extent
permitted by law, overdue interest on the Advances shall bear interest payable
on demand, for each day until paid at a rate per annum equal to the Default
Rate, and (ii) after the occurrence and during the continuance of an Event of
Default described in Section 6.01(g) or 6.01(h), the principal amount of the
Advances (and, to the extent permitted by Applicable Law, all accrued interest
thereon) shall bear interest payable on demand for each day until paid at a rate
per annum equal to the Default Rate.
SECTION 2.07.    Fees.
(a)The Borrower shall pay to: (i) the Administrative Agent for the account of
each Revolver Lender an unused commitment fee equal to the product of: (x) the
aggregate of the daily average amounts of such Lender's Unused Revolver
Commitment during such previous quarter, times (y) a per annum percentage equal
to 0.375%; provided, that each Revolver Lender's Applicable Revolver Percentage
of the outstanding Swing Advances shall be disregarded for calculating such
Lender's Unused Revolver Commitment for the purposes of determining the unused
commitment fee of such Lender; and (ii) the Multicurrency Agent for the account
of each Multicurrency Lender an unused commitment fee equal to the product of:
(x) the aggregate of the daily average amounts of such Lender's Unused
Multicurrency Commitment during such previous quarter, times (y) a per annum
percentage equal to 0.375%. Such unused commitment fees shall accrue from but
not including the Closing Date to and including the Termination Date. Unused
commitment fees shall be determined quarterly in arrears and shall be payable on
each Quarterly Payment Date and on the Termination Date; provided that should
any Class or Classes of the Commitments be terminated at any time prior to the
Termination Date for any reason, the entire accrued and unpaid fee applicable to
such Class or Classes of Commitments shall be calculated and paid on the date of
such termination. Any such unused commitment fee for the first quarter following
the Closing Date shall be prorated according to the number of days this
Agreement was in effect during such quarter.
(b)The Borrower shall pay (i) to the Administrative Agent, for the account and
sole benefit of the Administrative Agent, such fees and other amounts at such
times as set forth in the Administrative Agent's Letter Agreement, (ii) to Fifth
Third Bank, for the account of and sole benefit of Fifth Third Bank, such fees
and other amounts as set forth in the Joint

49

--------------------------------------------------------------------------------



Lead Arranger's Letter Agreement and (iii) such fees and other amounts at such
times as set forth in the Lenders' Letter Agreement.
SECTION 2.08.    Optional Termination or Reduction of Commitments. The Borrower
may, subject to any applicable prepayments pursuant to Section 2.11, upon at
least 3 Business Day's irrevocable notice to the Administrative Agent and the
Multicurrency Agent, terminate at any time, or proportionately reduce from time
to time by an aggregate amount of at least $2,000,000 or any larger multiple of
$1,000,000, the Commitments; provided, however: (1) each termination or
reduction, as the case may be, shall be permanent and irrevocable; (2) no such
termination or reduction shall be in an amount greater than the Total Unused
Revolver Commitments and Total Unused Multicurrency Commitments on the date of
such termination or reduction; (3) no such reduction pursuant to this Section
2.08 shall result in the aggregate Commitments of all of the Lenders being
reduced to an amount less than $20,000,000, unless the Revolver Commitments and
the Multicurrency Commitments are terminated in their entirety, in which case
all accrued fees (as provided under Section 2.07) shall be payable on the
effective date of such termination; (4) each reduction of the Commitments shall
be applied to reduce ratably the Revolver Commitments and the Multicurrency
Commitments; and (5) any termination of the Commitments shall terminate both the
Revolver Commitments and the Multicurrency Commitments. Each reduction shall be
made ratably among the applicable Lenders in accordance with their respective
Commitments of such Class being reduced.
SECTION 2.09.    Termination of Commitments; Maturity of Advances. The
Commitments (including obligations to make Swing Advances) shall terminate on
the Termination Date, as may be extended pursuant to the terms of this
Agreement. Any outstanding Advances (together with accrued interest thereon)
shall be due and payable on the Maturity Date.
SECTION 2.10.    Optional Prepayments.
(a)    The Borrower may, upon at least one (1) Business Day's notice to the
Administrative Agent and the Multicurrency Agent, prepay any Base Rate Borrowing
or Index Euro-Dollar Borrowing in whole at any time, or from time to time in
part in amounts aggregating at least $1,000,000 or any larger integral multiple
of $100,000 (or any lesser amount equal to the outstanding balance of such
Advance), by paying the principal amount to be prepaid together with accrued
interest thereon to the date of prepayment. Subject to Section 2.12(f), each
such optional prepayment in Dollars shall be applied to first to any Swing
Advances outstanding and then to prepay ratably (based upon the Applicable
Outstanding Dollar Percentage of the several Lenders included in such Base Rate
Borrowing or Index Euro-Dollar Borrowing) the Base Rate Advances and Index
Euro-Dollar Advances, as the case may be, (x) first, to Base Rate Advances and
(y) second, to Index Euro-Dollar Advances.

50

--------------------------------------------------------------------------------



(b)    Subject to any payments required pursuant to the terms of Article VIII
for such Eurocurrency Borrowing, the Borrower may, with respect to Eurocurrency
Advances denominated in an Agreed Foreign Currency, at least three (3) Business
Day's prior written notice, prepay in minimum Dollar Equivalent amounts of
$1,000,000 with additional increments of $100,000 (or any lesser amount equal to
the outstanding balance of such Advances) all or any portion of the principal
amount of any Eurocurrency Borrowing prior to the maturity thereof, by paying
the principal amount to be prepaid together with accrued interest thereon to the
date of prepayment and such payments required pursuant to the terms of Article
VIII. Subject to Section 2.12(f), each prepayment in an Agreed Foreign Currency
(including as a result of the Borrower's receipt of proceeds from a prepayment
event in such Agreed Foreign Currency) shall be applied ratably among the
Multicurrency Lenders in accordance with their Applicable Multicurrency
Percentages.
(c)Upon receipt of a notice of prepayment pursuant to this Section 2.10, the
Applicable Agent shall promptly notify each Lender of the Class of Advances
being prepaid the contents of such notice and of such Lender's ratable share of
such prepayment and such notice, once received by the Administrative Agent and
the Multicurrency Agent, shall not thereafter be revocable by the Borrower.
SECTION 2.11.    Mandatory Prepayments.
(a)    On each date on which any of the Commitments are reduced or terminated
pursuant to Section 2.08 or Section 2.09, the Borrower shall repay or prepay
such principal amount of the outstanding Advances of such Class of Commitments
(together with interest accrued thereon and any amount due under Section 8.05),
if any, as may be necessary so that after such payment the aggregate unpaid
principal amount of the Advances of such Class of Commitments does not exceed
the aggregate amount of such Commitments as then reduced.
(b)    In the event that the aggregate Revolving Credit Exposure at any one time
outstanding shall at any time exceed the aggregate amount of the Revolver
Commitments of all of the Revolver Lenders at such time and/or the aggregate
Multicurrency Credit Exposure at any one time outstanding shall at any time
exceed the aggregate amount of the Multicurrency Commitments of all of the
Multicurrency Lenders at such time, the Borrower shall immediately repay so much
of the Advances as is necessary in order that the aggregate principal amount of
such Advances thereafter outstanding, shall not exceed the aggregate amount of
the Revolver Commitments of all of the Revolving Lenders at such time and/or the
Multicurrency Commitments of all of the Multicurrency Lenders at such time.
(c)    On each Determination Date, the Multicurrency Agent shall determine the
Multicurrency Credit Exposure. For the purpose of this determination, the
outstanding principal amount of any Advance that is denominated in an Agreed
Foreign Currency shall be deemed to be the Dollar Equivalent of the amount in
the Agreed Foreign Currency of such Advance, determined as of such Determination
Date. Upon making such determination, the Multicurrency Agent shall promptly
notify the Multicurrency Lenders and the Administrative Agent thereof.

51

--------------------------------------------------------------------------------



(d)If on any Determination Date the aggregate Multicurrency Credit Exposure
exceeds 105% of the aggregate amount of the Multicurrency Commitments as then in
effect, the Borrower shall prepay the Multicurrency Loans within 4 Business Days
following the Borrower's receipt of such request in such amounts as shall be
necessary so that after giving effect thereto the aggregate Multicurrency Credit
Exposure does not exceed the Multicurrency Commitments.
(e)In the event that the aggregate Credit Exposure of all of the Lenders shall
at any time exceed the Borrowing Base (including as a result of a change of
Borrowing Base calculation to limit such calculation to Unrestricted Cash and
Cash Equivalents, as contemplated by the definition of Borrowing Base), the
Borrower shall immediately repay so much of the Advances as is necessary such
that the aggregate Credit Exposure of all of the Lenders shall not exceed the
Borrowing Base.
(f)If at any time when the Borrower is required to be in compliance with the
Minimum Liquidity Requirement, the Borrower is not in compliance with the
Minimum Liquidity Requirement, the Borrower shall immediately repay so much of
the Advances as is necessary in order that, after giving effect to such
repayment, the Minimum Liquidity Requirement is satisfied; provided however,
that such prepayment requirement shall be subject to the ten (10) day cure
period contemplated in the definition of Borrowing Base.
(g)If at any time (i) the Administrative Agent on behalf of the Secured Parties
does not own or have a valid and perfected first priority security interest in
any Eligible Investment or (ii) any representation or warranty with respect to
any Eligible Investment included in the Borrowing Base is not true and correct
in all material respects (without duplication of any materiality qualifier
contained therein), then upon the earlier of the Borrower's receipt of notice
from the Administrative Agent or the Borrower becoming aware thereof, the
Borrower, in its sole discretion, shall either (x) repay the Advances
outstanding (together with any amounts owing under Article VIII relating to such
repayment) to the extent required by Section 2.11(d) after giving effect to the
exclusion of such ineligible Portfolio Investment from the Borrowing Base, or
(y) substitute an Eligible Investment for such ineligible Portfolio Investment;
provided that no such substitution shall be permitted unless (1) such substitute
Portfolio Investment is an Eligible Investment on the date of substitution, (2)
after giving effect to the inclusion of the substitute Eligible Investment, no
repayment of any Advances outstanding shall be required under Section 2.11(d)
(after giving effect to the exclusion of such ineligible Portfolio Investment
from the Borrowing Base), (3) all representations and warranties of the Borrower
contained in Article IV shall be true and correct, in all material respects
(without duplication of any materiality qualifier contained therein), as of the
date of substitution, (4) all actions or additional actions (if any) necessary
to perfect the security interest of the Administrative Agent in such substitute
Portfolio Investment and related Collateral shall have been taken as of or prior
to the date of substitution and (5) the Borrower shall deliver to the
Administrative Agent on the date of such substitution (A) a certificate of a
Responsible Officer certifying that each of the foregoing is true and correct as
of such date and (B) a Borrowing Base Certification Report (including a
calculation of the Borrowing Base after giving effect to such substitution).

52

--------------------------------------------------------------------------------



(h)Any repayment or prepayment made pursuant to this Section shall not affect
the Borrower's obligation to continue to make payments under any Hedging
Agreement, which shall remain in full force and effect notwithstanding such
repayment or prepayment, subject to the terms of such Hedging Agreement.
(i)Any repayment or prepayment made pursuant to this Section shall be in cash
without any prepayment premium or penalty (but including all breakage or similar
costs) on the customary terms of the Applicable Agent.
(j)Each prepayment required to be made pursuant to this Section 2.11 shall be
made in Dollars, unless otherwise directed by the Borrower prior to such
prepayment, until all outstanding Advances denominated in Dollars have been
fully repaid, then, to the extent necessary, any additional prepayments required
to be made pursuant to this Section 2.11 shall be made in such Agreed Foreign
Currencies corresponding to Multicurrency Advances denominated in such Agreed
Foreign Currencies. Subject to Section 2.12(f), each prepayment in Dollars
pursuant to this Section 2.11, shall be applied: (i) first, to any Swing
Advances outstanding; and (ii) second, ratably based upon the Applicable
Outstanding Dollar Percentages of the several Lenders of such Base Rate Advances
and Index Euro-Dollar Advances, as the case may be, (x) first, to Base Rate
Advances and (y) second, to Index Euro-Dollar Advances. Each prepayment in an
Agreed Foreign Currency shall be applied ratably among the Multicurrency Lenders
based upon the Applicable Multicurrency Percentage of the several Multicurrency
Lenders. In the event the Borrower is required to make any concurrent
prepayments under both paragraphs (b) or (d) and also another paragraph of this
Section 2.11, any such prepayments shall be applied toward a prepayment pursuant
to paragraphs (b) and (d) before any prepayment pursuant to any other paragraph
of this Section 2.11.
SECTION 2.12.    General Provisions as to Payments.
(a)    Subject to Sections 6.03 and 6.04, the Borrower shall make each payment
of principal of, and interest on, the Advances and of fees hereunder without any
set off, counterclaim or any deduction whatsoever, not later than 2:00 P.M.
(Eastern time) on the date when due, in funds immediately available in the same
Currency of such Advance to the Applicable Agent at its address referred to in
Section 9.01. The Administrative Agent will promptly distribute to the Swingline
Lender each such payment received on account of the Swing Advances and the
Applicable Agent will promptly distribute to each applicable Lender its ratable
share of each such payment received by such Applicable Agent for the account of
such Lenders.
All amounts owing under this Agreement (including commitment fees, payments
required under Section 8.03, and payments required under Section 2.12(e)
relating to any Advance denominated in Dollars, but not including principal of
and interest on any Advance denominated in any Foreign Currency or payments
relating to any such Advance required under Section 2.12(e), which are payable
in such Foreign Currency) or under any other Loan Document (except to the extent
otherwise provided therein) are payable in Dollars. Notwithstanding the
foregoing, if the Borrower shall fail to pay any principal of any Advance when
due (whether at stated maturity, by acceleration, by mandatory prepayment or
otherwise), the unpaid portion of such Advance shall, if such Advance is not
denominated

53

--------------------------------------------------------------------------------



in Dollars, automatically be redenominated in Dollars on the due date thereof
(or, if such due date is a day other than the last day of the Interest Period
therefor, on the last day of such Interest Period) in an amount equal to the
Dollar Equivalent thereof on the date of such redenomination and such principal
shall be payable on demand; and if the Borrower shall fail to pay any interest
on any Advance that is not denominated in Dollars, such interest shall
automatically be redenominated in Dollars on the due date therefor (or, if such
due date is a day other than the last day of the Interest Period therefor, on
the last day of such Interest Period) in an amount equal to the Dollar
Equivalent thereof on the date of such redenomination and such interest shall be
payable on demand.
(b)    Whenever any payment of principal of, or interest on, the Base Rate
Advances or of fees shall be due on a day which is not a Business Day, the date
for payment thereof shall be extended to the next succeeding Business Day.
Whenever any payment of principal of or interest on, the Index Euro-Dollar
Advances or Eurocurrency Advances shall be due on a day which is not a Business
Day, the date for payment thereof shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case the date for payment thereof shall be the next preceding Business Day. If
the date for any payment of principal is extended by operation of law or
otherwise, interest thereon shall be payable for such extended time.
(c)    Funding by Lenders; Presumption by Administrative Agent. Unless the
Applicable Agent shall have received notice from a Lender prior to the proposed
date of any Borrowing that such Lender will not make available to the Applicable
Agent such Lender's share of such Borrowing, the Applicable Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.02 and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Applicable Agent, then
the applicable Lender and the Borrower severally agree to pay to the Applicable
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Applicable Agent, at (i) in
the case of a payment to be made by such Lender, the greater of the Federal
Funds Rate and a rate determined by the Applicable Agent in accordance with
banking industry rules on interbank compensation and (ii) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Advances, Index Euro-Dollar Advances or the Eurocurrency Advances, as the case
may be. If the Borrower and such Lender shall pay such interest to the
Applicable Agent for the same or an overlapping period, the Applicable Agent
shall promptly remit to the Borrower the amount of such interest paid by the
Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Applicable Agent, then the amount so paid shall constitute such
Lender's Advance included in such Borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Applicable Agent.

54

--------------------------------------------------------------------------------



(d)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Applicable Agent shall have received notice from the Borrower prior to the date
on which any payment is due to the Applicable Agent for the account of the
Lenders of the applicable Class hereunder that the Borrower will not make such
payment, the Applicable Agent may assume that the Borrower has made such payment
on such date in accordance herewith and may, in reliance upon such assumption,
distribute to the such Lenders the amount due. In such event, if the Borrower
has not in fact made such payment, then each of Lenders of the applicable Class
severally agrees to repay to the Applicable Agent forthwith on demand the amount
so distributed to such Lender, with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Applicable Agent, at the greater of the Federal Funds Rate and a
rate determined by the Applicable Agent in accordance with banking industry
rules on interbank compensation.
(e)    Taxes.
(i)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrower shall be required by
Applicable Law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (A) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Applicable Agent or Lender, as
the case may be, receives an amount equal to the sum it would have received had
no such deductions been made, (B) the Borrower shall make such deductions and
(C) the Borrower shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with Applicable Law.
(ii)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of paragraph (i) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with Applicable Law.
(iii)    Indemnification by the Borrower. The Borrower shall indemnify the
Applicable Agent and each Lender, within 10 days after written demand therefor,
for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) associated with the transactions
contemplated herein and paid by the Applicable Agent or such Lender, as the case
may be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Applicable Agent), or by the Applicable
Agent on its own behalf or on behalf of a Lender, shall be conclusive absent
manifest error.

55

--------------------------------------------------------------------------------



(iv)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Applicable Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Applicable Agent.
(v)    Status of Lenders. Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent and the Multicurrency Agent), at the time or times prescribed by
Applicable Law or reasonably requested by the Borrower, the Administrative Agent
or the Multicurrency Agent, such properly completed and executed documentation
prescribed by Applicable Law as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
requested by the Borrower, the Administrative Agent or the Multicurrency Agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrower, the Administrative Agent or the
Multicurrency Agent as will enable the Borrower, the Administrative Agent or the
Multicurrency Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation shall not be required if in the Lender's
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.
Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States of America, any Foreign Lender
shall deliver to the Borrower, the Administrative Agent or the Multicurrency
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the request of the Borrower,
the Administrative Agent or the Multicurrency Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:
(A)    duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party,

56

--------------------------------------------------------------------------------



(B)    duly completed copies of Internal Revenue Service Form W-8ECI,
(C)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (1) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (3) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN,
(D)    any other form prescribed by Applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
Applicable Law to permit the Borrower to determine the withholding or deduction
required to be made, or
(E)    if a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), at
the time or times prescribed by law and at such time or times reasonably
requested by the Borrower, the Multicurrency Agent or the Administrative Agent,
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower, the Multicurrency Agent or the
Administrative Agent as may be necessary for the Borrower, the Administrative
Agent, and the Multicurrency Agent (as applicable) to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender's obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (E), “FATCA”
shall include any amendments made to FATCA after the Closing Date.
(vi)    Treatment of Certain Refunds. If the Applicable Agent or a Lender
determines, in its reasonable discretion, that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay to the Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all reasonable out-of-pocket expenses of such Applicable
Agent or such Lender, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of such Applicable Agent
or such Lender, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by

57

--------------------------------------------------------------------------------



the relevant Governmental Authority) to such Applicable Agent or such Lender in
the event such Applicable Agent or such Lender is required to repay such refund
to such Governmental Authority. This paragraph shall not be construed to require
the Administrative Agent, the Multicurrency Agent or any Lender to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to the Borrower or any other Person. Notwithstanding
anything to the contrary in this paragraph (vi), in no event will the
Administrative Agent, the Multicurrency Agent or any Lender be required to pay
any amount to the Borrower pursuant to this paragraph (vi) the payment of which
would place the Administrative Agent, the Multicurrency Agent or such Lender in
a less favorable net after-Tax position than the Administrative Agent, the
Multicurrency Agent or such Lender would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.


(f)    Pro Rata Treatment. Except to the extent otherwise provided herein:
(i) each Borrowing of a Class shall be made from the Lenders of such Class, each
payment of commitment fee under Section 2.07 shall be made for account of the
Lenders of the applicable Class, and each termination or reduction of the amount
of the Commitments of a Class under Section 2.08, Section 2.09 or otherwise
shall be applied to the respective Commitments of the Lenders of such Class, pro
rata according to the amounts of their respective Commitments of such Class;
(ii) each Borrowing of a Class shall be allocated pro rata among the Lenders
according to the amounts of their respective Commitments of such Class (in the
case of the making of Advances) or their respective Advances of such Class that
are to be included in such Borrowing (in the case of conversions and
continuations of Advances), in accordance with the provisions of Section
2.02(h); (iii) each payment or prepayment of principal of Advances of a Class by
the Borrower shall be made for account of the Lenders of such Class pro rata in
accordance with the respective unpaid principal amounts of the Advances of such
Class held by them (and, with respect to the pro rata treatment of prepayments
between Classes, any such prepayments shall be made in accordance with the
provisions of Sections 2.10 and 2.11); and (iv) each payment of interest on
Advances of a Class by the Borrower shall be made for account of the Lenders of
such Class pro rata in accordance with the amounts of interest on such Advances
of such Class then due and payable to the respective Lenders; provided, however
that, notwithstanding anything to the contrary contained herein, in the event
that the Borrower wishes to make a Multicurrency Borrowing in an Agreed Foreign
Currency at a time when there are Advances in Dollars outstanding under the
Multicurrency Commitments, the Borrower may make a Borrowing under the Revolver
Commitments (if otherwise permitted hereunder) and may use the proceeds of such
Borrowing to prepay the Multicurrency Advances (without making a ratable
prepayment to the Revolver Advances) solely to the extent that the Borrower
concurrently utilizes any Multicurrency Commitments made available as a result
of such prepayment to make a Multicurrency Borrowing in an Agreed Foreign
Currency.

58

--------------------------------------------------------------------------------



SECTION 2.13.    Computation of Interest and Fees. Interest on the Advances
(including Advances denominated in Canadian Dollars) shall be computed on the
basis of a year of 360 days, except that interest computed on Advances
denominated in an Agreed Foreign Currency other than Canadian Dollars shall be
computed on the basis of a year of 365 days (or 366 days in a leap year) and
paid for the actual number of days elapsed (including the first day but
excluding the last day). Utilization fees, unused commitment fees and any other
fees payable hereunder shall be computed on the basis of a year of 360 days and
paid for the actual number of days elapsed (including the first day but
excluding the last day).
SECTION 2.14.    Increase in Commitments.
(a)    The Borrower shall have the right, at any time prior to the date that is
one hundred eighty (180) days prior to the Termination Date by written notice to
and in consultation with the Administrative Agent, the Multicurrency Agent,
Swingline Lender and the Joint Lead Arrangers, to request an increase in the
aggregate Commitments (each such requested increase, a “Commitment Increase”),
by having one or more existing Lenders increase their respective Commitments
then in effect (each, an “Increasing Lender”), by adding as a Lender with a new
Commitment hereunder one or more Persons that are not already Lenders (each, an
“Additional Lender”), or a combination thereof, provided that (i) any such
request for a Commitment Increase shall be in a minimum amount of $5,000,000,
(ii) immediately after giving effect to any Commitment Increase, (y) the
aggregate Commitments shall not exceed $215,000,000 and (z) the aggregate of all
Commitment Increases effected shall not exceed $50,000,000, (iii) in connection
with any Commitment Increase, each Class of Commitments must be ratably
increased, (iv) no Default or Event of Default shall have occurred and be
continuing on the applicable Commitment Increase Date (as hereinafter defined)
or shall result from any Commitment Increase, (v) immediately after giving
effect to any Commitment Increase (including any Borrowings in connection
therewith and the application of the proceeds thereof), the Borrower shall be in
compliance with the covenants contained in Article V, (vi) no consent of any
Lender to such Commitment Increase shall be required and no Lender shall be
obligated to participate as a Lender in such Commitment Increase, and (vii) the
Borrower shall give the existing Lenders the right of first refusal for
participating in any such Commitment Increase by providing such notice to the
Administrative Agent ten (10) Business Days before executing a commitment with
any Person that is not already a Lender. An existing Lender shall have priority
over Additional Lenders to participate in such requested Commitment Increase if
such existing Lender provides written notice of its election to participate
within ten (10) Business Days of such existing Lender's receipt of such notice.
Such notice from the Borrower shall specify the requested amount of the
Commitment Increase. No Lender shall have any obligation to become an Increasing
Lender and any decision by a Lender to increase its Commitment shall be made in
its sole discretion independently from any other Lender. Other than fees payable
under the Administrative Agent's Letter Agreement, any letter agreement between
the Borrower and the Multicurrency Agent, and the Joint Lead Arranger's Letter
Agreement, which shall be paid in accordance with their terms, any fees paid by
the Borrower for a Commitment Increase to an Increasing Lender, an Additional
Lender, the Administrative Agent, the Multicurrency Agent, or BB&T and Fifth
Third Bank, as joint lead arrangers, shall be for their own account and shall be
in an amount, if any, mutually agreed upon by each such party and the Borrower,
in each party's sole discretion.

59

--------------------------------------------------------------------------------



(b)    Each Additional Lender must qualify as an Eligible Assignee (the
selection of which shall include the prior approval of the Administrative Agent,
and the Multicurrency Agent only if such Additional Lender is to be a
Multicurrency Lender). The Borrower and each Additional Lender shall execute a
joinder agreement, and the Borrower and each Lender shall execute all such other
documentation as the Administrative Agent, the Multicurrency Lender and the
Borrower may reasonably require, all in form and substance reasonably
satisfactory to the Administrative Agent, the Multicurrency Agent and the
Borrower, to evidence the Commitment adjustments referred to in Section 2.14(e);
provided that the failure of any Lender that is not an Additional Lender or an
Increasing Lender to execute any such documentation shall not impair the ability
of the Additional Lenders, the Increasing Lenders and the Borrower to effect a
Commitment Increase pursuant to this Section 2.14.
(c)    If the aggregate Commitments are increased in accordance with this
Section 2.14, the Borrower (in consultation with the Administrative Agent and
the Multicurrency Agent), Increasing Lender(s) (if any) and Additional Lender(s)
(if any) shall agree upon the effective date of such Commitment Increase (the
“Commitment Increase Date”), which shall be a Business Day not less than thirty
(30) days prior to the Termination Date. The Administrative Agent shall promptly
notify the Lenders of such increase and the Commitment Increase Date.
(d)    Notwithstanding anything set forth in this Section 2.14 to the contrary,
the Borrower shall not incur any Advances pursuant to any Commitment Increase
(and no Commitment Increase shall be effective) unless the conditions set forth
in Section 2.14(a) as well as the following conditions precedent are satisfied
on the applicable Commitment Increase Date:
(i)    The Administrative Agent shall have received the following, each dated
the Commitment Increase Date and in form and substance reasonably satisfactory
to the Administrative Agent:
(A)    a supplement to this Agreement signed by the Required Lenders and each
other Lender committing to the Commitment Increase, setting forth the
reallocation of Commitments referred to in Section 2.14(e), all other
documentation required by the Administrative Agent pursuant to Section 2.14(b)
and such other modifications, documents or items as the Administrative Agent,
the Multicurrency Agent, the Lenders or their counsel may reasonably request;
(B)    an instrument, duly executed by the Borrower and each Guarantor
acknowledging and reaffirming its obligations under this Agreement, the
Collateral Documents, and the other Loan Documents to which it is a party;

60

--------------------------------------------------------------------------------



(C)    a certificate of the secretary or an assistant secretary of the Borrower
and each Guarantor, certifying to and attaching the resolutions adopted by the
board of directors (or similar governing body) of such party approving or
consenting to such Commitment Increase;
(D)    a certificate of the Chief Financial Officer or another Responsible
Officer of the Borrower, certifying that (x) as of the Commitment Increase Date,
all representations and warranties of the Borrower and the Guarantors contained
in this Agreement and the other Loan Documents are true and correct in all
material respects without duplication of any materiality qualifier contained
therein (except to the extent any such representation or warranty is expressly
stated to have been made as of a specific date, in which case such
representation or warranty is true and correct as of such date and, (y)
immediately after giving effect to such Commitment Increase (including any
Borrowings in connection therewith and the application of the proceeds thereof),
the Borrower is in compliance with the covenants contained in Article V, and (z)
no Default or Event of Default has occurred and is continuing, both immediately
before and after giving effect to such Commitment Increase (including any
Borrowings in connection therewith and the application of the proceeds thereof);
(E)    an opinion or opinions of counsel for the Borrower and the Guarantors, in
a form satisfactory to Administrative Agent and covering such matters as
Administrative Agent may reasonably request, addressed to the Administrative
Agent, the Multicurrency Agent and the Lenders, together with such other
documents, instruments and certificates as the Administrative Agent shall have
reasonably requested; and
(F)    such other documents or items that the Administrative Agent, the
Multicurrency Agent, the Lenders, the Swingline Lender or their counsel may
reasonably request.
(ii)    In the case of any Borrowing of Advances in connection with such
Commitment Increase for the purpose of funding an Acquisition, the applicable
conditions set forth in this Agreement with respect to Acquisitions shall have
been satisfied.
(e)    On the Commitment Increase Date, (i) the aggregate principal outstanding
amount of the Advances (the “Initial Advances”) immediately prior to giving
effect to the Commitment Increase shall be deemed to be repaid, (ii) immediately
after the effectiveness of the Commitment Increase, the Borrower shall be deemed
to have made new Borrowings of Advances (the “Subsequent Borrowings”) in an
aggregate principal amount equal to the aggregate principal amount of the
Initial Advances and of the types and for the Interest Periods specified in a
Notice of Borrowing delivered to the Administrative Agent and the Multicurrency
Agent in accordance with Sections 2.01 and 2.12(f), (iii) each Lender shall pay
to the Applicable Agent in immediately available funds an amount equal to the
difference, if positive, between (y) such Lender's pro rata percentage
(calculated after giving effect to the Commitment Increase) of the Subsequent
Borrowings and (z) such Lender's pro rata percentage (calculated without giving
effect to the Commitment Increase) of the Initial

61

--------------------------------------------------------------------------------



Advances, (iv) after each Applicable Agent receives the funds specified in
clause (iii) above, the Applicable Agent shall pay to each Lender the portion of
such funds equal to the difference, if positive, between (y) such Lender's pro
rata percentage (calculated without giving effect to the Commitment Increase) of
the Initial Advances and (z) such Lender's pro rata percentage (calculated after
giving effect to the Commitment Increase) of the amount of the Subsequent
Borrowings, (v) the Lenders of each Class shall be deemed to hold the Subsequent
Borrowings ratably in accordance with their respective Commitments (calculated
after giving effect to the Commitment Increase), (vi) the Borrower shall pay all
accrued but unpaid interest on the Initial Advances to the Lenders entitled
thereto, and (vii) Schedule 1.01(a) shall be deemed amended to reflect the
Commitments of all Lenders after giving effect to the Commitment Increase. The
deemed payments made pursuant to clause (i) above in respect of each
Eurocurrency Advance shall be subject to indemnification by the Borrower
pursuant to the provisions of Section 8.05 if the Commitment Increase Date
occurs other than on the last day of the Interest Period relating thereto.
ARTICLE III
CONDITIONS TO BORROWINGS
SECTION 3.01.    Conditions to Initial Closing. The obligation of each Lender to
make an Advance on the Closing Date is subject to the satisfaction of the
conditions set forth in Section 3.02 and the following additional conditions:
(a)receipt by the Administrative Agent from each of the parties hereto of a duly
executed counterpart of this Agreement signed by such party;
(b)if requested by any Lender, receipt by the Administrative Agent of a duly
executed Note for the account of each such Lender, complying with the provisions
of Section 2.04;
(c)receipt by the Administrative Agent of an opinion of counsel to the Loan
Parties, dated as of the Closing Date (or in the case of an opinion delivered
pursuant to Section 5.28 hereof such later date as specified by the
Administrative Agent) in a form satisfactory to Administrative Agent and
covering such matters set forth in Exhibit F hereto and such additional matters
relating to the transactions contemplated hereby as the Administrative Agent may
reasonably request;
(d)receipt by the Administrative Agent of a certificate (the “Closing
Certificate”), dated the Closing Date, substantially in the form of Exhibit G
hereto, signed by a chief financial officer or other authorized officer of each
Loan Party, to the effect that, to his knowledge, (i) no Default has occurred
and is continuing on the Closing Date and (ii) the representations and
warranties of the Loan Parties contained in Article IV are true on and as of the
Closing Date;





62

--------------------------------------------------------------------------------



(e)receipt by the Administrative Agent of all documents which the Administrative
Agent, the Multicurrency Agent or any Lender may reasonably request relating to
the existence of each Loan Party, the authority for and the validity of this
Agreement, the Notes and the other Loan Documents, and any other matters
relevant hereto, all in form and substance satisfactory to the Administrative
Agent, including a certificate of incumbency of each Loan Party (the “Officer's
Certificate”), signed by the Secretary, an Assistant Secretary, a member,
manager, partner, trustee or other authorized representative of the respective
Loan Party, substantially in the form of Exhibit H hereto, certifying as to the
names, true signatures and incumbency of the officer or officers of the
respective Loan Party, authorized to execute and deliver the Loan Documents, and
certified copies of the following items: (i) the Loan Party's Organizational
Documents; (ii) the Loan Party's Operating Documents; (iii) if applicable, a
certificate of the Secretary of State of such Loan Party's state of organization
as to the good standing or existence of such Loan Party, and (iv) the
Organizational Action, if any, taken by the board of directors of the Loan Party
or the members, managers, trustees, partners or other applicable Persons
authorizing the Loan Party's execution, delivery and performance of this
Agreement, the Notes and the other Loan Documents to which the Loan Party is a
party;
(f)completion of due diligence to the satisfaction of the Administrative Agent
with respect to the Borrower and its Subsidiaries, including but not limited to
review of the Investment Policies, risk management procedures, accounting
policies, systems integrity, compliance, management and organizational structure
and the loan and investment portfolio of the Borrower and its Subsidiaries;
(g)the Collateral Documents shall have been duly executed by the applicable Loan
Parties and each such document shall have been delivered to the Administrative
Agent and each of the Collateral Documents and Custodial Agreement amended
thereby, shall be in full force and effect and each document (including each UCC
financing statement) required by law or reasonably requested by the
Administrative Agent to be filed, registered or recorded in order to create in
favor of the Administrative Agent for the benefit of the Secured Parties, upon
filing, recording or possession by the Administrative Agent, as the case may be,
a valid, legal and perfected first-priority security interest in and lien on the
Collateral described in the Collateral Documents, to the extent not previously
received and/or filed, shall have been delivered to the Administrative Agent;
Borrower shall also deliver or cause to be delivered, to the extent not
previously delivered, the certificates (with undated stock powers executed in
blank) for all shares of stock or other equity interests pledged to the
Administrative Agent for the benefit of Lenders pursuant to the Pledge Agreement
or such equity interests shall be held by the Collateral Custodian under the
Custodial Agreement for the benefit of the Administrative Agent and the Secured
Parties;
(h)the Administrative Agent shall have received the results of a search of the
UCC filings (or equivalent filings) made with respect to the Loan Parties in the
states (or other jurisdictions) in which the Loan Parties are organized, the
chief executive office of each such Person is located, any offices of such
persons in which records have been kept relating to Collateral described in the
Collateral Documents and the other jurisdictions in which UCC filings (or
equivalent filings) are to be made pursuant to the preceding paragraph, together
with copies of the financing statements (or similar documents) disclosed by such

63

--------------------------------------------------------------------------------



search, and accompanied by evidence satisfactory to the Administrative Agent
that the Liens other than Permitted Encumbrances indicated in any such financing
statement (or similar document) have been released or subordinated to the
satisfaction of Administrative Agent;
(i)receipt by the Administrative Agent of a Borrowing Base Certification Report,
dated as of the date of the initial Notice of Borrowing and satisfactory in all
respects to the Administrative Agent;
(j)the Borrower shall have paid all fees required to be paid by it on the
Closing Date, including all fees required hereunder and under the Administrative
Agent's Letter Agreement or any letter agreement with the Multicurrency Agent to
be paid as of such date, and shall have reimbursed the Administrative Agent and
the Multicurrency Agent for all fees, costs and expenses of closing the
transactions contemplated hereunder and under the other Loan Documents,
including the reasonable legal, audit and other document preparation costs
incurred by the Administrative Agent and the Multicurrency Agent; and
(k)such other documents or items as the Administrative Agent, the Multicurrency
Agent, the Lenders or their counsel may reasonably request.
For purposes of determining compliance with the conditions specified in this
Section 3.01, the Multicurrency Agent and each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from the Multicurrency Agent or
such Lender prior to the proposed Closing Date specifying its objection thereto.
SECTION 3.02.    Conditions to All Borrowings. The obligation of each Lender to
make an Advance on the occasion of each Borrowing and the obligation of the
Swingline Lender to make a Swing Advance are each subject to the satisfaction of
the conditions applicable to such Advance in Section 2.01 and the following
conditions:
(a)    receipt by the Administrative Agent and the Multicurrency Agent of a
Notice of Borrowing as required by Section 2.02, together with a Borrowing Base
Certification Report dated as of the date of delivery and satisfactory in all
respects to the Administrative Agent;
(b)    receipt by the Administrative Agent of such documentation as the
Administrative Agent shall reasonably require confirming that the Borrower shall
be in compliance with the Minimum Liquidity Requirement, if applicable;
(c)    the fact that, immediately before and after such Borrowing, no Default
shall have occurred and be continuing;

64

--------------------------------------------------------------------------------



(d)    the fact that the representations and warranties of the Loan Parties
contained in Article IV of this Agreement and the other representations and
warranties contained in the Loan Documents shall be true in all material
respects, on and as of the date of such Borrowing, without duplication of any
materiality qualifier contained therein (except to the extent that any such
representations and warranties speak as to a specific date, in which case such
representations and warranties shall be true as of such date); and
(e)    the fact that, immediately after such Borrowing, the aggregate principal
amount of all Advances shall not exceed the lesser of: (1) the Borrowing Base;
and (2) the aggregate amount of all Commitments.
Each Borrowing and each Notice of Continuation or Conversion hereunder shall be
deemed to be a representation and warranty by the Loan Parties on the date of
such Borrowing as to the truth and accuracy of the facts specified in clauses
(c), (d) and (e) of this Section.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
The Borrower and Guarantors represent and warrant that:
SECTION 4.01.    Existence and Power. The Borrower is a corporation, and each
Guarantor is a corporation, limited liability company or other legal entity, in
each case, duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization, as the case may be, is
duly qualified to transact business in every jurisdiction where, by the nature
of its business, such qualification is necessary, and has all organizational
powers and all governmental licenses, authorizations, consents and approvals
required to carry on its business as now conducted.
SECTION 4.02.    Organizational and Governmental Authorization; No
Contravention. The execution, delivery and performance by each Loan Party of
this Agreement, the Notes, the Collateral Documents and the other Loan Documents
to which such Loan Party is a party (i) are within such Loan Party's
organizational powers, (ii) have been duly authorized by all necessary
Organizational Action, (iii) require no action by or in respect of, or filing
with, any Governmental Authority that has not been obtained or made when
required, (iv) do not contravene, or constitute a default under, any provision
of Applicable Law or regulation or of the Organizational Documents and Operating
Documents of such Loan Party or of any agreement, judgment, injunction, order,
decree or other instrument binding upon such Loan Party or any of its
Subsidiaries, and (v) do not result in the creation or imposition of any Lien on
any asset of such Loan Party or any of its Subsidiaries (other than Liens in
favor of the Administrative Agent for the benefit of the Secured Parties to
secure the Obligations).
SECTION 4.03.    Binding Effect. This Agreement constitutes a valid and binding
legal agreement of the Loan Parties enforceable in accordance with its terms,
and the Notes, the Collateral Documents and the other Loan Documents, when
executed and delivered in accordance with this Agreement, will constitute valid
and binding obligations of the Loan Parties party to such Loan Document
enforceable in accordance with their respective terms, provided that the
enforceability hereof and thereof is subject in each case to general principles
of equity and to bankruptcy, insolvency and similar laws affecting the
enforcement of creditors' rights generally.

65

--------------------------------------------------------------------------------



SECTION 4.04.    Financial Information.
(a)    Each of (i) the audited consolidated balance sheet of the Borrower as of
December 31, 2012 and the related consolidated statements of income,
shareholders' equity and cash flows for the Fiscal Year then ended, reported on
by Ernst & Young, and (ii) the consolidated balance sheet of the Borrower as of
March 31, 2013 and the related consolidated statements of income, shareholders'
equity and cash flows for the two fiscal quarters then ended, copies of which
have been delivered to the Administrative Agent for delivery to each of the
Lenders, fairly present, in conformity with GAAP, the consolidated financial
position of the Borrower and its Consolidated Subsidiaries as of such dates and
their consolidated results of operations and cash flows for such periods stated.
(b)    Since March 31, 2013 there has been no event, act, condition or
occurrence having a Material Adverse Effect.
SECTION 4.05.    Litigation. There is no action, suit or proceeding pending, or
to the knowledge of the Loan Parties threatened, against or affecting the Loan
Parties or any of their respective Subsidiaries before any court or arbitrator
or any Governmental Authority which in any manner draws into question the
validity or enforceability of, or could impair the ability of the Loan Parties
to perform their respective obligations under, this Agreement, the Notes, the
Collateral Documents or any of the other Loan Documents.
SECTION 4.06.    Compliance with ERISA.
(a)    The Loan Parties and each member of the Controlled Group have fulfilled
their obligations under the minimum funding standards of ERISA and the Code with
respect to each Plan and are in compliance with the applicable provisions of
ERISA and the Code, and have not incurred any liability to the PBGC or a Plan
under Title IV of ERISA.
(b)    Neither the Loan Parties nor any member of the Controlled Group is or
ever has been obligated to contribute to any Multiemployer Plan.
(c)    The assets of the Loan Parties or any Subsidiary of any Loan Party do not
and will not constitute “plan assets,” within the meaning of ERISA, the Code and
the respective regulations promulgated thereunder. The execution, delivery and
performance of this Agreement, and the borrowing and repayment of amounts
hereunder, do not and will not constitute “prohibited transactions” under ERISA
or the Code.
SECTION 4.07.    Payment of Taxes. There have been filed on behalf of the Loan
Parties and their respective Subsidiaries all Federal, state and local income,
excise, property and other tax returns which are required to be filed by them
and all taxes due pursuant to such returns or pursuant to any assessment
received by or on behalf of the Loan Parties or any Subsidiary have been paid
other than those being contested in good faith and by appropriate proceedings
diligently conducted and with respect to which such Person has established
adequate reserves in accordance with GAAP. The charges, accruals and reserves on
the books of the Loan Parties and their respective Subsidiaries in respect of
taxes or other governmental charges are, in the opinion of the Loan Parties,
adequate. No Loan Party has been given or been requested to give a waiver of the
statute of limitation relating to the payment of Federal, state, local or
foreign taxes.

66

--------------------------------------------------------------------------------



SECTION 4.08.    Subsidiaries. Each of the Subsidiaries (other than any
Foreclosed Subsidiary) of each Loan Party is a corporation, a limited liability
company or other legal entity, duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization, is duly qualified
to transact business in every jurisdiction where, by the nature of its business,
such qualification is necessary, and has all organizational powers and all
governmental licenses, authorizations, consents and approvals required to carry
on its business as now conducted. No Loan Party has any Subsidiaries except
those Subsidiaries listed on Schedule 4.08 and as set forth in any Compliance
Certificate provided to the Administrative Agent and Lenders pursuant to Section
5.01(c) after the Closing Date, which accurately sets forth each such
Subsidiary's complete name and jurisdiction of organization.
SECTION 4.09.    Investment Company Act, Etc. Neither the Borrower nor any of
its Affiliates is a “holding company” as defined in, or subject to regulation
under, the Public Utility Holding Company Act of 1935. The Borrower qualifies as
an RIC and is an “investment company” that has elected to be a “business
development company” as defined in Section 2(a)(48) of the Investment Company
Act and is subject to regulation as such under the Investment Company Act
including Section 18, as modified by Section 61, of the Investment Company Act.
The business and other activities of the Borrower, including but not limited to,
the making of the Advances by the Lenders, the application of the proceeds and
repayment thereof by the Borrower and the consummation of the transactions
contemplated by the Loan Documents to which the Borrower is a party do not
result in any violations, with respect to the Borrower, of the provisions of the
Investment Company Act or any rules, regulations or orders issued by the SEC
thereunder.
SECTION 4.10.    All Consents Required. All approvals, authorizations, consents,
orders or other actions of any Person or of any Governmental Authority (if any)
required in connection with the due execution, delivery and performance by the
Loan Parties of this Agreement and any Loan Document to which any Loan Party is
a party, have been obtained.
SECTION 4.11.    Ownership of Property; Liens. Each of the Loan Parties and
their respective Subsidiaries has title or the contractual right to possess its
properties sufficient for the conduct of its business and none of such
properties is subject to any Lien except as permitted in Section 5.14.
SECTION 4.12.    No Default. No Loan Party nor any of their respective
Subsidiaries is in default under or with respect to any agreement, instrument or
undertaking to which it is a party or by which it or any of its property is
bound which could reasonably be expected to have a Material Adverse Effect or to
materially affect or alter the business of the Loan Parties as presently
conducted. No Default or Event of Default has occurred and is continuing.

67

--------------------------------------------------------------------------------



SECTION 4.13.     Full Disclosure. The Loan Parties have disclosed to the
Lenders in writing any and all facts which, alone or in the aggregate, could
reasonably be expected to have a Material Adverse Effect or to materially affect
or alter the business of the Loan Parties as presently conducted.
SECTION 4.14.    Environmental Matters.
(a)    No Loan Party nor any Subsidiary of a Loan Party is subject to any
Environmental Liability which would reasonably be expected to have a Material
Adverse Effect and no Loan Party nor any Subsidiary of a Loan Party has been
designated as a potentially responsible party under CERCLA. None of the
Properties has been identified on any current or proposed (i) National
Priorities List under 40 C.F.R. § 300, (ii) CERCLIS list or (iii) any list
arising from a state statute similar to CERCLA.
(b)    No Hazardous Materials have been or are being used, produced,
manufactured, processed, treated, recycled, generated, stored, disposed of,
managed or otherwise handled at, or shipped or transported to or from the
Properties or are otherwise present at, on, in or under the Properties, or, to
the best of the knowledge of the Loan Parties, at or from any adjacent site or
facility, except for Hazardous Materials, such as cleaning solvents, pesticides
and other materials used, produced, manufactured, processed, treated, recycled,
generated, stored, disposed of, and managed or otherwise handled in minimal
amounts in the ordinary course of business of such Loan Party or Subsidiary of a
Loan Party in compliance with all applicable Environmental Requirements.
(c)    The Loan Parties, and each of their respective Subsidiaries, has procured
all Environmental Authorizations necessary for the conduct of the business
contemplated on such Property, and is in compliance in all material respects
with all Environmental Requirements in connection with the operation of the
Properties and the Loan Party's, and each of their respective Subsidiary's,
respective businesses.
SECTION 4.15.    Compliance with Laws. Each Loan Party and each Subsidiary of a
Loan Party is in compliance in all material respects with all Applicable Laws,
including all Environmental Laws and all regulations and requirements of the SEC
and the National Association of Securities Dealers, Inc. (including with respect
to timely filing of reports).
SECTION 4.16.    Capital Securities. All Capital Securities, debentures, bonds,
notes and all other securities of each Loan Party and their respective
Subsidiaries presently issued and outstanding are validly and properly issued in
accordance, in all material respects, with all Applicable Laws, including, but
not limited to, the “Blue Sky” laws of all applicable states and the federal
securities laws. The issued shares of Capital Securities of each of the Loan
Party's respective Subsidiaries are owned by the Loan Parties free and clear of
any Lien or adverse claim.
SECTION 4.17.    Margin Stock. No Loan Party nor any of their respective
Subsidiaries is engaged principally, or as one of its important activities, in
the business of purchasing or carrying any Margin Stock, and no part of the
proceeds of any Advance will be used to purchase or carry any Margin Stock or to
extend credit to others for the purpose of purchasing or carrying any Margin
Stock, or be used for any purpose which violates, or which is inconsistent with,
the provisions of Regulation X of the Board of Governors of the Federal Reserve
System. Following

68

--------------------------------------------------------------------------------



the application of the proceeds from each Advance, not more than 25% of the
value of the assets, either of the Borrower only or of the Borrower and its
Subsidiaries on a consolidated basis, will be “Margin Stock.”
SECTION 4.18.    Insolvency. After giving effect to the execution and delivery
of the Loan Documents and the making of the Advances under this Agreement, no
Loan Party will be “insolvent,” within the meaning of such term as defined in §
101 of Title 11 of the United States Code or Section 2 of either the Uniform
Fraudulent Transfer Act or the Uniform Fraudulent Conveyance Act, or any other
applicable state law pertaining to fraudulent transfers, as each may be amended
from time to time, or be unable to pay its debts generally as such debts become
due, or have an unreasonably small capital to engage in any business or
transaction, whether current or contemplated.
SECTION 4.19.    Collateral Documents. Upon execution by the applicable Loan
Parties and other parties thereto of the Omnibus Amendment No. 2 to Collateral
Documents and Custodial Agreement of even date herewith, the Collateral
Documents shall continue to be effective to create in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, a legal,
valid and enforceable security interest in the Collateral, securing the
Obligations, and, upon (i) the filing of one or more UCC financing statements in
the appropriate jurisdictions (to the extent not previously filed and still in
effect) and (ii) delivery of the certificates evidencing shares of stock,
partnership interests and other equity interests and delivery of the original
notes and other instruments representing debt or other obligations owing to the
Loan Parties to the Collateral Custodian as bailee for the Administrative Agent
(to the extent not previously delivered), the Administrative Agent shall have or
continue to have a fully perfected first priority Lien on, and security interest
in, all right, title and interest of the applicable Loan Parties, in such
Collateral and the proceeds thereof that can be perfected upon filing of one or
more UCC financing statements and execution and delivery of such equity
interests, notes and other instruments and such Control Agreements, in each case
prior and superior in any right to any other Person. The representations and
warranties of the Loan Parties contained in the Collateral Documents are true
and correct.
SECTION 4.20.    Labor Matters. There are no strikes, lockouts, slowdowns or
other labor disputes against any Loan Party or any Subsidiary of any Loan Party
pending or, to the knowledge of any Loan Party, threatened. The hours worked by
and payment made to employees of the Loan Parties and each Subsidiary of any
Loan Party have been in compliance with the Fair Labor Standards Act and any
other applicable federal, state or foreign law dealing with such matters. All
payments due from the Loan Parties or any of their respective Subsidiaries, or
for which any claim may be made against the Loan Parties or any of their
respective Subsidiaries, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as a liability on the
books of the Loan Party or such Subsidiary, as appropriate. No Loan Party nor
any Subsidiary of a Loan Party is party to a collective bargaining agreement.

69

--------------------------------------------------------------------------------



SECTION 4.21.    Patents, Trademarks, Etc. The Loan Parties and their respective
Subsidiaries own, or are licensed to use, all patents, trademarks, trade names,
copyrights, technology, know-how and processes, service marks and rights with
respect to the foregoing that are material to the businesses, assets,
operations, properties or condition (financial or otherwise) of the Loan Parties
and their respective Subsidiaries taken as a whole. The use of such patents,
trademarks, trade names, copyrights, technology, know-how, processes and rights
with respect to the foregoing by the Loan Parties and their respective
Subsidiaries, does not infringe on the rights of any Person.
SECTION 4.22.    Insurance. The Loan Parties and each of their Subsidiaries has
(either in the name of such Loan Party or in such Subsidiary's name), with
insurance companies believed by the Borrower to be financially sound and
reputable insurance companies, insurance in at least such amounts and against at
least such risks (including on all its property, and public liability and
worker's compensation) as are usually insured against in the same general area
by companies of established repute engaged in the same or similar business.
SECTION 4.23.    Anti-Terrorism Laws. None of the Loan Parties, nor any of their
respective Subsidiaries, is in violation of any laws relating to terrorism or
money laundering, including the Patriot Act.
SECTION 4.24.    Ownership Structure. As of the Closing Date, Schedule 4.24 is a
complete and correct list of all Subsidiaries and Affiliates of the Borrower and
of each Loan Party setting forth for each such Subsidiary, (i) the jurisdiction
of organization of such Subsidiary, (ii) each Person holding any Capital
Securities in such Subsidiary, (iii) the nature of the Capital Securities held
by each such Person, and (iv) the percentage of ownership of such Subsidiary
represented by such Capital Securities. Except as disclosed in such Schedule, as
of the Closing Date (i) the Borrower and its Subsidiaries owns, free and clear
of all Liens and has the unencumbered right to vote, all outstanding Capital
Securities in each Person shown to be held by it on such Schedule, (ii) all of
the issued and outstanding Capital Securities of each Person is validly issued,
fully paid and nonassessable and (iii) there are no outstanding subscriptions,
options, warrants, commitments, preemptive rights or agreements of any kind
(including any stockholders' or voting trust agreements) for the issuance, sale,
registration or voting of, or outstanding securities convertible into, any
additional Capital Securities of any type in, any such Person.
SECTION 4.25.    Reports Accurate; Disclosure. All information, exhibits,
financial statements, documents, books, records or reports furnished or to be
furnished by the Loan Parties to the Administrative Agent or any Lender in
connection with this Agreement or any Loan Document, including reports furnished
pursuant to Section 4.04, are true, complete and accurate in all material
respects; it being recognized by the Administrative Agent and the Lenders that
the projections and forecasts provided by Borrower in good faith and based upon
reasonable assumptions are not to be viewed as facts and that actual results
during the period or periods covered by any such projections and forecasts may
differ from the projected or forecasted results. Neither this Agreement, nor any
Loan Document, nor any agreement, document, certificate or statement furnished
to the Administrative Agent or the Lenders in connection with the transactions
contemplated hereby contains any untrue statement of material fact or omits to
state a material fact necessary in order to make the statements contained herein
or therein not misleading in light of the circumstances under which they were
made. There is no fact known to any Loan Party which

70

--------------------------------------------------------------------------------



materially and adversely affects the Borrower and its Subsidiaries, or in the
future is reasonably likely to have a Material Adverse Effect.
SECTION 4.26.    Location of Offices. The Borrower's name is Triangle Capital
Corporation. The location of Borrower (within the meaning of Article 9 of the
UCC) is Maryland. The Borrower has not changed its name, identity, structure,
existence or state of formation, whether by amendment of its Organizational
Documents, by reorganization or otherwise, or has changed its location (within
the meaning of Article 9 of the UCC) within the four (4) months preceding the
Closing Date or any subsequent date on which this representation is made.
SECTION 4.27.    Affiliate Transactions. Except as permitted by Section 5.27,
neither the Borrower nor any Subsidiary nor any other Loan Party is a party to
or bound by any agreement or arrangement (whether oral or written) to which any
Affiliate of the Borrower, any Subsidiary or any other Loan Party is a party.
SECTION 4.28.    Broker's Fees. Except as set forth in the Administrative
Agent's Letter Agreement, no broker's or finder's fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby. Except as set forth in the Administrative Agent's Letter Agreement, no
other similar fees or commissions will be payable by any Loan Party for any
other services rendered to the Borrower or any of its Subsidiaries ancillary to
the transactions contemplated hereby.
SECTION 4.29.    Survival of Representations and Warranties, Etc. All statements
contained in any certificate, financial statement or other instrument delivered
by or on behalf of the Borrower, any Subsidiary or any other Loan Party to the
Administrative Agent, the Multicurrency Agent or any Lender pursuant to or in
connection with this Agreement or any of the other Loan Documents (including,
but not limited to, any such statement made in or in connection with any
amendment thereto or any statement contained in any certificate, financial
statement or other instrument delivered by or on behalf of any Loan Party prior
to the Closing Date and delivered to the Administrative Agent, the Multicurrency
Agent or any Lender in connection with the underwriting or closing of the
transactions contemplated hereby) shall constitute representations and
warranties made by the Loan Parties in favor of the Administrative Agent, the
Multicurrency Agent and each of the Lenders under this Agreement. All such
representations and warranties shall survive the effectiveness of this
Agreement, the execution and delivery of the Loan Documents and the making of
the Advances.
SECTION 4.30.    Loans and Investments. No Loan Party nor any of their
respective Subsidiaries has made a loan, advance or Investment which is
outstanding or existing on the Closing Date except (i) Portfolio Investments in
the ordinary course of business and consistently with the Investment Policies,
(ii) Investments in Subsidiaries and Affiliates as set forth on Schedule 4.24,
(iii) Investments in Cash and Cash Equivalents, and (iv) other Investments in
existence on the Closing Date and described on Schedule 4.30.
SECTION 4.31.    No Default or Event of Default. No event has occurred and is
continuing and no condition exists, or would result from any Advance or from the
application of the proceeds therefrom, which constitutes or would reasonably be
expected to constitute a Default or Event of Default.

71

--------------------------------------------------------------------------------



SECTION 4.32.    USA Patriot Act; OFAC.
(a)    No Loan Party nor any Affiliate of a Loan Party is (1) a Person that
resides or has a place of business in a country or territory named on such lists
or which is designated as a Non-Cooperative Jurisdiction by the Financial Action
Task Force on Money Laundering (“FATF”), or whose subscription funds are
transferred from or through such a jurisdiction; (2) a “Foreign Shell Bank”
within the meaning of the USA Patriot Act, i.e., a foreign lender that does not
have a physical presence in any country and that is not affiliated with a Lender
that has a physical presence and an acceptable level of regulation and
supervision; or (3) a person or entity that resides in or is organized under the
laws of a jurisdiction designated by the United States Secretary of the Treasury
under Section 311 or 312 of the USA Patriot Act as warranting special measures
due to money laundering concerns.
(b)    No Loan Party or any Affiliate of a Loan Party (i) is a Sanctioned
Entity, (ii) has a more than 10% of its assets located in Sanctioned Entities,
or (iii) derives more than 10% of its operating income from investments in, or
transactions with Sanctioned Entities. The proceeds of any Advance will not be
used and have not been used, directly or, to the best of Borrower's knowledge,
indirectly, to fund any operations in, finance any investments or activities in
or make any payments to, a Sanctioned Entity. No Loan Party or any Affiliate of
a Loan Party are in violation of and shall not violate any of the country or
list based economic and trade sanctions administered and enforced by OFAC that
are described or referenced at http://www.ustreas.gov/offices/enforcement/ofac/
or as otherwise published from time to time.
(c)    Notwithstanding anything contained in the foregoing to the contrary, no
Loan Party shall have any duty to investigate or confirm that any shareholder of
Borrower or any officer, director, manager, employee, owner or Affiliate of a
Portfolio Investment is in compliance with the provisions of this Section 4.32,
and any violation by any such shall not be a Default under this Agreement.
SECTION 4.33.    Material Contracts. Schedule 4.33 is, as of the Closing Date, a
true, correct and complete listing of all contracts to which any Loan Party is a
party, the breach of or failure to perform which, either by a Loan Party or
other party to such contract, could reasonably be expected to have a Material
Adverse Effect (“Material Contract”). The Borrower, its Subsidiaries and the
other Loan Parties that is a party to any Material Contract has performed and is
in compliance with all of the material terms of such Material Contract, and no
Loan Party has knowledge of any default or event of default, or event or
condition which with the giving of notice, the lapse of time, or both, would
constitute such a default or event of default, that exists with respect to any
such Material Contract.
SECTION 4.34.    Collateral-Mortgage Property. With respect to each Mortgaged
Property, if any, within the Collateral the Administrative Agent has: (i) a
first priority lien upon the fee simple title to the Mortgaged Property; (ii) a
first priority lien upon the leases and rents applicable to the Mortgaged
Property; (iii) a first priority lien upon all equipment and fixtures applicable
to the Mortgaged Property; and (iv) all Mortgaged Property Security Documents
reasonably requested by the Administrative Agent.

72

--------------------------------------------------------------------------------



SECTION 4.35.    Mortgaged Properties. As of the Closing Date, Schedule 1.01 is
a correct and complete list of all Mortgaged Properties included in the
Collateral. As of the Closing Date and as shown on Schedule 1.01, there are no
Mortgaged Properties.
SECTION 4.36.    Common Enterprise. The successful operation and condition of
the Loan Parties is dependent on the continued successful performance of the
functions of the group of Loan Parties as a whole and the successful operation
of each of the Loan Parties is dependent on the successful performance and
operation of each other Loan Party. Each Loan Party expects to derive benefit
(and its board of directors or other governing body has determined that it may
reasonably be expected to derive benefit), directly and indirectly, from
(i) successful operations of each of the other Loan Parties and (ii) the credit
extended by the Lenders to the Borrower hereunder, both in their separate
capacities and as members of the group of companies. Each Loan Party has
determined that execution, delivery, and performance of this Agreement and any
other Loan Documents to be executed by such Loan Party is within its purpose,
will be of direct and indirect benefit to such Loan Party, and is in its best
interest.
SECTION 4.37.    Investment Policies. The Investment Policies are fully and
accurately described in all material respects in the Borrower's annual report on
Form 10-K most recently filed with the SEC, and any subsequent quarterly reports
on Form 10-Q filed with the SEC or any other information filed with the SEC.
There have been no material changes in the Investment Policies other than in
accordance with this Agreement, and the Borrower has at all times complied in
all material respects with the Investment Policies with respect to each
Portfolio Investment.
SECTION 4.38.    Eligibility of Portfolio Investments. On the date of each
Borrowing, (i) the information contained in the Borrowing Base Certification
Report delivered pursuant to Section 3 is an accurate and complete listing in
all material respects of all the Eligible Investments that are part of the
Collateral as of such date, and the information contained therein with respect
to the identity of such Portfolio Investment and the amounts owing thereunder is
true and correct in all material respects as of such date and (ii) each such
Portfolio Investment is an Eligible Investment.
SECTION 4.39.    Portfolio Investments. The Borrower has not authorized the
filing of and is not aware of any financing statements against the Borrower that
include a description of collateral covering the Portfolio Investments other
than any financing statement that has been terminated and financing statements
naming the Administrative Agent for the benefit of the Secured Parties as
secured party pursuant to the terms hereof. The Borrower is not aware of the
filing of any judgment or tax Lien filings against the Borrower. Each Portfolio
Investment was originated without any fraud or material misrepresentation by the
Borrower or, to the best of the Borrower's knowledge, on the part of the
Obligor.
SECTION 4.40.    Selection Procedures. No procedures believed by the Borrower to
be adverse to the interests of the Administrative Agent and the Lenders were
utilized by the Borrower in identifying and/or selecting the Portfolio
Investments that are part of the Eligible Investments and are included in the
Borrowing Base.

73

--------------------------------------------------------------------------------



SECTION 4.41.    Coverage Requirement. The Advances outstanding do not exceed
the lesser of (i) the aggregate amount of the Revolver Commitments of all the
Lenders and (ii) the Borrowing Base.
ARTICLE V
COVENANTS
The Borrower and Guarantors agree, jointly and severally, that, so long as any
Lender has any Revolver Commitment hereunder or any Obligation remains unpaid:
SECTION 5.01.    Information. The Borrower will deliver to the Administrative
Agent, who will then promptly deliver to the Multicurrency Agent and each of the
Lenders:
(a)    as soon as available and in any event within 90 days after the end of
each Fiscal Year, a consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries as of the end of such Fiscal Year and the related
consolidated statements of income, shareholders' equity and cash flows for such
Fiscal Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year, all certified by Ernst & Young or other independent public
accountants reasonably acceptable to the Administrative Agent, with such
certification to be free of exceptions and qualifications not acceptable to the
Required Lenders;
(b)    as soon as available and in any event within 50 days after the end of
each of the first three Fiscal Quarters of each Fiscal Year, consolidated
balance sheet of the Borrower and its Consolidated Subsidiaries as of the end of
such Fiscal Quarter and the related statement of income and statement of cash
flows for such Fiscal Quarter and for the portion of the Fiscal Year ended at
the end of such Fiscal Quarter, setting forth in each case in comparative form
the figures for the corresponding Fiscal Quarter and the corresponding portion
of the previous Fiscal Year, all certified (subject to normal year-end
adjustments) as to fairness of presentation, GAAP and consistency by the chief
financial officer or the principal accounting officer of the Borrower;
(c)    simultaneously with the delivery of each set of financial statements
referred to in clauses (a) and (b) above, a certificate, substantially in the
form of Exhibit  J and with compliance calculations in form and content
satisfactory to the Administrative Agent (a “Compliance Certificate”), of the
chief financial officer or other authorized officers of the Borrower (i) setting
forth in reasonable detail the calculations required to establish whether the
Loan Parties were in compliance with the requirements of Sections 5.04, 5.07,
5.09, 5.11, 5.12 and 5.37 on the date of such financial statements, (ii) setting
forth the identities of the respective Subsidiaries on the date of such
financial statements, and (iii) stating whether any Default exists on the date
of such certificate and, if any Default then exists, setting forth the details
thereof and the action which the Loan Parties are taking or propose to take with
respect thereto;

74

--------------------------------------------------------------------------------



(d)    [Intentionally omitted];
(e)    within 5 Business Days after the Borrower becomes aware of the occurrence
of any Default, a certificate of the chief financial officer or other authorized
officer of the Borrower setting forth the details thereof and the action which
the Borrower is taking or proposes to take with respect thereto;
(f)    at the request of the Administrative Agent promptly after the same become
publicly available, copies of all periodic and other reports, proxy statements
and other materials filed with the SEC, or any Governmental Authority succeeding
to any or all functions of said Commission, or with any national securities
exchange, or distributed by the Borrower to its shareholders generally, as the
case may be;
(g)    if and when the Borrower or any member of the Controlled Group (i) gives
or is required to give notice to the PBGC of any “reportable event” (as defined
in Section 4043 of ERISA) with respect to any Plan which might constitute
grounds for a termination of such Plan under Title IV of ERISA, or knows that
the plan administrator of any Plan has given or is required to give notice of
any such reportable event, a copy of the notice of such reportable event given
or required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA, a copy of such notice; or
(iii) receives notice from the PBGC under Title IV of ERISA of an intent to
terminate or appoint a trustee to administer any Plan, a copy of such notice;
(h)    promptly after the Borrower knows of the commencement thereof, notice of
any litigation, dispute or proceeding (and any material development in respect
of such proceedings) involving a claim against a Loan Party and/or any
Subsidiary of a Loan Party for $1,000,000 or more in excess of amounts covered
in full by applicable insurance (subject to customary deductibles);
(i)    a Borrowing Base Certification Report, substantially in the form of
Exhibit E and otherwise in form and content reasonably satisfactory to the
Administrative Agent, which report is certified as to truth and accuracy by the
chief financial officer or other authorized officer of the Borrower and which
report shall be delivered (A) by the tenth Business Day following the last day
of each month and (B) by the tenth Business Day following the day a Portfolio
Investment enters or leaves the Borrowing Base (including by reason of such
Portfolio Investment ceasing to meet one or more requirements for eligibility).
(j)    promptly at the request of the Administrative Agent, (i) copies of the
Investment Documents with respect to any Portfolio Investment and (ii) to the
extent not subject to a nondisclosure provision, the most recent valuation
report of the Borrower's and its Subsidiaries' loan and investment portfolio,
conducted by Duff & Phelps or such other third party appraiser reasonably
acceptable to the Administrative Agent; provided that, the Borrower shall use
its best efforts to obtain the consent of Duff & Phelps or such other appraiser
to release such report to the Administrative Agent;
(k)    promptly upon the occurrence of any Internal Control Event which is
required to be publicly disclosed of which a Responsible Officer (other than a
Responsible Officer committing the fraud constituting such Internal Control
Event) has knowledge; and

75

--------------------------------------------------------------------------------



(l)    from time to time such additional information regarding the financial
position or business of the Borrower, its Subsidiaries, and each Loan Party as
the Administrative Agent, at the request of any Lender, may reasonably request.
For purposes of clauses (a), (b) and (f) of this Section 5.01, all financial
statements and other information contained therein filed with the SEC shall be
deemed delivered hereunder; provided, however, that nothing in the foregoing
shall be deemed to relieve the Borrower of its obligation to deliver a
Compliance Certificate pursuant to clause (c).
SECTION 5.02.    Inspection of Property, Books and Records. The Borrower will
(i) keep, and will cause each of its Subsidiaries to keep its books and records
in conformity with GAAP for all dealings and transactions in relation to its
business and activities; (ii) permit, and will cause each Subsidiary of the
Borrower and each Loan Party to permit, at reasonable times with at least five
(5) Business Days' prior notice (or such lesser time period agreed upon by the
Administrative Agent and the Borrower), which notice shall not be required in
the case of an emergency, the Administrative Agent or its designee, at the
expense of the Borrower and Loan Parties, to perform periodic field audits and
investigations of the Borrower, the Loan Parties and the Collateral, from time
to time; and (iii) permit, and will cause each Subsidiary to permit, with at
least five (5) Business Days' prior notice (or such lesser time period agreed
upon by the Administrative Agent and the Borrower), the Administrative Agent or
its designee, at the expense of the Borrower and the Loan Parties, to visit and
inspect any of their respective properties, to examine and make abstracts from
any of their respective books and records and to discuss their respective
affairs, finances and accounts with their respective officers, employees and
independent public accountants; provided that the Borrower shall only be
required to reimburse the Administrative Agent for only one such inspection each
Fiscal Quarter unless a Default shall have occurred and be continuing. The Loan
Parties agree to cooperate and assist in such visits and inspections, in each
case at such reasonable times and as often as may reasonably be desired.
SECTION 5.03.    Maintenance of RIC Status and Business Development Company;
Asset Coverage. The Borrower will maintain its status as a RIC under the Code
and as a “business development company” under the Investment Company Act. The
Borrower will maintain the percentage amount of “Asset Coverage” (as such term
is defined in Section 18 of the Investment Company Act) required by the
Investment Company Act as applicable to the Borrower and pursuant to any orders
of the SEC issued to the Borrower thereunder.
SECTION 5.04.    Minimum Liquidity. At any time when the Borrowing Base is
comprised of ten or fewer Portfolio Investments, the Borrower will maintain
Liquidity of not less than 10% of the aggregate outstanding principal amount of
the sum of all Advances as of the date of determination (the “Minimum Liquidity
Requirement”), with such Liquidity to be maintained in a depository account at
the Administrative Agent subject to a Control Agreement. Notwithstanding the
foregoing, the Borrower shall not be required to maintain the Minimum Liquidity
Requirement during any ten Business Day cure period contemplated under the
definition of Borrowing Base.

76

--------------------------------------------------------------------------------



SECTION 5.05.    [Intentionally omitted].
SECTION 5.06.    Sale/Leasebacks. The Loan Parties shall not, nor shall they
permit any Subsidiary to, enter into any Sale/Leaseback Transaction
SECTION 5.07.    Minimum Consolidated Tangible Net Worth. Consolidated Tangible
Net Worth shall not be less than the sum of (i) 80.0% of the Consolidated
Tangible Net Worth on the Closing Date plus (ii) 80.0% of the cumulative Net
Proceeds of Capital Securities/Conversion of Debt received after the Closing
Date, calculated quarterly at the end of each Fiscal Quarter.
SECTION 5.08.    Acquisitions. No Loan Party nor any Subsidiary of a Loan Party
(other than a SBIC Entity) shall make any Acquisition, or take any action to
solicit the tender of securities or proxies in respect thereof in order to
effect any Acquisition.
SECTION 5.09.    Interest Coverage Ratio. The Borrower will maintain, as of the
end of each Fiscal Quarter, an Interest Coverage Ratio of not less than
2.00:1.00, determined for the period of the four consecutive preceding Fiscal
Quarters ending on the date of determination.
SECTION 5.10.    [Intentionally omitted].
SECTION 5.11.    Loans or Advances. No Loan Party nor any Subsidiary of a Loan
Party shall make loans or advances to any Person except: (i) solely to the
extent not prohibited by Applicable Laws, employee loans or advances that do not
exceed One Hundred Thousand Dollars ($100,000) in the aggregate at any one time
outstanding made on an arms'-length basis in the ordinary course of business and
consistently with practices existing on December 31, 2012 and described in the
Borrower's Form 10-K for the year ended December 31, 2012 filed with the SEC;
(ii) deposits required by government agencies or public utilities; (iii) loans
or advances to the Borrower or any Guarantor that is a Consolidated Subsidiary;
(iv) loans and advances by or to SBIC Entities, (v) loans or advances consisting
of Portfolio Investments, (vi) loans and advances outstanding on the Closing
Date and set forth on Schedule 5.11; provided that after giving effect to the
making of any loans, advances or deposits permitted by this Section 5.11, no
Default shall have occurred and be continuing. All loans or advances permitted
under this Section 5.11 (excluding Noteless Loans) shall be evidenced by written
promissory notes. Except as approved by the Administrative Agent in writing, no
Loan Party nor any Subsidiary of a Loan Party shall request or receive a
promissory note or other instrument from any Obligor in connection with a
Noteless Loan.
SECTION 5.12.    Restricted Payments.
The Loan Parties will not declare or make any Restricted Payment during any
Fiscal Year, except that:
(a)    any Subsidiary of the Borrower may pay Restricted Payments to the
Borrower, on at least a pro rata basis with any other shareholders if such
Subsidiary is not wholly owned by the Borrower and other Wholly Owned
Subsidiaries; and
(b)    the Borrower may declare or make Restricted Payments from time to time in
accordance with Applicable Law to owners of its Capital Securities so long as
(i) at the time

77

--------------------------------------------------------------------------------



when any such Restricted Payment is to be made, no Default or Event of Default
has occurred and is continuing or would result therefrom and (ii) the chief
executive officer, chief financial officer or other authorized officer of the
Borrower shall have certified to the Administrative Agent and Lenders as to
compliance with the preceding clause (i) in a certificate attaching
calculations; provided, however, that notwithstanding the existence of a Default
or an Event of Default (other than an Event of Default specified in Sections
6.01(g) or (h)), the Borrower may pay dividends in an amount equal to its
investment company taxable income, net tax-exempt interest income and capital
gain net income that are required to be distributed to its shareholders in order
to maintain its status as a RIC and to avoid U.S. federal income and excise
taxes imposed on RICs.
SECTION 5.13.    Investments. No Loan Party nor any Subsidiary of a Loan Party
shall make Investments in any Person except as permitted by Sections 5.08 and
5.11(i) through (iv) and except Investments in (i) Cash and Cash Equivalents,
(ii) Investments not constituting loans or advances in the Capital Securities of
their respective Subsidiaries and equity investments as set forth on Schedule
4.24 and (iii)  Investments in Portfolio Investments (or in the case of Loan
Parties or any Subsidiary of a Loan Party other than the Borrower, in securities
that would constitute Portfolio Investments if made by the Borrower) made in the
ordinary course of business and, in the case of the Borrower, consistent with
the Investment Policies, or in the case of any other Loan Party, consistent with
such Loan Party's investment policies.
SECTION 5.14.    Negative Pledge. No Loan Party nor any Subsidiary of a Loan
Party will create, assume or suffer to exist any Lien on any asset now owned or
hereafter acquired by it, except:
(a)    Liens existing on the date of this Agreement encumbering assets (other
than Collateral) securing Debt outstanding on the date of this Agreement, in
each case as described and in the principal amounts set forth on Schedule 5.14;
(b)    Liens for taxes, assessments or similar charges, incurred in the ordinary
course of business that are not yet due and payable or that are being contested
in good faith and with due diligence by appropriate proceedings;
(c)    pledges or deposits made in the ordinary course of business to secure
payment of workers' compensation, or to participate in any fund in connection
with workers' compensation, unemployment insurance, old-age pensions or other
social security programs which in no event shall become a Lien prior to any
Collateral Documents;
(d)    Liens of mechanics, materialmen, warehousemen, carriers or other like
liens, securing obligations incurred in the ordinary course of business that:
(1) are not yet due and payable and which in no event shall become a Lien prior
to any Collateral Documents; or (2) are being contested diligently in good faith
pursuant to appropriate proceedings and with respect to which the Loan Party has
established reserves reasonably satisfactory to the Administrative Agent and
Required Lenders and which in no event shall become a Lien prior to any
Collateral Documents;

78

--------------------------------------------------------------------------------



(e)    good faith pledges or deposits made in the ordinary course of business to
secure performance of bids, tenders, contracts (other than for the repayment of
borrowed money) or leases, not in excess of ten percent (10%) of the aggregate
amount due thereunder, or to secure statutory obligations, or surety, appeal,
indemnity, performance or other similar bonds required in the ordinary course of
business which in no event shall become a Lien prior to any Collateral Document;
(f)    any Lien arising out of the refinancing, extension, renewal or refunding
of any Debt secured by any Lien permitted by any of the foregoing clauses of
this Section, provided that (i) such Debt is not secured by any additional
assets, and (ii) the amount of such Debt secured by any such Lien is not
increased;
(g)    encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, none of which materially impairs the
use of such property by Borrower in the operation of its business, and none of
which is violated in any material respect by existing or proposed restrictions
on land use;
(h)    any Lien on Margin Stock;
(i)    any Lien imposed as a result of a taking under the exercise of the power
of eminent domain by any governmental body or by any Person acting under
governmental authority;
(j)    Liens securing reasonable and customary fees of banks and other
depository institutions on Cash and Cash Equivalents held on deposit with such
banks and institutions; provided that such Liens are subordinated to the Liens
described in Section 5.14(l);
(k)    (i) Liens restricting the ability of any SBIC Entity to encumber its
assets pursuant to Applicable Law and (ii) Liens of any SBIC Entity in favor of
the U.S. Small Business Administration and its assigns;
(l)    Liens securing the Administrative Agent and the Secured Parties created
or arising under the Loan Documents;
(m)    Liens securing Debt permitted under Section 5.31(d), provided that
(i) such Liens do not at any time encumber any property other than property
financed by such Debt, (ii) the Debt secured thereby does not exceed the cost or
fair market value, whichever is lower, of the property being acquired on the
date of acquisition, and (iii) such Liens attach to such property concurrently
with or within ninety (90) days after the acquisition thereof; and
(n)    Liens existing at the time the Borrower or any Subsidiary acquires an
interest in a Person following a default under a Portfolio Investment.
Notwithstanding anything contained in this Section 5.14 to the contrary, no Loan
Party or any Subsidiary of a Loan Party will create, assume or suffer to exist
any Lien on the Collateral except the Liens in favor of the Secured Parties
under the Collateral Documents and the Permitted Encumbrances.

79

--------------------------------------------------------------------------------



SECTION 5.15.    Maintenance of Existence, etc. Each Loan Party shall, and shall
cause each Subsidiary of a Loan Party to, maintain its organizational existence
and carry on its business in substantially the same manner and in substantially
the same line or lines of business or line or lines of business reasonably
related to the business now carried on and maintained. Any Subsidiary pledging
Collateral hereunder shall be organized as a corporation, limited liability
company, limited partnership or other legal entity.
SECTION 5.16.    Dissolution. No Loan Party nor any Subsidiary of a Loan Party
shall suffer or permit dissolution or liquidation either in whole or in part or
redeem or retire any shares of its own Capital Securities or that of any
Subsidiary of a Loan Party, except: (1) through corporate or company
reorganization to the extent permitted by Section 5.17; (2) Restricted Payments
permitted by Section 5.12; or (3) pursuant to the terms of the Organizational
Documents of any SBIC Entity.
SECTION 5.17.    Consolidations, Mergers and Sales of Assets. No Loan Party
will, nor will it permit any Subsidiary of a Loan Party to, consolidate or merge
with or into, or sell, lease or otherwise transfer all or any substantial part
of its assets to, any other Person, or discontinue or eliminate any business
line or segment, provided that (a) Subsidiaries of a Loan Party (excluding Loan
Parties) may merge with one another; and (b) a Loan Party or any Subsidiary of a
Loan Party may effect a merger if it results in the simultaneous payoff in
immediately available funds of the Obligations in their entirety. The foregoing
limitation on the sale, lease or other transfer of assets and on the
discontinuation or elimination of a business line or segment shall not prohibit
divestitures of Portfolio Investments in the ordinary course of business so long
as the Borrower and its Subsidiaries shall be in compliance on a pro forma
basis, after giving effect to any such divestiture, with the terms and
conditions of this Agreement including the financial covenants in this Article
V; provided, however, that upon the occurrence and during the continuance of a
Default or an Event of Default, the Borrower shall not sell, transfer or
otherwise dispose of any asset (including any Portfolio Investment) without the
prior written consent of the Administrative Agent.
SECTION 5.18.    Use of Proceeds. No portion of the proceeds of any Advance will
be used by the Borrower or any Subsidiary (i) in connection with, either
directly or indirectly, any tender offer for stock of any corporation with a
view towards obtaining control of such other corporation (other than a Portfolio
Investment; provided that the board of directors or comparable governing body of
the Obligor in which such Investment is made has approved such offer and change
of control), (ii) directly or indirectly, for the purpose, whether immediate,
incidental or ultimate, of purchasing or carrying any Margin Stock, or (iii) for
any purpose in violation of any Applicable Law or regulation. Except as
otherwise provided herein, the proceeds of the Advances shall be used: (a) to
refinance existing indebtedness of the Borrower under the Existing Credit
Agreement; (b) for working capital and other lawful corporate purposes of the
Borrower, (c) to pay fees and expenses incurred in connection with this
Agreement and (d) for investments in Portfolio Investments by the Borrower. No
part of the proceeds of any Advance will be used, whether directly or
indirectly, for any purpose that would violate any rule or regulation of the
Board of Governors of the Federal Reserve System, including Regulations T, U or
X.

80

--------------------------------------------------------------------------------



SECTION 5.19    .Compliance with Laws; Payment of Taxes. Each Loan Party will,
and will cause each Subsidiary of a Loan Party and each member of the Controlled
Group to, comply in all material respects with Applicable Laws (including but
not limited to ERISA and the Patriot Act), regulations and similar requirements
of governmental authorities (including but not limited to PBGC), except where
the necessity of such compliance is being contested in good faith through
appropriate proceedings diligently pursued. Each Loan Party will, and will cause
each Subsidiary of a Loan Party to, pay promptly, prior to any delinquency, all
taxes, assessments, governmental charges, claims for labor, supplies, rent and
other obligations which, if unpaid, might become a lien against the property of
a Loan Party or any Subsidiary of a Loan Party, except liabilities being
contested in good faith by appropriate proceedings diligently pursued and
against which, if requested by the Administrative Agent, the Borrower shall have
set up reserves in accordance with GAAP.
SECTION 5.20.    Insurance. Each Loan Party will maintain, and will cause each
Subsidiary of a Loan Party to maintain (either in the name of such Loan Party or
in such Subsidiary's own name), with financially sound and reputable insurance
companies, insurance on all its Property in at least such amounts and against at
least such risks as are usually insured against in the same general area by
companies of established repute engaged in the same or similar business. Upon
request, the Loan Parties shall promptly furnish the Administrative Agent copies
of all such insurance policies or certificates evidencing such insurance and
such other documents and evidence of insurance as the Administrative Agent shall
request.
SECTION 5.21.    Change in Fiscal Year. No Loan Party will make any significant
change in accounting treatment or reporting practices, except as required or
permitted by GAAP, or change its Fiscal Year (except to conform with the Fiscal
Year of the Borrower) without the consent of the Required Lenders.
SECTION 5.22.    Maintenance of Property. Each Loan Party shall, and shall cause
each Subsidiary of a Loan Party to, maintain all of its properties and assets in
good condition, repair and working order, ordinary wear and tear excepted.
SECTION 5.23.    Environmental Notices. Each Loan Party shall furnish to the
Lenders and the Administrative Agent prompt written notice of all Environmental
Liabilities, pending, threatened or anticipated Environmental Proceedings,
Environmental Notices, Environmental Judgments and Orders, and Environmental
Releases at, on, in, under or in any way affecting in any material respects the
Properties or any adjacent property, and all facts, events, or conditions that
could lead to any of the foregoing.
SECTION 5.24.    Environmental Matters. No Loan Party or any Subsidiary of a
Loan Party will, and the Loan Parties shall use commercially reasonable efforts
not to permit any Third Party to, use, produce, manufacture, process, treat,
recycle, generate, store, dispose of, manage at, or otherwise handle or ship or
transport to or from the Properties any Hazardous Materials except for Hazardous
Materials such as cleaning solvents, pesticides and other similar materials
used, produced, manufactured, processed, treated, recycled, generated, stored,
disposed, managed or otherwise handled in minimal amounts in the ordinary course
of business in compliance with all applicable Environmental Requirements.

81

--------------------------------------------------------------------------------



SECTION 5.25.    Environmental Release. Each Loan Party agrees that upon the
occurrence of an Environmental Release at, under or on any of the Properties it
will act immediately to investigate the extent of, and to take appropriate
remedial action to eliminate, such Environmental Release, whether or not ordered
or otherwise directed to do so by any Environmental Authority.
SECTION 5.26.    [Intentionally omitted].
SECTION 5.27.    Transactions with Affiliates. No Loan Party nor any Subsidiary
of a Loan Party shall enter into, or be a party to, any transaction with any
Affiliate of a Loan Party or such Subsidiary (which Affiliate is not a Loan
Party or a Subsidiary of a Loan Party), except as permitted by law and in the
ordinary course of business and pursuant to reasonable terms which are no less
favorable to the Loan Party or such Subsidiary than would be obtained in a
comparable arm's length transaction with a Person which is not an Affiliate.
SECTION 5.28.    Joinder of Subsidiaries.
(a)    The Loan Parties shall cause any Person which becomes a Domestic
Subsidiary of a Loan Party (other than a Foreclosed Subsidiary or any SBIC
Entity) after the Closing Date to become a party to, and agree to be bound by
the terms of, this Agreement and the other Loan Documents pursuant to a Joinder
Agreement in the form attached hereto as Exhibit L and otherwise satisfactory to
the Administrative Agent in all respects and executed and delivered to the
Administrative Agent within ten (10) Business Days after the day on which such
Person became a Domestic Subsidiary. The Loan Parties shall also cause the items
specified in Section 3.01(c), (e), (g) and (h) to be delivered to the
Administrative Agent concurrently with the instrument referred to above,
modified appropriately to refer to such instrument and such Subsidiary.
(b)    The Loan Parties shall, or shall cause any Subsidiary (other than any
SBIC Entity) (the “Pledgor Subsidiary”) to pledge: (a) the lesser of 65% or the
entire interest of the voting securities and 100% of the non-voting securities
owned by the Loan Parties and such Pledgor Subsidiary, of the Capital Securities
or equivalent equity interests in any Person which becomes a Foreign Subsidiary
after the Closing Date; and (b) the entire interest owned by the Loan Parties
and such Pledgor Subsidiary, of the Capital Securities or equivalent equity
interest in any Person which becomes a Domestic Subsidiary after the Closing
Date, all pursuant to a Pledge Agreement executed and delivered by the Loan
Parties or such Pledgor Subsidiary to the Administrative Agent within ten (10)
Business Days after the day on which such Person became a Domestic Subsidiary
and shall deliver to the Collateral Custodian, as bailee for the Administrative
Agent, such shares of capital stock together with stock powers executed in
blank. The Loan Parties shall also cause the items specified in Section 3.01(c),
(e), (g) and (h) to be delivered to the Administrative Agent concurrently with
the pledge agreement referred to above, modified appropriately to refer to such
pledge agreement, the pledgor and such Subsidiary.

82

--------------------------------------------------------------------------------



(c)    Once any Subsidiary becomes a party to this Agreement in accordance with
Section 5.28(a) or any Capital Securities (or equivalent equity interests) of a
Subsidiary are pledged to the Administrative Agent in accordance with Section
5.28(b), such Subsidiary thereafter shall remain a party to this Agreement and
the Capital Securities (or equivalent equity interests) in such Subsidiary
(including all initial Subsidiaries) shall remain subject to the pledge to the
Administrative Agent, as the case may be, even if such Subsidiary ceases to be a
Subsidiary; provided that if a Subsidiary ceases to be a Subsidiary of the
Borrower as a result of the Borrower's transfer or sale of all of the Capital
Securities of such Subsidiary owned by Borrower in accordance with and to the
extent permitted by the terms of Section 5.17, the Administrative Agent and the
Lenders agree to release such Subsidiary from this Agreement and release the
Capital Securities of such Subsidiary from the Pledge Agreement.
(d)    The Loan Parties acknowledge that (i) the SBIC Entities are not Loan
Parties or Guarantors and shall not become Loan Parties or Guarantors at any
time in the future, (ii) the assets of and equity interests in the SBIC Entities
are not Collateral and (iii) the capital stock and equity interests of the SBIC
Entities have not been pledged and will not be pledged to any party.
Notwithstanding the fact that the SBIC Entities are not Loan Parties, the SBIC
Entities shall be included for purposes of calculating Consolidated EBITDA,
Consolidated Interest Expense, Consolidated Net Investment Income, Consolidated
Tangible Net Worth and Depreciation and Amortization.
SECTION 5.29.    No Restrictive Agreement. No Loan Party will, nor will any Loan
Party permit any of its Subsidiaries to, enter into, after the date of this
Agreement, any indenture, agreement, instrument or other arrangement that,
directly or indirectly, prohibits or restrains, or has the effect of prohibiting
or restraining, or imposes materially adverse conditions upon, any of the
following by the Loan Party or any such Subsidiary: (i) the incurrence or
payment of Debt, (ii) the granting of Liens (other than normal and customary
restrictions on the granting of Liens on Capital Securities issued by a Person
other than a Subsidiary in respect of any Portfolio Investment made in the
ordinary course of business) or (iii) the making of loans, advances or
Investments or the sale, assignment, transfer or other disposition of property,
real, personal or mixed, or tangible; except in each case for (x) prohibitions
and restraints on SBIC Entities relating to or arising from the ordinary course
of business as a result of Applicable Law and (y) prohibitions and restraints
imposed pursuant to Debt incurred pursuant to Section 5.31(e) of this Agreement;
provided that in no event shall Debt incurred pursuant to Section 5.31(e) of
this Agreement directly or indirectly, prohibit or restrain, or have the effect
of prohibiting or restraining, or impose materially adverse conditions upon: (i)
the payment of the Obligations, (ii) other than prohibitions, restraints and
conditions imposed by the Investment Company Act, the incurrence of Debt, the
making of loans, advances or Investments or the sale, assignment, transfer or
other disposition of property, real, personal or mixed or tangible, the proceeds
from which shall be used in whole or in part to repay Obligations, or (iii) the
granting of liens to secure the Obligations and any extensions, renewals and
refinancings thereof. No Loan Party will, nor will any Loan Party permit any of
its Subsidiaries to, enter into, after the date of this Agreement, any
indenture, agreement, instrument or other arrangement that, directly or
indirectly, prohibits or restrains, or has the effect of prohibiting or
restraining, or imposes materially adverse conditions upon, the ability of the
Loan Party or any of its Subsidiaries to declare or pay Restricted Payments or
other distributions in respect of Capital Securities of the Loan Party or any
Subsidiary, except for (x) prohibitions and restraints on the SBIC Entities
relating to or arising from the ordinary

83

--------------------------------------------------------------------------------



course of business relating to or arising from Applicable Law and (y)
prohibitions and restraints imposed pursuant to Debt incurred pursuant to
Section 5.31(e) of this Agreement provided that in no event shall Debt incurred
pursuant to Section 5.31(e) of this Agreement directly or indirectly, prohibit
or restrain, or have the effect of prohibiting or restraining or impose
materially adverse conditions (other than prohibitions, restraints and
conditions imposed by the Investment Company Act) upon the ability of any Loan
Party (other than Borrower) or any of their respective Subsidiaries to declare
or pay Restricted Payments or other distributions in respect of Capital
Securities of the Loan Party (other than Borrower) or any Subsidiary to any
other Loan Party or Subsidiary, the proceeds of which shall be used in whole or
in part to repay the Obligations.
SECTION 5.30.    Partnerships and Joint Ventures. Without the prior written
consent of the Required Lenders, no Loan Party shall become a general partner in
any general or limited partnership or a joint venturer in any joint venture,
other than the SBIC Entities.
SECTION 5.31.    Additional Debt. No Loan Party or Subsidiary of a Loan Party
shall directly or indirectly issue, assume, create, incur or suffer to exist any
Debt or the equivalent (including obligations under capital leases), except for:
(a) the Debt owed to the Lenders and Hedge Counterparties under the Loan
Documents; (b) Debt of SBIC Entities; (c) the Debt existing and outstanding on
the Closing Date described on Schedule 5.31; (d) purchase money Debt hereafter
incurred by the Borrower or any of its Subsidiaries to finance the purchase of
equipment so long as (i) such Debt when incurred shall not exceed the purchase
price of the asset(s) financed, and (ii) the aggregate outstanding principal
amount of all Debt permitted under this clause (d) shall not at any time exceed
$3,000,000.00; (e) Debt incurred after the date hereof with a maturity when
incurred of not less than one year after the Maturity Date (after giving effect
to any extensions of the Termination Date which have been exercised at the time
of incurrence of the Debt but not giving effect to an extension exercised after
the incurrence of such Debt) and with terms no more restrictive than those in
this Agreement, so long as such Debt is unsecured; and (f) Debt of the Borrower
or any Subsidiary to the Borrower or any other Subsidiary, provided (i) such
Debt shall not have been transferred to any Person other than the Borrower or
any Subsidiary and (ii) any such Debt owing by any Loan Party shall be unsecured
and subordinated in right of payment to the Obligations. For the avoidance of
doubt, any Debt incurred after the date hereof shall not be deemed to be in
violation of clause (e) as a result of an extension to the Termination Date
effective after the original incurrence of such Debt.
SECTION 5.32.    [Intentionally omitted].
SECTION 5.33.    Modifications of Organizational DocumentsModifications of
Organizational Documents. The Borrower shall not, and shall not permit any Loan
Party or other Subsidiary to, amend, supplement, restate or otherwise modify its
Organizational Documents or Operating Documents or other applicable document if
such amendment, supplement, restatement or other modification has or would
reasonably be expected to have a Material Adverse Effect.

84

--------------------------------------------------------------------------------



SECTION 5.34.    ERISA Exemptions. The Loan Parties shall not permit any of
their respective assets to become or be deemed to be “plan assets” within the
meaning of ERISA, the Code and the respective regulations promulgated
thereunder.
SECTION 5.35.    Hedge Transactions. The Loan Parties will not, and will not
permit any of their Subsidiaries to, enter into any Hedge Transaction, other
than Hedge Transactions entered into in the ordinary course of business to hedge
or mitigate risks to which the Loan Parties are exposed in the conduct of their
business or the management of their liabilities. Solely for the avoidance of
doubt, the Borrower acknowledges that a Hedge Transaction entered into for
speculative purposes or of a speculative nature (which shall be deemed to
include any Hedge Transaction under which any Loan Party is or may become
obliged to make any payment (i) in connection with the purchase by any third
party of any common stock or any Debt or (ii) as a result of changes in the
market value of any common stock or any Debt) is not a Hedge Transaction entered
into in the ordinary course of business to hedge or mitigate risks.
SECTION 5.36.    Performance of Loan Documents. Each Loan Party will at its own
expense duly fulfill and comply with all obligations on its part to be fulfilled
or complied with under or in connection with the Collateral and all documents
related thereto and will do nothing to impair the rights of any Loan Party or
the Administrative Agent, as agent for the Secured Parties, or of the Secured
Parties in, to and under the Collateral. Each Loan Party shall clearly and
unambiguously set forth, in a manner reasonably satisfactory to the
Administrative Agent, in its financial statements filed with the SEC that the
Administrative Agent, as agent for the Secured Parties has the interest therein
granted by the Loan Parties pursuant to the Loan Documents.
SECTION 5.37.    Operating Leases. Other than operating leases in amounts not to
exceed $50,000 individually or $500,000 in the aggregate, no Loan Party nor any
Subsidiary of a Loan Party shall create, assume or suffer to exist any operating
lease except operating leases which: (A) (1) are entered into in the ordinary
course of business, and (2) the aggregate indebtedness, liabilities and
obligations of the Loan Parties under all such operating leases during any
period of four (4) consecutive Fiscal Quarters shall at no time exceed
$3,000,000; (B) are between a Borrower or Guarantor, as landlord and a Borrower
or Guarantor as tenant; or (C) are set forth on Schedule 5.37.
SECTION 5.38.    [Intentionally omitted].
SECTION 5.39.    Compliance with Investment Policies and Investment Documents.
The Borrower shall, and shall cause its Subsidiaries to, comply at all times
with its Investment Policies in all material respects and, at their own expense,
timely and fully perform and comply with all material provisions, covenants and
other promises required to be observed by each of them under the Portfolio
Investments and the related Investment Documents. The Borrower shall furnish to
the Administrative Agent, prior to its effective date, prompt notice of any
changes in the Investment Policies and shall not agree to or otherwise permit to
occur any modification of the Investment Policies in any manner that would or
would reasonably be expected to adversely affect the interests or remedies of
the Administrative Agent or the Secured Parties under this Agreement or any Loan
Document or impair the collectability of any Portfolio Investment without the
prior written consent of the Administrative Agent and the Required Lenders.

85

--------------------------------------------------------------------------------



SECTION 5.40.    Delivery of Collateral to Collateral Custodian. As soon as
reasonably practical after making a Portfolio Investment, the Borrower shall
deliver possession of all “instruments” (within the meaning of Article 9 of the
UCC) not constituting part of “chattel paper” (within the meaning of Article 9
of the UCC) that evidence any Investment which are actually received by Borrower
(including equity Investments held by the Guarantors), including all original
promissory notes, and certificated securities to the Administrative Agent for
the benefit of the Secured Parties, or to a Collateral Custodian on its behalf,
indorsed in blank without recourse and transfer powers executed in blank, as
applicable. Borrower shall make commercially reasonable efforts to deliver such
“instruments” within sixty (60) Business Days after making a Portfolio
Investment.
SECTION 5.41.    Custody Agreements. No Loan Party shall enter into any custody
agreement or equivalent arrangement with any person to hold securities, cash or
other assets of any Loan Party unless the Person acting as custodian shall have
delivered a Custodial Agreement and, if requested by the Administrative Agent, a
Control Agreement, to the Administrative Agent (in each case in form and
substance satisfactory to the Administrative Agent).
ARTICLE VI
DEFAULTS
SECTION 6.01.    Events of Default. If one or more of the following events
(“Events of Default”) shall have occurred and be continuing:
(a)    the Borrower shall fail to pay when due any principal of any Advance
(including any Advance or portion thereof to be repaid pursuant to Section 2.11)
or shall fail to pay any interest on any Advance within three Business Days
after such interest shall become due, or any Loan Party shall fail to pay any
fee or other amount payable hereunder within three Business Days after such fee
or other amount becomes due; or
(b)    any Loan Party shall fail to observe or perform any covenant contained in
Section 5.01(e) and (i), 5.02 (ii) and (iii), 5.03, 5.04, 5.06, 5.07, 5.08,
5.09, 5.12, 5.13, 5.14, 5.16, 5.17, 5.18, 5.29, 5.31, 5.33, 5.34, and 5.41; or
(c)    any Loan Party shall fail to observe or perform any covenant or agreement
contained or incorporated by reference in this Agreement (other than those
covered by clause (a) or (b) above or clauses (n) or (q) below) or any other
Loan Document; provided that such failure continues for (1) ten (10) days in the
case of Section 5.01, Section 5.11 or 5.27 or (2) otherwise, thirty days, in
each case after the earlier of (A) the first day on which any Loan Party has
knowledge of such failure or (B) written notice thereof has been given to the
Borrower by the Administrative Agent at the request of any Lender; or
(d)    any representation, warranty, certification or statement made or deemed
made by the Loan Parties in Article IV of this Agreement, any other Loan
Document or in any financial statement, material certificate or other material
document or report delivered pursuant to any Loan Document, including, without
limitation, any Borrowing Base Certification Report and any Compliance
Certificate, shall prove to have been untrue or misleading in any material
respect when made (or deemed made); or

86

--------------------------------------------------------------------------------



(e)    any Loan Party or any Subsidiary of a Loan Party shall fail to make any
payment in respect of Debt (other than the Notes) having an aggregate principal
amount in excess of $1,000,000.00 after expiration of any applicable cure or
grace period; or
(f)    any event or condition shall occur which results in the acceleration of
the maturity of Debt outstanding of any Loan Party or any Subsidiary of a Loan
Party in an aggregate principal amount in excess of $1,000,000.00 or the
mandatory prepayment or purchase of such Debt by any Loan Party (or its
designee) or such Subsidiary of a Loan Party (or its designee) prior to the
scheduled maturity thereof, or enables (or, with the giving of notice or lapse
of time or both, would enable) the holders of such Debt or commitment to provide
such Debt or any Person acting on such holders' behalf to accelerate the
maturity thereof, terminate any such commitment or require the mandatory
prepayment or purchase thereof prior to the scheduled maturity thereof, without
regard to whether such holders or other Person shall have exercised or waived
their right to do so; or
(g)    any Loan Party or any Subsidiary of a Loan Party shall commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, administrator, custodian or other similar
official of it or any substantial part of its property, or shall consent to any
such relief or to the appointment of or taking possession by any such official
in an involuntary case or other proceeding commenced against it, or shall make a
general assignment for the benefit of creditors, or shall fail generally, or
shall admit in writing its inability, to pay its debts as they become due, or
shall take any corporate action to authorize any of the foregoing; or
(h)    an involuntary case or other proceeding shall be commenced against any
Loan Party or any Subsidiary of a Loan Party seeking liquidation, reorganization
or other relief with respect to it or its debts under any bankruptcy, insolvency
or other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, administrator, custodian or other similar
official of it or any substantial part of its property, and such involuntary
case or other proceeding shall remain undismissed and unstayed for a period of
60 days; or an order for relief shall be entered against any Loan Party or any
Subsidiary of a Loan Party under the federal bankruptcy laws as now or hereafter
in effect; or
(i)    any Loan Party or any member of the Controlled Group shall fail to pay
when due any material amount which it shall have become liable to pay to the
PBGC or to a Plan under Title IV of ERISA; or notice of intent to terminate a
Plan or Plans shall be filed under Title IV of ERISA by any Loan Party, any
member of the Controlled Group, any plan administrator or any combination of the
foregoing; or the PBGC shall institute proceedings under Title IV of ERISA to
terminate or to cause a trustee to be appointed to administer any such Plan or
Plans or a proceeding shall be instituted by a fiduciary of any such Plan or
Plans to enforce Section 515 or 4219(c)(5) of ERISA and such proceeding shall
not have been dismissed within 30 days thereafter; or a condition shall exist by
reason of which the PBGC would be entitled to obtain a decree adjudicating that
any such Plan or Plans must be terminated; or

87

--------------------------------------------------------------------------------



(j)    one or more judgments or orders for the payment of money in an aggregate
amount in excess of $1,000,000.00 (after taking into account the application of
insurance proceeds) shall be rendered against any Loan Party or any Subsidiary
of a Loan Party and such judgment or order shall continue unsatisfied and
unstayed for a period of 60 days; or
(k)    a federal tax lien shall be filed against any Loan Party or any
Subsidiary of a Loan Party under Section 6323 of the Code or a lien of the PBGC
shall be filed against any Loan Party or any Subsidiary of a Loan Party under
Section 4068 of ERISA and in either case such lien shall remain undischarged for
a period of 60 days after the date of filing; or
(l)    a Change in Control shall occur; or
(m)    the Administrative Agent, as agent for the Secured Parties, shall fail
for any reason to have a valid first priority security interest in any of the
Collateral (other than by reason of any act or omission solely on behalf of the
Administrative Agent); or
(n)    a default or event of default shall occur and be continuing under any of
the Collateral Documents or any Loan Party shall fail to observe or perform any
material obligation to be observed or performed by it under any Collateral
Document, and such default, event of default or failure to perform or observe
any obligation continues beyond any applicable cure or grace period provided in
such Collateral Document; or
(o)    a default or event of default shall occur and be continuing under any of
the Material Contracts that would reasonably be likely to have a Material
Adverse Effect or any Loan Party shall fail to observe or perform any material
provision or any payment obligation to be observed or performed by it under any
Material Contract, and such default, event of default or failure to perform or
observe any such provision or obligation continues beyond any applicable cure or
grace period provided in such Material Contract; or
(p)    [Intentionally omitted]; or
(q)    (i) any of the Guarantors shall fail to pay when due any Guaranteed
Obligations (after giving effect to any applicable grace period) or shall fail
to pay any fee or other amount payable hereunder when due; or (ii) any Guarantor
shall disaffirm, contest or deny its obligations under Article X; or













88

--------------------------------------------------------------------------------



(r)    if the Borrower at any time fails to own (directly or indirectly, through
Wholly Owned Subsidiaries) 100% of the outstanding shares of the voting stock,
voting membership interests or equivalent equity interests of each Guarantor; or
(s)    any Loan Party shall (or shall attempt to) disaffirm, contest or deny its
obligations under any Loan Document or any material provision of any Loan
Document for any reason ceases to be valid, binding and enforceable in
accordance with its terms; or
(t)    a Collateral Custodian that is in the possession of any Collateral (1)
shall (or shall attempt to) disaffirm, contest or deny its obligations under, or
terminates or attempts to terminate, or is in default of its obligations under,
a Custodial Agreement or (2) ceases in any respect to be acceptable to the
Administrative Agent in its reasonable discretion and, in each case, such
Collateral Custodian is not replaced by, and any Collateral held by such
Collateral Custodian is not delivered to, a replacement Collateral Custodian
satisfactory to the Administrative Agent within 10 days after (A) the first date
of such occurrence, in the case of clause (1) or (B) the date written notice
thereof has been given to the Borrower by the Administrative Agent, in the case
of clause (2); or
(u)    any SBIC Entity becomes the subject of an enforcement action and is
transferred into liquidation status by the U.S. Small Business Administration;
or
(v)    the Borrower agrees or consents to, or otherwise permits any amendment,
modification, change, supplement or rescission of or to the Investment Policies
in whole or in part that has or would reasonably be expected to adversely affect
the interests or remedies of the Administrative Agent or the Secured Parties
under this Agreement or any Loan Document or impair the collectability of any
Portfolio Investment without the prior written consent of the Administrative
Agent; or
(w)    the occurrence of any event, act or condition which the Required Lenders
determine either does or has a reasonable probability of causing a Material
Adverse Effect,
then, and in every such event, the Administrative Agent shall (i) if requested
by the Required Lenders, by written notice to the Borrower terminate the
Commitments and they shall thereupon terminate; (ii) if requested by the
Swingline Lender, by notice to the Borrower, terminate the Swingline facility
set forth in Section 2.01(b); and (iii) if requested by the Required Lenders, by
written notice to the Borrower declare the Notes (together with accrued interest
thereon) and all other amounts payable hereunder and under the other Loan
Documents to be, and the Notes (together with all accrued interest thereon) and
all other amounts payable hereunder and under the other Loan Documents shall
thereupon become, immediately due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the Loan
Parties; provided that on a CAM Exchange Date (including without limitation a
date that any Event of Default specified in clause (g) or (h) above occurs with
respect to any Loan Party or any Subsidiary of a Loan Party), without any notice
to any Loan Party or any other act by the Administrative Agent, the
Multicurrency Agent or the Lenders, the Commitments shall thereupon
automatically terminate and the Swingline facility set forth in Section 2.01(b)
shall thereupon automatically terminate and the Notes, including the Swing
Advance Notes, (together with all accrued interest thereon) and all other
amounts payable hereunder and under the other Loan Documents shall automatically
become immediately due and payable without presentment, demand, protest or other
notice of any kind, all of which are hereby

89

--------------------------------------------------------------------------------



waived by the Loan Parties. Notwithstanding the foregoing, the Administrative
Agent shall have available to it all rights and remedies provided under the Loan
Documents (including the rights of a secured party pursuant to the Collateral
Documents) and in addition thereto, all other rights and remedies at law or
equity, and the Administrative Agent shall exercise any one or all of them at
the request of the Required Lenders.
SECTION 6.02.    Notice of Default. The Administrative Agent shall give written
notice to the Borrower of any Default under Section 6.01(c) promptly upon being
requested to do so by any Lender and shall thereupon notify the Multicurrency
Agent and all the Lenders thereof.
SECTION 6.03.    CAM Exchange. Notwithstanding anything to the contrary
contained herein, on the CAM Exchange Date, to the extent not otherwise
prohibited by law, (a) the Commitments shall automatically and without further
act be terminated, (ii) the Lenders shall automatically and without further act
be deemed to have exchanged interests in the Designated Obligations such that,
in lieu of the interests of each Lender in the Designated Obligations under each
Advance in which it shall participate as of such date, such Lender shall own an
interest equal to such Lender's CAM Percentage in the Designated Obligations
under each of the Advances, whether or not such Lender shall previously have
participated therein, and (b) simultaneously with the deemed exchange of
interests pursuant to clause (a) above, the interests in the Designated
Obligations to be received in such deemed exchange shall, automatically and with
no further action required, be converted into the Dollar Equivalent of such
amount (as of the Business Day immediately prior to the CAM Exchange Date) and
on and after such date all amounts accruing and owed to the Lenders in respect
of such Designated Obligations shall accrue and be payable in Dollars at the
rate otherwise applicable hereunder. Each Lender, each Person acquiring a
participation from any Lender as contemplated by Section 9.07 and the Borrower
hereby consents and agrees to the CAM Exchange. It is understood and agreed that
the CAM Exchange, in itself, will not affect the aggregate amount of Designated
Obligations owing by the Loan Parties. The Borrower and the Lenders agree from
time to time to execute and deliver to the Administrative Agent and the
Multicurrency Agent all such promissory notes and other instruments and
documents as the Administrative Agent and/or the Multicurrency Agent shall
reasonably request to evidence and confirm the respective interests and
obligations of the Lenders after giving effect to the CAM Exchange, and each
Lender agrees to surrender any Notes originally received by it in connection
with its Advances hereunder to the Applicable Agent against delivery of any
promissory notes so executed and delivered; provided that the failure of the
Borrower to execute or deliver or of any Lender to accept such promissory note,
instrument or document shall not affect the validity or effectiveness of the CAM
Exchange.
As a result of the CAM Exchange, on and after the CAM Exchange Date, each
payment received by the Administrative Agent pursuant to any Loan Document in
respect of the Designated Obligations shall be distributed, subject to Section
6.04, to the Lenders pro rata in accordance with their respective CAM
Percentages (to be redetermined as of each such date of payment). Any direct
payment received by a Lender on or after the CAM Exchange Date, including by way
of set-off, in respect of a Designated Obligation shall be paid over to the
Administrative Agent for distribution to the Lenders in accordance herewith.

90

--------------------------------------------------------------------------------



SECTION 6.04.    Allocation of Proceeds. On and after the CAM Exchange Date, all
payments received by the Administrative Agent hereunder or under the other Loan
Documents, in respect of any principal of or interest on the Obligations or any
other amounts payable by the Borrower or any other Loan Party hereunder or under
the other Loan Documents, shall be applied by the Administrative Agent in the
following order:
(a)    To payment of that portion of the Obligations constituting fees,
indemnities, Credit Party Expenses and other amounts (including fees, charges
and disbursements of counsel to the Administrative Agent and amounts payable
under Article VIII and Section 2.12) payable to the Administrative Agent in its
capacity as such; and then
(b)    To payment of that portion of the Obligations constituting indemnities,
Credit Party Expenses and other amounts (other than principal, interest and
fees) payable to the Lenders and the Multicurrency Agent (including fees,
charges and disbursements of counsel to the Multicurrency Agent and the
respective Lenders and amounts payable under Article VIII and Section 2.12),
ratably among them in proportion to the amounts described in this clause payable
to them; and then
(c)    To the extent that Swing Advances have not been refinanced by a Revolving
Advance, payment to the Swingline Lender of that portion of the Obligations
constituting accrued but unpaid interest on the Swing Advances; and then
(d)    To payment of that portion of the Obligations constituting accrued and
unpaid interest on the Revolver Advances, Multicurrency Advances and other
Obligations, and fees (including unused commitment fees), ratably among the
Lenders in proportion to the respective amounts described in this clause payable
to them; and then
(e)    To the extent that Swing Advances have not been refinanced by a Revolver
Advance, to payment of the Swingline Lender of that portion of the Obligations
constituting unpaid principal of the Swing Advances; and then
(f)    To payment of that portion of the Obligations constituting unpaid
principal of the Revolver Advances and the Multicurrency Advances ratably among
the Lenders in proportion to the respective amounts described in this clause
held by them; and then
(g)    To payment of all other Obligations (excluding any Obligations arising
from Cash Management Services and Bank Products), ratably among the Secured
Parties in proportion to the respective amounts described in this clause held by
them; and then
(h)    To payment of all other Obligations arising from Bank Products and Cash
Management Services to the extent secured under the Collateral Documents,
ratably among the Secured Parties in proportion to the respective amounts
described in this clause held by them; and then
(i)    The balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Loan Parties or as otherwise required by law;

91

--------------------------------------------------------------------------------



provided, that Excluded Swap Obligations with respect to any Guarantor shall not
be paid with amounts received from such Guarantor or its assets, but appropriate
adjustments shall be made with respect to payment from other Loan Parties to
preserve the Obligations otherwise set forth above in this Section 6.04.
ARTICLE VII
AGENTS
SECTION 7.01.    Appointment and Authority. Each of the Lenders hereby
irrevocably appoints Branch Banking and Trust Company to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. Each of the Lenders hereby irrevocably appoints ING CAPITAL
LLC to act on its behalf as the Multicurrency Agent hereunder and under the
other Loan Documents and authorizes the Multicurrency Agent to take such actions
on its behalf and to exercise such powers as are delegated to the Multicurrency
Agent by the terms hereof or thereof, together with such actions and powers as
are reasonably incidental thereto. The provisions of this Article are solely for
the benefit of the Administrative Agent, the Multicurrency Agent and the Lenders
and neither the Borrower nor any other Loan Party shall have rights as a third
party beneficiary of any of such provisions. It is understood and agreed that
the use of the term “agent” herein or in any other Loan Documents (or any other
similar term) with reference to the Administrative Agent or the Multicurrency
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any Applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.
SECTION 7.02.    Rights as a Lender. Each Person serving as an Administrative
Agent or a Multicurrency Agent hereunder shall have the same rights and powers
in its capacity as a Lender as any other Lender and may exercise the same as
though it were not the Administrative Agent or the Multicurrency Agent and the
term “Lender” or “Lenders” shall, unless otherwise expressly indicated or unless
the context otherwise requires, include the Person serving as the Administrative
Agent or the Multicurrency Agent, as the case may be, hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent or the Multicurrency Agent hereunder and without any
duty to account therefor to the Lenders.
SECTION 7.03.    Exculpatory Provisions. The Administrative Agent and the
Multicurrency Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent and the Multicurrency Agent, as
applicable,:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;



92

--------------------------------------------------------------------------------



(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
or the Multicurrency Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent and the Multicurrency Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
Applicable Law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law; and


(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative
Agent, the Multicurrency Agent or any of their respective Affiliates in any
capacity.


The Administrative Agent and the Multicurrency Agent shall not be liable for any
action taken or not taken by it (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent or the Multicurrency Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 9.05 and 6.01) or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
and non-appealable judgment. The Administrative Agent and the Multicurrency
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent and the
Multicurrency Agent by the Borrower or a Lender.


The Administrative Agent and the Multicurrency Agent shall not be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article III or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent and the Multicurrency Agent.


SECTION 7.04.    Reliance by Agents. The Administrative Agent and the
Multicurrency Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent and the Multicurrency Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to

93

--------------------------------------------------------------------------------



the making of an Advance, that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent and the Multicurrency Agent
may presume that such condition is satisfactory to such Lender unless the
Administrative Agent and the Multicurrency Agent shall have received notice to
the contrary from such Lender prior to the making of such Advance. The
Administrative Agent and the Multicurrency Agent may consult with legal counsel
(who may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
SECTION 7.05.    Delegation of Duties. Each of the Administrative Agent and the
Multicurrency Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub‑agents appointed by the Applicable Agent. The Applicable Agent
and any such sub‑agent may perform any and all of its duties and exercise its
rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub‑agent and to
the Related Parties of the Applicable Agent and any such sub‑agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as Administrative
Agent or Multicurrency Agent. Neither the Administrative Agent nor the
Multicurrency Agent shall be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Applicable Agent
acted with gross negligence or willful misconduct in the selection of such
sub‑agents.
SECTION 7.06.    Resignation of Agents. The Administrative Agent and the
Multicurrency Agent may each, at any time, give written notice of its
resignation to the Lenders and the Borrower. Upon receipt of any such written
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States of America, reasonably acceptable to
Borrower, or an Affiliate of any such bank with an office in the United States
of America. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent or Multicurrency Agent, as applicable, gives
notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent or Multicurrency Agent, as applicable, may (but shall not
be obligated to), on behalf of the Lenders, appoint a successor Administrative
Agent or Multicurrency Agent, as applicable, reasonably acceptable to Borrower,
meeting the qualifications set forth above. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date. With effect from the Resignation
Effective Date, the retiring Administrative Agent or Multicurrency Agent, as
applicable, shall be discharged from its duties and obligations hereunder and
under the other Loan Documents (except that in the case of any collateral
security held by the Administrative Agent on behalf of the Lenders under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent or Multicurrency Agent, as
applicable, shall instead be made by or to each Lender directly, until such
time, if any, as the Required Lenders appoint a successor Administrative Agent
or Multicurrency Agent, as applicable, as provided for above in this paragraph.
Upon the acceptance of a successor's appointment as Administrative Agent or
Multicurrency Agent,

94

--------------------------------------------------------------------------------



as applicable, hereunder, such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent or Multicurrency Agent, as applicable, and the retiring
Administrative Agent or Multicurrency Agent, as applicable, shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
paragraph). The fees payable by the Borrower to a successor Administrative Agent
or Multicurrency Agent, as applicable, shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent's or Multicurrency Agent's, as
applicable, resignation hereunder and under the other Loan Documents, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent or Multicurrency Agent, as
applicable, their respective sub‑agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent or Multicurrency Agent, as applicable, was acting
as Administrative Agent or Multicurrency Agent, as applicable.
For the avoidance of doubt, upon resignation by Branch Banking and Trust Company
as Administrative Agent, Borrower's obligations under Section 5.04 to maintain
Liquidity in a depository account with the Administrative Agent shall mean a
depository account with such successor Administrative Agent.
SECTION 7.07.    Non-Reliance on Agents and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent, the Multicurrency Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent, the Multicurrency Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
SECTION 7.08.    No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Arrangers listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, the Multicurrency Agent or a Lender hereunder.
SECTION 7.09.    Other Agents. The Borrower and each Lender hereby acknowledges
that any Lender designated as an “Agent” on the signature pages hereof (other
than the Administrative Agent or the Multicurrency Agent) shall not have any
obligations, duties or liabilities hereunder other than in its capacity as a
Lender.
SECTION 7.10.    Hedging Agreements, Cash Management Services and Bank Products.
Except as otherwise expressly set forth herein or in any Collateral Document, no
Bank Product Bank, Cash Management Bank or Hedge Counterparty that obtains the
guarantees hereunder or any Collateral by virtue of the provisions hereof or of
any Collateral Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) or any Guaranty (including the release or
impairment of any Guaranty) other than

95

--------------------------------------------------------------------------------



in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article VII to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under or related to Cash Management
Services, Bank Products and Hedge Agreements unless the Administrative Agent has
received written notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable Cash
Management Bank, Bank Product Bank or Hedge Counterparty, as the case may be.
SECTION 7.11.    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Advance or Obligation shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent or the Multicurrency Agent shall have made any demand
on the Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Advances and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders, the Administrative
Agent and the Multicurrency Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the
Multicurrency Agent and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the Multicurrency Agent, and the
Administrative Agent under Sections 2.07 or 9.03) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Multicurrency Lender to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Multicurrency Agent and
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.07 or 9.03.
SECTION 7.12.    Collateral and Guaranty Matters. (a) The Secured Parties
irrevocably authorize the Administrative Agent, at its option and in its
discretion,
(i)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (x) upon termination of all
Commitments and payment in full of all Obligations (other than contingent
indemnification obligations), (y) that is sold or otherwise disposed of or to be
sold or otherwise disposed of as part of or in connection with any sale or other
disposition permitted under the Loan Documents, or (z) subject to Section 9.05,
if approved, authorized or ratified in writing by the Required Lenders;



96

--------------------------------------------------------------------------------



(ii)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 5.14(m); and


(iii)    to release any Guarantor from its obligations under the Guaranty if
such Person ceases to be a Subsidiary as a result of a transaction permitted
under the Loan Documents.


Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent's authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
7.12.


(b)    The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent's Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.
ARTICLE VIII
CHANGE IN CIRCUMSTANCES; COMPENSATION
SECTION 8.01.    Basis for Determining Interest Rate Inadequate or Unfair. If on
or prior to the first day of any Interest Period for any Eurocurrency Borrowing
(the Currency of such Borrowing herein called the “Affected Currency”) or the
first day of any Interest Period for any Index Euro-Dollar Borrowing:
(a)    the Applicable Agent or the Multicurrency Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted London InterBank
Offered Rate for the Affected Currency for such Interest Period, CDOR Rate for
Canadian Dollars (if such Affected Currency is Canadian Dollars) for such
Interest Period, or the Adjusted Index Euro-Dollar Rate for Dollars for such
Interest Period; or
(b)    the Applicable Agent is advised by the Required Multicurrency Lenders
that the Adjusted London InterBank Offered Rate for the Affected Currency for
such Interest Period, the Required Multicurrency Lenders that the CDOR Rate for
Canadian Dollars (if such Affected Currency is Canadian Dollars) for such
Interest Period or the Required Lenders that the Adjusted Index Euro-Dollar Rate
for Dollars for such Interest Period will not adequately and fairly reflect the
cost to such Lenders of making or maintaining their respective Advances included
in such Borrowing for such Interest Period,

97

--------------------------------------------------------------------------------



the Applicable Agent shall forthwith give written notice thereof to the Borrower
and the affected Lenders, whereupon until the Applicable Agent notifies the
Borrower that the circumstances giving rise to such suspension no longer exist,
(i) any Interest Election Request that requests the conversion of any Borrowing
to, or the continuation of any Borrowing as, a Eurocurrency Borrowing and
denominated in the Affected Currency shall be ineffective and, such Borrowing
(unless prepaid) shall be continued as, or converted to, a Base Rate Borrowing
and, if the Affected Currency is a Foreign Currency, such Borrowing shall be
converted to Dollars based on the Dollar Equivalent at such time, (ii) if any
Borrowing Request requests an Index Euro-Dollar Borrowing, such Borrowing shall
be made as a Base Rate Borrowing and (iii) if the Affected Currency is a Foreign
Currency, any Borrowing Request that requests a Eurocurrency Borrowing
denominated in the Affected Currency shall be ineffective.


SECTION 8.02.    Illegality. If, after the date hereof, any Change in Law shall
make it unlawful or impossible for any Lender (or its Lending Office) to make,
maintain or fund its Eurocurrency Advances or Index Euro-Dollar Advances and
such Lender shall so notify the Administrative Agent and the Multicurrency
Agent, the Administrative Agent and the Multicurrency Agent shall forthwith give
written notice thereof to the other Lenders and the Borrower, whereupon until
such Lender notifies the Borrower and the Administrative Agent and the
Multicurrency Agent that the circumstances giving rise to such suspension no
longer exist, the obligation of such Lender to make or permit continuations or
conversions of Eurocurrency Advances shall be suspended. Before giving any
notice to the Administrative Agent and the Multicurrency Agent pursuant to this
Section, such Lender shall designate a different Lending Office if such
designation will avoid the need for giving such notice and will not, in the
judgment of such Lender, be otherwise disadvantageous to such Lender. If such
Lender shall determine that it may not lawfully continue to maintain and fund
any of its portion of the outstanding Eurocurrency Advances or Index Euro-Dollar
Advances to maturity and shall so specify in such notice, the Borrower shall
immediately prepay in full the then outstanding principal amount of the
Eurocurrency Advances or Index Euro-Dollar Advances of such Lender, together
with accrued interest thereon and any amount due such Lender pursuant to Section
8.05. Concurrently with prepaying such Eurocurrency Advances or Index
Euro-Dollar Advances, the Borrower shall borrow a Base Rate Advance in an equal
principal amount from such Lender (on which interest and principal shall be
payable contemporaneously with the related Eurocurrency Advances or Index
Euro-Dollar Advances of the other Lenders), and such Lender shall make such a
Base Rate Advance. To the extent any Eurocurrency Advances are converted, such
Eurocurrency Advances shall be converted to Dollars based on the Dollar
Equivalent of such Advances at the time of such conversion.
SECTION 8.03.    Increased Costs.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the applicable
Eurocurrency Reserve Percentage) with respect to this Agreement; or

98

--------------------------------------------------------------------------------



(ii)    subject any Lender to any tax of any kind whatsoever (other than the
Excluded Taxes) with respect to this Agreement or any Eurocurrency Advances or
Index Euro-Dollar Advances made by it, or change the basis of taxation of
payments to such Lender in respect thereof (except for Indemnified Taxes or
Other Taxes covered by Section 2.08(e) and the imposition of, or any change in
the rate of, any Excluded Tax payable by such Lender); or
(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurocurrency Advances or
Index Euro-Dollar Advances by such Lender or participation therein;
and the result of any of the foregoing is to increase the cost to such Lender of
making, continuing, converting to, or maintaining any Eurocurrency Advances or
Index Euro-Dollar Advances (or of maintaining its obligation to make any such
Advance), or to reduce the amount of any sum received or receivable by such
Lender hereunder (whether of principal, interest or any other amount) then, upon
written request of such Lender, the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.


(b)    If any Lender determines that any Change in Law affecting such Lender or
any lending office of such Lender or such Lender's holding company, if any,
regarding capital requirements or liquidity requirements has or would have the
effect of reducing the rate of return on such Lender's capital or on the capital
of such Lender's holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Advances made by such Lender, to a level
below that which such Lender or such Lender's holding company could have
achieved but for such Change in Law (taking into consideration such Lender's
policies and the policies of such Lender's holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender's holding company for any such reduction suffered.
(c)    A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section and delivered to the Borrower
shall be conclusive absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.
(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender's right to
demand such compensation, provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs incurred or
reductions suffered more than six months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender's intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).

99

--------------------------------------------------------------------------------



SECTION 8.04.    Base Rate Advances Substituted for Affected Eurocurrency
Advances. If (i) the obligation of any Lender to make or maintain a Eurocurrency
Advance or Index Euro-Dollar Advance has been suspended pursuant to Section 8.02
or (ii) any Lender has demanded compensation under Section 8.03, and the
Borrower shall, by at least five (5) Business Days' prior notice to such Lender
through the Administrative Agent, have elected that the provisions of this
Section shall apply to such Lender, then, unless and until such Lender notifies
the Borrower that the circumstances giving rise to such suspension or demand for
compensation no longer apply:
(a)    all Advances which would otherwise be made by such Lender as or permitted
to be continued as or converted into Eurocurrency Advances or Index Euro-Dollar
Advances shall instead be made as or converted into Base Rate Advances, (in all
cases interest and principal on such Advances shall be payable contemporaneously
with the related Eurocurrency Advances or Index Euro-Dollar Advances of the
other Lenders), and
(b)    after its portion of the Eurocurrency Advance or Index Euro-Dollar
Advance has been repaid, all payments of principal which would otherwise be
applied to repay such Eurocurrency Advance or Index Euro-Dollar Advance shall be
applied to repay its Base Rate Advance instead.
In the event that the Borrower shall elect that the provisions of this Section
shall apply to any Lender, the Borrower shall remain liable for, and shall pay
to such Lender as provided herein, all amounts due such Lender under Section
8.03 in respect of the period preceding the date of conversion of such Lender's
portion of any Advance resulting from the Borrower's election.
SECTION 8.05.    Compensation. Upon the request of any Lender, delivered to the
Borrower and the Administrative Agent, the Borrower shall pay to such Lender
such amount or amounts as shall compensate such Lender for any loss, cost or
expense incurred by such Lender as a result of:
(a)    any payment or prepayment (pursuant to Sections 2.10, 2.11, 6.01, 8.02 or
otherwise) of a Eurocurrency Advance on a date other than the last day of an
Interest Period for such Advance; or
(b)    any failure by the Borrower to prepay a Eurocurrency Advance on the date
for such prepayment specified in the relevant notice of prepayment hereunder; or
(c)    any failure by the Borrower to borrow a Eurocurrency Advance on the date
for the Borrowing of which such Eurocurrency Advance is a part specified on the
Closing Date;
such compensation to include an amount equal to the excess, if any, of (x) the
amount of interest which would have accrued on the amount so paid or prepaid or
not prepaid or borrowed for the period from the date of such payment, prepayment
or failure to prepay or borrow to the last day of the then current Interest
Period for such Eurocurrency Advance (or, in the case of a failure to prepay or
borrow, the Interest Period for such Eurocurrency Advance which would have
commenced on the date of such failure to prepay or borrow) at the applicable
rate of interest for such Eurocurrency Advance provided for herein over (y) the
amount of interest (as reasonably determined by such Lender) such Lender would
have paid on deposits in the Currency of such Advance of comparable

100

--------------------------------------------------------------------------------



amounts having terms comparable to such period placed with it by leading lenders
in the London interbank market (if such Advance is a Eurocurrency Advance).


ARTICLE IX
MISCELLANEOUS
SECTION 9.01.    Notices Generally.
(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in paragraph (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile as follows:
(i)    if to the Borrower or any other Loan Party, to it at 3700 Glenwood
Avenue, Suite 530, Raleigh, NC 27612, Attention of Steven C. Lilly (Facsimile
No. (919) 719-4777; Telephone No. (919) 719-4789);
(ii)    if to the Administrative Agent, to Branch Banking and Trust Company at
200 West Second Street, 16th Floor, Winston-Salem, NC 27101, Attention of
Matthew W. Rush (Facsimile No. (336) 733-2740; Telephone No. (336) 733-2422);
(iii)    if to the Multicurrency Agent, to ING Capital LLC at 1325 Avenue of the
Americas, New York, NY 10019, Attention of Mark LaGreca (Facsimile No. (646)
424-8234; Telephone No. (646) 424-8223, electronic mail
mark.lagreca@americas.ing.com) and Partick Frisch (Facsimile No. (646) 424-6919;
Telephone No. (646) 424-6912, electronic mail partick.frisch@americas.ing.com)
with a copy to electronic mail DLNYCLoanAgencyTeam@americas.ing.com; and


(iii)    if to a Lender, to it at its address (or facsimile number) set forth in
its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

101

--------------------------------------------------------------------------------



(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent or the Multicurrency Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent, the Multicurrency Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.
Unless the Administrative Agent or the Multicurrency Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender's receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.
(c)    Change of Address, Etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.
(d)    Platform.
(i)    Each Loan Party agrees that the Administrative Agent may, but shall not
be obligated to, make the Communications (as defined below) available to the
Lenders by posting the Communications on Debt Domain, Intralinks, Syndtrak or a
substantially similar electronic transmission system (the “Platform”).
(ii)    The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower or the
other Loan Parties, the Multicurrency Agent, any Lender or any other Person or
entity for damages of any kind, including, without limitation, direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the Borrower's, any Loan
Party's or the Administrative Agent's transmission of communications through the
Platform. “Communications” means, collectively, any notice, demand,
communication, information, document or other material that any Loan Party

102

--------------------------------------------------------------------------------



provides to the Administrative Agent pursuant to any Loan Document or the
transactions contemplated therein which is distributed to the Administrative
Agent or any Lender by means of electronic communications pursuant to this
Section, including through the Platform.


SECTION 9.02.        No Waivers. No failure or delay by the Administrative
Agent, the Multicurrency Agent or any Lender in exercising any right, power or
privilege hereunder or under any Note or other Loan Document shall operate as a
waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Article VI for the benefit of all the
Lenders and the Multicurrency Agent; provided, however, that the foregoing shall
not prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the
Multicurrency Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Multicurrency Agent)
hereunder and under the other Loan Documents, (c) any Lender from exercising
setoff rights in accordance with Section 9.04, or (d) any Lender from filing
proofs of claim or appearing and filing pleadings on its own behalf during the
pendency of a proceeding relative to any Loan Party under the Bankruptcy Code or
any other applicable debtor relief law.
SECTION 9.03.    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Loan Parties shall, jointly and severally, pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent,
the Multicurrency Agent and their respective Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent and the Multicurrency Agent), in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii)  all reasonable out-of-pocket expenses incurred by the
Administrative Agent, the Multicurrency Agent or any Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent, the
Multicurrency Agent or any Lender, in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Advances made hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Advances.

103

--------------------------------------------------------------------------------



(b)    Indemnification by the Loan Parties. The Loan Parties shall, jointly and
severally, indemnify the Administrative Agent (and any sub-agent thereof), the
Multicurrency Agent (and any sub-agent thereof) and each Lender and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, penalties, damages, liabilities and related expenses (including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by the Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Advance or the use or proposed use of
the proceeds therefrom, (iii) any actual or alleged presence or Environmental
Releases on or from any property owned or operated by the Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto, provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower or any other Loan Party against an Indemnitee for a material breach in
bad faith of such Indemnitee's obligations hereunder or under any other Loan
Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.
(c)    Reimbursement by Lenders. To the extent that a Loan Party for any reason
fails to indefeasibly pay any amount required under paragraph (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the Multicurrency Agent (or any sub-agent thereof), any Swingline Lender or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), the Multicurrency Agent (or
any sub-agent thereof), such Swingline Lender or such Related Party, as the case
may be, such Lender's Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent), the
Multicurrency Agent (or any sub-agent thereof), such Swingline Lender in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent), the Multicurrency Agent
(or any sub-agent thereof), or any such Swingline Lender in connection with such
capacity. The obligations of the Lenders under this paragraph (c) are subject to
the provisions of Sections 9.10 and 9.13.

104

--------------------------------------------------------------------------------



(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, the Loan Parties shall not assert, and hereby waive, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Advance or the use of the
proceeds thereof. No Indemnitee referred to in paragraph (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.
(e)    Payments. All amounts due under this Section shall be payable promptly
after demand therefor.
(f)    Survival. Each party's obligations under this Section shall survive the
termination of the Loan Documents and payment of the obligations hereunder.


SECTION 9.04.    Setoffs; Sharing of Set-Offs; Application of Payments.
(a)    If an Event of Default shall have occurred and be continuing, each Lender
and each of their respective Affiliates is hereby authorized at any time and
from time to time, to the fullest extent permitted by Applicable Law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final, in whatever currency) at any time held and other obligations (in
whatever currency) at any time owing by such Lender or any such Affiliate to or
for the credit or the account of the Borrower or any other Loan Party against
any and all of the obligations of the Borrower or such Loan Party now or
hereafter existing under this Agreement or any other Loan Document to such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement or any other Loan Document and although such obligations of
the Borrower or such Loan Party may be contingent or unmatured or are owed to a
branch or office of such Lender different from the branch or office holding such
deposit or obligated on such indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 9.08 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender and their respective Affiliates under this Section are
in addition to other rights and remedies (including other rights of setoff) that
such Lender or their respective Affiliates may have. Each Lender agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

105

--------------------------------------------------------------------------------



(b)    If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Advances or other Obligations (excluding any Obligations arising under or
related to Cash Management Services, Bank Products and Hedging Agreements)
hereunder or under any other Loan Document resulting in such Lender's receiving
payment of a proportion of the aggregate amount of its Advances and accrued
interest thereon or other such Obligations (excluding any Obligations arising
under or related to Cash Management Services, Bank Products and Hedging
Agreements) greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Advances and such other Obligations (excluding any Obligations arising under
or related to Cash Management Services, Bank Products and Hedging Agreements) of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Advances and other amounts owing them, provided that:
(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(ii)    the provisions of this paragraph shall not be construed to apply to
(x) any payment made by a Loan Party pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender) or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Advances to any assignee or participant, other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this paragraph shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.
SECTION 9.05.    Amendments and Waivers.
(a)    Any provision of this Agreement, the Notes or any other Loan Documents
may be amended or waived if, but only if, such amendment or waiver is in writing
and is signed by the Borrower and the Required Lenders (and, if the rights or
duties of the Administrative Agent, the Multicurrency Agent or the Swingline
Lender, as applicable, are affected thereby, by the Administrative Agent, the
Multicurrency Agent or the Swingline Lender, as applicable); provided that no
such amendment or waiver shall, unless signed by all the Lenders or as otherwise
provided below, (i) increase the Commitments of any Lender or subject any Lender
to any additional obligation (it being understood and agreed that a waiver of
any condition precedent set forth in Section 3.02 or of any Default or Event of
Default is not considered an increase in the Commitments of any Lender or any
Lender's obligation to fund) without the consent of such Lender, (ii) reduce the
principal of or decrease the rate of interest on any Advance or decrease any
fees hereunder, (iii) defer the date fixed

106

--------------------------------------------------------------------------------



for any payment of principal of (including any extension of the Termination Date
or the Maturity Date but excluding mandatory prepayments) or interest on any
Advance or any fees hereunder; provided, however, that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Borrower to pay interest at the Default Rate,
(iv) reduce the amount of principal, decrease the amount of interest or decrease
the amount of fees due on any date fixed for the payment thereof; provided,
however, that only the consent of the Required Lenders shall be necessary to
amend the definition of “Default Rate” or to waive any obligation of the
Borrower to pay interest at the Default Rate, (v) change the percentage of the
Commitments or of the aggregate unpaid principal amount of the Advances, or the
percentage of Lenders, that shall be required for the Lenders or any of them to
take any action under this Section or any other provision of this Agreement,
(vi) change the application of any payments made under this Agreement or the
other Loan Documents in a manner that would alter any pro rata sharing
requirements, (vii) release, share or substitute all or substantially all of the
Collateral held as security for the Obligations, (viii) change or modify the
definition of “Required Lenders,” this Section 9.05 or any other provision
hereof specifying the number or percentage of lenders required to amend, waive
or otherwise modify any rights hereunder or make any determination or grant any
consent hereunder without the written consent of each Lender directly affected
thereby, (ix) change the definition of the term “Borrowing Base”, “Eligible
Investment”, “Unrestricted Cash and Cash Equivalents” or any component
definition of any of them if as a result thereof the amounts available to be
borrowed by the Borrower would be increased without the consent of each Lender,
provided that the foregoing shall not limit the discretion of the Administrative
Agent to change, establish or eliminate any reserves or to make determinations
with respect to the eligibility or value of any Investment, (x) release any
guaranty given to support payment of the Guaranteed Obligations, except as
permitted in Section 7.12(a)(iii), (xi) amend or waive any provision of the Loan
Documents in any manner that permits a Defaulting Lender to cure its status as a
Defaulting Lender without requiring such Defaulting Lender to pay in full its
unfunded obligations, (xii) waive any condition set forth in Section 3.02 as to
any Multicurrency Advance without the written consent of the Required
Multicurrency Lenders, (xiii) waive any condition set forth in Section 3.02 as
to any Revolver Advance without the written consent of the Required Revolver
Lenders, or (xiv) amend, waive or modify any term that affects the Lenders of
any Class of Commitments disproportionately adversely relative to other Lenders
of a Class of Commitments shall require the consent of the majority of such
disproportionately adversely affected Class of Lenders. Notwithstanding anything
to the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver, or consent hereunder (and any amendment,
waiver, or consent which by its terms requires the consent of all Lenders may be
effected with the consent of all Lenders other than Defaulting Lenders) provided
that, without in any way limiting Section 9.08, any such amendment, waiver, or
consent that would increase or extend the term of the Commitments or Advances of
such Defaulting Lender, extend the date fixed for the payment of principal or
interest owing to such Defaulting Lender hereunder, reduce the principal amount
of any obligation owing to such Defaulting Lender, reduce the amount of or the
rate or amount of interest on any amount owing to such Defaulting Lender or of
any fee payable to such Defaulting Lender hereunder, or alter the terms of this
proviso, will require the consent of such Defaulting Lender. Notwithstanding the
foregoing, (1) the Hedging Agreements, the Administrative Agent's Letter
Agreement and the agreements evidencing the Bank Products and Cash Management
Services may be

107

--------------------------------------------------------------------------------



amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto, (2) any Commitment Increase meeting the conditions set
forth in Section 2.14 shall not require the consent of any Lender other than (i)
the Required Lenders and (ii) those Lenders, if any, which have agreed to
increase their Commitments in connection with the proposed Commitment Increase,
and (3) any changes or modifications to Section 2.06(d), any corresponding
definitions or any other provisions or terms in this Agreement necessary to
accommodate an additional Agreed Foreign Currency and the rate of interest
corresponding to such Agreed Foreign Currency shall require only the consent of
the Multicurrency Agent, Multicurrency Lenders, and the Administrative Agent.
(b)    Notwithstanding anything in clause (a), (i) unless also signed by the
Administrative Agent, the Multicurrency Agent or the Swingline Lender, as
applicable, no amendment, waiver or consent shall affect the rights or duties of
the Administrative Agent, the Multicurrency Agent or the Swingline Lender, as
applicable, under this Agreement or any other Loan Document, and (ii) the
Administrative Agent's Letter Agreement may be amended, or rights or privileges
thereunder waived, only by means of a written agreement executed by all of the
parties thereto. Additionally, notwithstanding anything to the contrary herein,
each Lender is entitled to vote as such Lender sees fit on any bankruptcy
reorganization plan that affects the Advances, and each Lender acknowledges that
the provisions of Section 1126(c) of the Bankruptcy Code of the United States
supersedes the unanimous consent provisions set forth herein and the Required
Lenders shall determine whether or not to allow a Loan Party to use cash
collateral in the context of a bankruptcy or insolvency proceeding and such
determination shall be binding on all of the Lenders.
SECTION 9.06.    Margin Stock Collateral. Each of the Lenders represents to the
Administrative Agent, the Multicurrency Agent and each of the other Lenders that
it in good faith is not, directly or indirectly (by negative pledge or
otherwise), relying upon any Margin Stock as collateral in the extension or
maintenance of the credit provided for in this Agreement.
SECTION 9.07.    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder and no Lender may assign or otherwise transfer
any of its rights or obligations hereunder except (i) to an Eligible Assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the Multicurrency Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

108

--------------------------------------------------------------------------------



(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Advance(s) at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:
(i)    Minimum Amounts.


(A)     in the case of an assignment of the entire remaining amount of the
assigning Lender's Commitment and/or the Advances of a Class at the time owing
to it or contemporaneous assignments to related Approved Funds that equal at
least the amount specified in paragraph (b)(i)(B) of this Section in the
aggregate or in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund, no minimum amount need be assigned; and
(B)    in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment of a Class (which for this purpose includes
Advances of such Class outstanding thereunder) or, if the Commitment of a Class
is not then in effect, the principal outstanding balance of the Advances of such
Class of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date) shall not be less than
$5,000,000, unless each of the Administrative Agent (and the Multicurrency Agent
with respect to any assignment of the Multicurrency Commitments and
Multicurrency Advances) and, so long as no Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Class of Advances or the
Commitment assigned;

109

--------------------------------------------------------------------------------



(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:


(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) a Default has occurred and is continuing
at the time of such assignment, or (y) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund of the applicable Class; provided that
the Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within 5
Business Days after having received written notice thereof and provided,
further, that the Borrower's consent shall not be required during the primary
syndication of the Facilities prior to the Closing Date;


(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (i) any
Commitments if such assignment is to a Person that is not a Lender of such Class
of Commitments, an Affiliate of such Lender or an Approved Fund with respect to
such Lender;


(C) the consent of the Multicurrency Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (i) the
Multicurrency Commitments if such assignment is to a Person that is not a
Multicurrency Lender, an Affiliate of such Lender or an Approved Fund with
respect to such Lender; and


(C) the consent of the Swingline Lender shall be required for any assignment in
respect of the Revolver Commitments and/or Advances.


(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500. The Eligible Assignee, if it is
not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made to (A)
the Borrower or any of the Borrower's Affiliates or Subsidiaries or (B) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).


(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.


(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Applicable Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent

110

--------------------------------------------------------------------------------



and the Multicurrency Agent, as applicable, the applicable pro rata share of
Advances previously requested but not funded by the Defaulting Lender, to each
of which the applicable assignee and assignor hereby irrevocably consent), to
(x) pay and satisfy in full all payment liabilities then owed by such Defaulting
Lender to the Administrative Agent, the Multicurrency Agent, each Swingline
Lender and each other Lender hereunder (and interest accrued thereon), and (y)
acquire (and fund as appropriate) its full pro rata share of all Advances and
participations in Swing Advances in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
Applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.


(viii) Multicurrency Lenders. Any assignment by a Multicurrency Lender, so long
as no Event of Default has occurred and is continuing, must be to a Person that
is able to fund and receive payments on account of each outstanding Agreed
Foreign Currency at such time without the need to obtain any authorization
referred to in clause (c) of the definition of “Agreed Foreign Currency”.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 8.03 and 9.03 with respect to facts
and circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender's having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section.


(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Winston-Salem,
North Carolina a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Advances owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). In addition,
the Administrative Agent shall maintain on the Register the designation, and the
revocation of designation, of any Lender as a Defaulting Lender of which it has
received notice. The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent, the Multicurrency Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the

111

--------------------------------------------------------------------------------



contrary. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower, the Administrative Agent or the Multicurrency Agent,
sell participations to any Person (other than a natural person or the Borrower
or any of the Borrower's Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender's rights and/or obligations under this Agreement
(including all or a portion of its Commitments and/or the Advances owing to it);
provided that (i) such Lender's obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Multicurrency Agent and the Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender's
rights and obligations under this Agreement. For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 9.03(c) with respect
to any payments made by such Lender to its Participant(s).
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 9.05(a) (i)
through (x) (inclusive) that affects such Participant. Subject to paragraph (e)
of this Section, the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 8.01 through 8.05 inclusive to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.04 as though it were a
Lender, provided such Participant agrees to be subject to Section 9.04 as though
it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant's interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant's
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.



112

--------------------------------------------------------------------------------



(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 8.03 than the applicable Lender
would have been entitled to receive with respect to the participation sold to
such Participant, unless the sale of the participation to such Participant is
made with the Borrower's prior written consent. A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 2.12 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 2.12 as though it were a Lender.
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
SECTION 9.08.    Defaulting Lenders. Notwithstanding anything contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, to the extent
permitted by Applicable Laws:
(a)    during any Default Period with respect to such Defaulting Lender, such
Defaulting Lender's right to approve or disapprove any amendment, waiver or
consent with respect to this Agreement shall be restricted as set forth in
Section 9.05(a);
(b)    until such time as the Default Excess with respect to such Defaulting
Lender shall have been reduced to zero:
except as otherwise provided in this Section 9.08, any payment of principal,
interest, fees, or other amounts received by the Applicable Agent for the
account of such Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Article VI or otherwise, and including any amounts made available to
the Administrative Agent by such Defaulting Lender pursuant to Section 9.08),
shall be deemed paid to and redirected by such Defaulting Lender to be applied
at such time or times as may be determined by the Administrative Agent as
follows: first, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the Administrative Agent and the Multicurrency Agent
hereunder; second, to the payment on a pro rata basis of any amounts owing by
such Defaulting Lender to the Swingline Lender hereunder, third, if so
determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Advances under this Agreement;
fourth, as the Borrower may request, so long as no Default exists and is
continuing, to the funding of any Advance in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, to the payment of any amounts
owing to the Lenders or the Swingline Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender or Swingline Lenders
against that Defaulting Lender as a result of that Defaulting Lender's breach of
its obligations under this Agreement; sixth, so long as no Default exists and is
continuing, to the

113

--------------------------------------------------------------------------------



payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender's breach of its obligations under
this Agreement; and seventh, to that Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Advance in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such
Advance was made at a time when the conditions set forth in Section 3.02 were
satisfied or waived, such payment shall be applied solely to pay the Advance of
all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Advance of that Defaulting Lender until such time as all Advances
and funded and unfunded participations in Swing Advances are held by the Lenders
pro rata in accordance with their Commitments without giving effect to Section
9.08(e).
(c)    until such time as all Defaulted Payments with respect to such Defaulting
Lender shall have been paid, the Applicable Agent may (in its discretion) apply
any amounts thereafter received by such Applicable Agent for the account of such
Defaulting Lender to satisfy such Defaulting Lender's obligations to make such
Defaulted Payments until such Defaulted Payments have been fully paid.
(d)    no assignments otherwise permitted by Section 9.07 shall be made to a
Defaulting Lender or any of its Subsidiaries or Affiliates that are Distressed
Persons.
(e)    all or any part of such Defaulting Lender's participation in Swing
Advances shall be reallocated among the non-Defaulting Revolver Lenders in
accordance with their respective Applicable Revolver Percentages (calculated
without regard to such Defaulting Lender's Revolver Commitment) but only to the
extent that (x) the conditions set forth in Section 3.02 are satisfied at the
time of such reallocation (and, unless the Borrower shall have otherwise
notified the Administrative Agent at such time, the Borrower shall be deemed to
have represented and warranted that such conditions are satisfied at such time),
and (y) such reallocation does not cause the aggregate Revolving Credit Exposure
of any non-Defaulting Lender to exceed such non-Defaulting Lender's Revolving
Commitment. No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
non-Defaulting Lender as a result of such non-Defaulting Lender's increased
exposure following such reallocation.
(f)    so long as any Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund that portion of any Swing Advance for which it has
Fronting Exposure.



114

--------------------------------------------------------------------------------



Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) as provided in the above Section 9.08(b) to
pay amounts owed by a Defaulting Lender shall be deemed paid to and redirected
by that Defaulting Lender, and each Lender irrevocably consents hereto.


SECTION 9.09.    Confidentiality. Each of the Administrative Agent, the
Multicurrency Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over such Person or its Related Parties
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by Applicable Laws or
regulations or by any subpoena or similar legal process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to the Borrower and its obligations, this Agreement or
payments hereunder; (g) on a confidential basis to (i) any rating agency in
connection with rating the Borrower or its Subsidiaries or the credit facilities
provided hereunder or (ii) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
credit facilities provided hereunder, (h) with the consent of the Borrower or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, the Multicurrency Agent any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Loan Parties or their Affiliates.
For purposes of this Section, “Information” means all information received from
the Loan Parties or any of their Subsidiaries relating to the Loan Parties or
any of their Subsidiaries or any of their respective businesses, other than any
such information that is available to the Administrative Agent, the
Multicurrency Agent or any Lender on a nonconfidential basis prior to disclosure
by the Loan Parties or any of their Subsidiaries; provided that, in the case of
information received from the Borrower or any of its Subsidiaries after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
SECTION 9.10.    Representation by Lenders. Each Lender hereby represents that
it is a commercial lender or financial institution which makes loans in the
ordinary course of its business and that it will make its Advances hereunder for
its own account in the ordinary course of such business; provided, however,
that, subject to Section 9.07, the disposition of the Note or Notes held by that
Lender shall at all times be within its exclusive control.

115

--------------------------------------------------------------------------------



SECTION 9.11.    Obligations Several. The obligations of each Lender hereunder
are several, and no Lender shall be responsible for the obligations or
commitment of any other Lender hereunder. Nothing contained in this Agreement
and no action taken by the Lenders pursuant hereto shall be deemed to constitute
the Lenders to be a partnership, an association, a joint venture or any other
kind of entity. The amounts payable at any time hereunder to each Lender shall
be a separate and independent debt and each Lender shall be entitled to protect
and enforce its rights arising out of this Agreement or any other Loan Document
and it shall not be necessary for any other Lender to be joined as an additional
party in any proceeding for such purpose.
SECTION 9.12.    Survival of Certain Obligations. Sections 2.12(e), 8.03(a),
8.03(b), 8.05, 9.03 and 9.09, and the obligations of the Loan Parties
thereunder, shall survive, and shall continue to be enforceable notwithstanding,
the termination of this Agreement, and the Commitments and the payment in full
of the principal of and interest on all Advances.
SECTION 9.13.    North Carolina Law. This Agreement and each Loan Document shall
be construed in accordance with and governed by the law of the State of North
Carolina.
SECTION 9.14.    Severability. In case any one or more of the provisions
contained in this Agreement, the Notes or any of the other Loan Documents should
be invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby and shall be enforced to the
greatest extent permitted by law.
SECTION 9.15.    Interest. In no event shall the amount of interest due or
payable hereunder or under the Notes exceed the maximum rate of interest allowed
by Applicable Law, and in the event any such payment is inadvertently made to
any Lender by the Borrower or inadvertently received by any Lender, then such
excess sum shall be credited as a payment of principal, unless the Borrower
shall notify such Lender in writing that it elects to have such excess sum
returned forthwith. It is the express intent hereof that the Borrower not pay
and the Lenders not receive, directly or indirectly in any manner whatsoever,
interest in excess of that which may legally be paid by the Borrower under
Applicable Law.
SECTION 9.16.    Interpretation. No provision of this Agreement or any of the
other Loan Documents shall be construed against or interpreted to the
disadvantage of any party hereto by any court or other governmental or judicial
authority by reason of such party having or being deemed to have structured or
dictated such provision.
SECTION 9.17.    Counterparts; Integration; Effectiveness; Electronic Execution.
(a)    Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, the Multicurrency Agent and any arrangers, constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,

116

--------------------------------------------------------------------------------



relating to the subject matter hereof. Except as provided in Section 3.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and the Multicurrency Agent and when the Administrative
Agent shall have received counterparts hereof that, when taken together, bear
the signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(i.e. “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement.
(b)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
SECTION 9.18.    Jurisdiction; Waiver of Venue; Service of Process; Waiver of
Jury Trial.
(a)    Submission to Jurisdiction. Each Loan Party irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the Administrative Agent, the
Multicurrency Agent, any Lender or any Related Party of the foregoing in any way
relating to this Agreement or any other Loan Document or the transactions
relating hereto or thereto, in any forum other than the courts of the State of
North Carolina sitting in Forsyth County, and of the United States District
Court of the Middle District of North Carolina, and any appellate court from any
thereof, and each of the parties hereto irrevocably and unconditionally submits
to the jurisdiction of such courts and agrees that all claims in respect of any
such action, litigation or proceeding may be heard and determined in such North
Carolina State court or, to the fullest extent permitted by Applicable Law, in
such federal court. Each of the parties hereto agrees that a final judgment in
any such action, litigation or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or in any other Loan Document shall
affect any right that the Administrative Agent, the Multicurrency Agent or any
Lender may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against the Borrower or any other Loan
Party or its properties in the courts of any jurisdiction.
(b)    Waiver of Venue. The Borrower irrevocably and unconditionally waives, to
the fullest extent permitted by Applicable Law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Loan Document in any court referred
to in paragraph (a) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by Applicable Law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

117

--------------------------------------------------------------------------------



(c)    Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.
(d)    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 9.19    Independence of Covenants.
All covenants under this Agreement and the other Loan Documents shall be given
independent effect so that if a particular action or condition is not permitted
by any such covenant, the fact that it would be permitted by an exception to, or
would be otherwise allowed by, another covenant shall not avoid the occurrence
of a Default if such action is taken or such condition exists.
SECTION 9.20.    Concerning Certificates.
All certificates required hereunder to be delivered by the Borrower, any
Guarantor or any Subsidiary and that are required to be executed or certified by
the Chief Financial Officer or any other authorized officer of the Borrower, any
Guarantor or any Subsidiary shall be executed or certified by such officer in
such capacity solely on behalf of the entity for whom he is acting, and not in
any individual capacity; provided that nothing in the foregoing shall be deemed
as a limitation on liability of any officer for any acts of willful misconduct,
fraud, intentional misrepresentation or dishonesty in connection with such
execution or certification.
SECTION 9.21.    Judgment Currency.
This is an international loan transaction in which the specification of Dollars
or any Foreign Currency, as the case may be (the “Specified Currency”) and
payment in Winston-Salem, North Carolina, New York City or the country of the
Specified Currency (the “Specified Place”) is of the essence, and the Specified
Currency shall be the currency of account in all events relating to Advances
denominated in the Specified Currency. Subject to Sections 2.12(a), 6.03 and
6.04, the payment obligations of the Borrower under this Agreement shall not be
discharged or satisfied by an amount paid in another currency or in another
place, whether pursuant to a judgment or otherwise, to the extent that the
amount so paid on conversion to the Specified Currency and transfer to the
Specified Place under normal banking procedures does not yield the amount of the

118

--------------------------------------------------------------------------------



Specified Currency in the Specified Place due hereunder. If for the purpose of
obtaining judgment in any court it is necessary to convert a sum due hereunder
in the Specified Currency into another currency (the “Second Currency”), the
rate of exchange that shall be applied shall be the rate at which in accordance
with normal banking procedures the Applicable Agent could purchase the Specified
Currency with the Second Currency on the Business Day next preceding the day on
which such judgment is rendered. The obligation of the Borrower in respect of
any such sum due from it to the Applicable Agent or any Lender hereunder or
under any other Loan Document (in this Section called an “Entitled
Person”) shall, notwithstanding the rate of exchange actually applied in
rendering such judgment, be discharged only to the extent that on the Business
Day following receipt by such Entitled Person of any sum adjudged to be due
hereunder in the Second Currency such Entitled Person may in accordance with
normal banking procedures purchase and transfer to the Specified Place the
Specified Currency with the amount of the Second Currency so adjudged to be due;
and the Borrower hereby, as a separate obligation and notwithstanding any such
judgment, agrees to indemnify such Entitled Person against, and to pay such
Entitled Person on demand, in the Specified Currency, the amount (if any) by
which the sum originally due to such Entitled Person in the Specified Currency
hereunder exceeds the amount of the Specified Currency so purchased and
transferred.
SECTION 9.22.    Post-Closing Actions.
Notwithstanding anything to the contrary contained in this Agreement or the
other Loan Documents, the parties hereto acknowledge and agree that the actions
relating to the Properties and such other matters described on Annex X shall be
completed in accordance with Annex X. The provisions of Annex X shall be deemed
incorporated herein by reference as fully as if set forth herein in its
entirety.
All provisions of this Agreement and the other Loan Documents (including,
without limitation, all conditions precedent, representations, warranties,
covenants, events of default and other agreements herein and therein) shall be
deemed modified to the extent necessary to effect the foregoing (and to permit
the taking of the actions described above within the time periods required
above, rather than as otherwise provided in the Loan Documents); provided that
(x) to the extent any representation and warranty would not be true because the
foregoing actions were not taken on the Closing Date the respective
representation and warranty shall be required to be true and correct in all
material respects at the time the respective action is taken (or was required to
be taken) in accordance with the foregoing provisions of this Section 9.22 and
(y) all representations and warranties relating to the Collateral Documents
shall be required to be true immediately after the actions required to be taken
by this Section 9.22 have been taken (or were required to be taken). The
acceptance of the benefits of the Advances shall constitute a covenant and
agreement by each Loan Party to each of the Lenders that the actions required
pursuant to this Section 9.22 will be, or have been, taken within the relevant
time periods referred to in this Section 9.22 and that, at such time, all
representations and warranties contained in this Credit Agreement and the other
Loan Documents shall then be true and correct without any modification pursuant
to this Section 9.22. The parties hereto acknowledge and agree that the failure
to take any of the actions required above, within the relevant time periods
required above, shall give rise to an immediate Event of Default pursuant to
this Agreement.

119

--------------------------------------------------------------------------------



SECTION 9.23    Patriot Act Notice. Each Lender, the Administrative Agent, and
the Multicurrency Agent (the Administrative Agent and the Multicurrency Agent
for themselves and not on behalf of any Lender) hereby notifies each Loan Party
that pursuant to the requirements of the Patriot Act it is required to obtain,
verify and record information that identifies such Loan Party, which information
includes the name and address of such Loan Party and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify such
Loan Party in accordance with such Patriot Act.


SECTION 9.24    No Fiduciary Relationship. The Borrower, on behalf of itself and
its subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the
Borrower, the Subsidiaries and their Affiliates, on the one hand, and the
Administrative Agent, the Multicurrency Agent, the Lenders, the Issuing Banks
and their Affiliates, on the other hand, will have a business relationship that
does not create, by implication or otherwise, any fiduciary duty on the part of
the Administrative Agent, the Multicurrency Agent, the Lenders, the Issuing
Banks or their Affiliates, and no such duty will be deemed to have arisen in
connection with any such transactions or communications.


ARTICLE X
GUARANTY
SECTION 10.01.    Unconditional Guaranty. Each Guarantor hereby irrevocably,
unconditionally and jointly and severally guarantees, each as a primary obligor
and not merely as a surety, to the Administrative Agent, the Multicurrency
Agent, the Lenders and the other Secured Parties the due and punctual payment of
the principal of and the premium, if any, and interest on the Guaranteed
Obligations and any and all other amounts due under or pursuant to the Loan
Documents, when and as the same shall become due and payable (whether at stated
maturity or by optional or mandatory prepayment or by declaration, redemption or
otherwise) in accordance with the terms of the Loan Documents. The Guarantors'
guaranty under this Section is an absolute, present and continuing guarantee of
payment and not of collectability, and is in no way conditional or contingent
upon any attempt to collect from the Borrower, any of the Guarantors or any
other guarantor of the Guaranteed Obligations (or any portion thereof) or upon
any other action, occurrence or circumstances whatsoever. In the event that the
Borrower or any Guarantor shall fail so to pay any such principal, premium,
interest or other amount to the Administrative Agent, the Multicurrency Agent, a
Lender or any other Secured Party, the Guarantors will pay the same forthwith,
without demand, presentment, protest or notice of any kind (all of which are
waived by the Guarantors to the fullest extent permitted by law), in the
applicable Currency and at the place for payment specified in the Loan Documents
or specified by such Administrative Agent in writing, to such Administrative
Agent. The Guarantors further agree, promptly after demand, to pay to the
Administrative Agent, the Multicurrency Agent, the Lenders and the other Secured
Parties the costs and expenses incurred by such Administrative Agent,
Multicurrency Agent, Lender or other Secured Party in connection with enforcing
the rights of such Administrative Agent, Multicurrency Agent, Lenders and the
other Secured Parties against the Borrower and any or all of the Guarantors
(whether in a bankruptcy proceeding or otherwise) following any default in
payment of any of the Guaranteed Obligations or the obligations of the
Guarantors hereunder, including the fees and expenses of counsel to the
Administrative Agent, the Multicurrency Agent, such Lenders and the other
Secured Parties.

120

--------------------------------------------------------------------------------



SECTION 10.02.    Obligations Absolute. The obligations of the Guarantors
hereunder are and shall be absolute and unconditional, irrespective of the
validity, regularity or enforceability of this Agreement, any of the Guaranteed
Obligations or any of the Loan Documents, shall not be subject to any
counterclaim, set-off, deduction or defense based upon any claim any of the
Guarantors may have against the Borrower, any other Guarantor or the
Administrative Agent, the Multicurrency Agent, any Lender or any other Secured
Party, hereunder or otherwise, and shall remain in full force and effect without
regard to, and shall not be released, discharged or in any way affected by, to
the fullest extent permitted by law, any circumstance or condition whatsoever
(whether or not any of the Guarantors shall have any knowledge or notice
thereof), including:
(a)    any amendment or modification of or supplement to any of the Loan
Documents or any other instrument referred to herein or therein, or any
assignment or transfer of any thereof or of any interest therein, or any
furnishing or acceptance of additional security for any of the Guaranteed
Obligations;
(b)    any waiver, consent or extension under any Loan Document or any such
other instrument, or any indulgence or other action or inaction under or in
respect of, or any extensions or renewals of, any Loan Document, any such other
instrument or any Guaranteed Obligation;
(c)    any failure, omission or delay on the part of the Administrative Agent to
enforce, assert or exercise any right, power or remedy conferred on or available
to the Administrative Agent, the Multicurrency Agent, or any Lender against the
Borrower or any Guarantor, any Subsidiary of the Borrower or any Subsidiary of
any Guarantor;
(d)    any Bankruptcy, insolvency, readjustment, composition, liquidation or
similar proceeding with respect to the Borrower, any Guarantor, any Subsidiary
of the Borrower or any Subsidiary of any Guarantor or any property of the
Borrower, any Guarantor or any such Subsidiary or any unavailability of assets
against which the Guaranteed Obligations, or any of them, may be enforced;
(e)    any merger or consolidation of the Borrower, any Subsidiary of the
Borrower or any Guarantor or any of the Guarantors into or with any other Person
or any sale, lease or transfer of any or all of the assets of any of the
Guarantors, the Borrower or any Subsidiary of the Borrower or any Guarantor to
any Person;
(f)    any failure on the part of the Borrower, any Guarantor or any Subsidiary
of the Borrower or any Guarantor for any reason to comply with or perform any of
the terms of any agreement with any of the Guarantors;
(g)    any exercise or non-exercise by the Administrative Agent, the
Multicurrency Agent, any Lender or any other Secured Party, of any right,
remedy, power or privilege under or in respect of any of the Loan Documents or
the Guaranteed Obligations, including under this Section;

121

--------------------------------------------------------------------------------



(h)    any default, failure or delay, willful or otherwise, in the performance
or payment of any of the Guaranteed Obligations;
(i)    any furnishing or acceptance of security, or any release, substitution or
exchange thereof, for any of the Guaranteed Obligations;
(j)    any failure to give notice to any of the Guarantors of the occurrence of
any breach or violation of, or any event of default or any default under or with
respect to, any of the Loan Documents or the Guaranteed Obligations;
(k)    any partial prepayment, or any assignment or transfer, of any of the
Guaranteed Obligations; or
(l)    any other circumstance (other than payment in full) which might otherwise
constitute a legal or equitable discharge or defense of a guarantor or which
might in any manner or to any extent vary the risk of such Guarantor.
The Guarantors covenant that their respective obligations hereunder will not be
discharged except by complete performance of the obligations contained in the
Loan Documents and this Agreement and the final payment in full of the
Guaranteed Obligations. The Guarantors unconditionally waive, to the fullest
extent permitted by law (A) notice of any of the matters referred to in this
Section, (B) any and all rights which any of the Guarantors may now or hereafter
have arising under, and any right to claim a discharge of the Guarantor's
obligations hereunder by reason of the failure or refusal by the Administrative
Agent, the Multicurrency Agent, any Lender or any other Secured Party to take
any action pursuant to any statute permitting a Guarantor to request that the
Administrative Agent, the Multicurrency Agent, or any Lender attempt to collect
the Guaranteed Obligations from the Borrower, any of the Guarantors or any other
guarantor (including any rights under Sections 26-7, 26-8 or 26-9 of the North
Carolina General Statutes, O.C.G.A. § 10-7-24, or any similar or successor
provisions), (C) all notices which may be required by statute, rule of law or
otherwise to preserve any of the rights of the Administrative Agent, the
Multicurrency Agent, any Lender or any other Secured Party against the
Guarantors, including presentment to or demand of payment from the Borrower, any
of the Subsidiaries of the Borrower or any Guarantor, or any of the other
Guarantors with respect to any Loan Document or this agreement, notice of
acceptance of the Guarantors' guarantee hereunder and/or notice to the Borrower,
any of the Subsidiaries of the Borrower or any Guarantor, or any Guarantor of
default or protest for nonpayment or dishonor, (D) any diligence in collection
from or protection of or realization upon all or any portion of the Guaranteed
Obligations or any security therefor, any liability hereunder, or any party
primarily or secondarily liable for all or any portion of the Guaranteed
Obligations, and (E) any duty or obligation of the Administrative Agent, the
Multicurrency Agent, any Lender or any other Secured Party to proceed to collect
all or any portion of the Guaranteed Obligations from, or to commence an action
against, the Borrower, any Guarantor or any other Person, or to resort to any
security or to any balance of any deposit account or credit on the books of the
Administrative Agent, the Multicurrency Agent, any Lender or any other Secured
Party in favor of the Borrower, any Guarantor or any other Person, despite any
notice or request of any of the Guarantors to do so.
The obligations of the Guarantors under this Article X are continuing
obligations and shall continue in full force and effect until such time as all
of the Guaranteed Obligations (and any renewals and extensions thereof) shall
have been finally paid and satisfied in full and shall

122

--------------------------------------------------------------------------------



thereafter terminate. The obligations of the Guarantors under this Article X
shall continue to be effective or be automatically reinstated, as the case may
be, if any payment made by the Borrower, any Guarantor or any Subsidiary of the
Borrower or any Guarantor on, under or in respect of any of the Guaranteed
Obligations is rescinded or must otherwise be restored or returned by the
recipient upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower, any Guarantor or any such Subsidiary, or upon or
as a result of the appointment of a custodian, receiver, trustee or other
officer with similar powers with respect to the Borrower, any Guarantor or any
such Subsidiary or any substantial part of the property of the Borrower, any
Guarantor or any such Subsidiary, or otherwise, all as though such payment had
not been made. If an event permitting the acceleration of all or any portion of
the Guaranteed Obligations shall at any time have occurred and be continuing,
and such acceleration shall at such time be stayed, enjoined or otherwise
prevented for any reason, including because of the pendency of a case or
proceeding relating to the Borrower, any Guarantor or any Subsidiary of the
Borrower or any Guarantor under any bankruptcy or insolvency law, for purposes
of this Article X and the obligations of the Guarantors hereunder, such
Guaranteed Obligations shall be deemed to have been accelerated with the same
effect as if such Guaranteed Obligations had been accelerated in accordance with
the terms of the applicable Loan Documents or of this Agreement.
The Guarantors authorize the Administrative Agent on behalf of the Lenders
without notice to or demand on the Guarantors and without affecting their
liability hereunder, from time to time (a) to obtain additional or substitute
endorsers or guarantors; (b) to exercise or refrain from exercising any rights
against, and grant indulgences to, the Borrower, any Subsidiary of the Borrower
or any Guarantor, any other Guarantor or others; and (c) to apply any sums, by
whomsoever paid or however realized, to the payment of the principal of,
premium, if any, and interest on, and other obligations consisting of, the
Guaranteed Obligations. The Guarantors waive any right to require the
Administrative Agent, any Lender or any other Secured Party to proceed against
any additional or substitute endorsers or guarantors or the Borrower or any of
their Subsidiaries or any other Person or to pursue any other remedy available
to the Administrative Agent, the Multicurrency Agent, any such Lender or any
such other Secured Party.
SECTION 10.03.    Information Concerning the Borrower. The Guarantors assume all
responsibility for being and keeping themselves informed of the financial
condition and assets of the Borrower, the other Guarantors and their respective
Subsidiaries, and of all other circumstances bearing upon the risk of nonpayment
of the Guaranteed Obligations and the nature, scope and extent of the risks
which the Guarantors assume and insure hereunder, and agree that neither the
Administrative Agent, the Multicurrency Agent, any Lender nor any other Secured
Party shall have any duty to advise the Guarantors of information known to the
Administrative Agent, the Multicurrency Agent, any such Lender or any such other
Secured Party regarding or in any manner relevant to any of such circumstances
or risks.

123

--------------------------------------------------------------------------------



SECTION 10.04.    Guarantors' Subordination. The Guarantors hereby absolutely
subordinate, both in right of payment and in time of payment, any present and
future indebtedness of the Borrower or any Subsidiary of the Borrower or any
Guarantor to any or all of the Guarantors to the indebtedness of the Borrower or
any such Subsidiary or to the Administrative Agent, the Multicurrency Agent, the
Lenders and the other Secured Parties (or any of them), provided that the
Guarantors may receive scheduled payments of principal, premium (if any) and
interest in respect of such present or future indebtedness so long as there is
no Event of Default then in existence.
SECTION 10.05.     Waiver of Subrogation. Notwithstanding anything herein to the
contrary, until the payment in full of the Guaranteed Obligations, the
Guarantors hereby waive any right of subrogation (under contract, Section 509 of
the Bankruptcy Code or otherwise) or any other right of indemnity, reimbursement
or contribution and hereby waive any right to enforce any remedy that the
Administrative Agent, the Multicurrency Agent, any Lender or any other Secured
Party now has or may hereafter have against the Borrower, any Guarantor or any
endorser or any other guarantor of all or any part of the Guaranteed
Obligations, and the Guarantors hereby waive any benefit of, and any right to
participate in, any security or collateral given to the Administrative Agent,
the Multicurrency Agent, any Lender or any other Secured Party to secure payment
or performance of the Guaranteed Obligations or any other liability of the
Borrower to the Administrative Agent, the Multicurrency Agent, any Lender or any
other Secured Party. The waiver contained in this Section shall continue and
survive the termination of this Agreement and the final payment in full of the
Guaranteed Obligations.
SECTION 10.06.    Enforcement. In the event that the Guarantors shall fail
forthwith to pay upon demand of the Administrative Agent, any Lender or any
other Secured Party any amounts due pursuant to this Article X or to perform or
comply with or to cause performance or compliance with any other obligation of
the Guarantors under this Agreement the Administrative Agent, the Multicurrency
Agent, any Lender and any other Secured Party shall be entitled and empowered to
institute any action or proceeding at law or in equity for the collection of the
sums so due and unpaid or for the performance of or compliance with such terms,
and may prosecute any such action or proceeding to judgment or final decree and
may enforce such judgment or final decree against the Guarantors and collect in
the manner provided by law out of the property of the Guarantors, wherever
situated, any monies adjudged or decreed to be payable. The obligations of the
Guarantors under this Agreement are continuing obligations and a fresh cause of
action shall arise in respect of each default hereunder.
SECTION 10.07.    Miscellaneous. Except as may otherwise be expressly agreed
upon in writing, the liability of the Guarantors under this Article X shall
neither affect nor be affected by any prior or subsequent guaranty by the
Guarantors of any other indebtedness to the Administrative Agent, the
Multicurrency Agent, the Lenders or any other Secured Party. Notwithstanding
anything in this Article X to the contrary, the maximum liability of each
Guarantor hereunder shall in no event exceed the maximum amount which could be
paid out by such Guarantor without rendering such Guarantor's obligations under
this Article X, in whole or in part, void or voidable under Applicable Law,
including (i) the Bankruptcy Code, and (ii) any applicable state or federal law
relative to fraudulent conveyances.

124

--------------------------------------------------------------------------------



SECTION 10.08.    Keepwell.    Each Loan Party that is a Qualified ECP Guarantor
at the time the guarantee hereunder or the grant of the security interest under
the Loan Documents, in each case, by any Specified Guarantor, becomes effective
with respect to any Swap Obligation, hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Guarantor with respect to such Swap Obligation as may
be needed by such Specified Guarantor from time to time to honor all of its
obligations under its guarantee and the other Loan Documents in respect of such
Swap Obligation (but, in each case, only up to the maximum amount of such
liability that can be hereby incurred without rendering such Qualified ECP
Guarantor's obligations and undertakings under this Section 10.09 voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations and undertakings of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until the
Obligations have been indefeasibly paid and performed in full. Each Qualified
ECP Guarantor intends this Section to constitute, and this Section shall be
deemed to constitute, a guarantee of the obligations of, and a “keepwell,
support, or other agreement” for the benefit of, each Specified Guarantor for
all purposes of the Commodity Exchange Act.
SECTION 10.09.    Consent and Reaffirmation.    Each Guarantor hereby consents
to the execution, delivery and performance of this Agreement and agrees that
each reference to the Existing Credit Agreement in the Loan Documents shall, on
and after the date hereof, be deemed to be a reference to this Agreement. Each
Guarantor hereby acknowledges and agrees that, after giving effect to this
Agreement, all of its respective obligations and liabilities under the Loan
Documents to which it is a party, as such obligations and liabilities have been
amended by this Agreement, are reaffirmed, and remain in full force and effect.
[remainder of page intentionally left blank; signature page follows]









125

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, under seal, by their respective authorized officers as of the day and
year first above written.
 
 
 
 
 
 
 
TRIANGLE CAPITAL CORPORATION
 
 
 
 
 
By:
 
/s/ Steven C. Lilly
 
 
 
 
Steven C. Lilly
 
 
 
 
Chief Financial Officer




















--------------------------------------------------------------------------------



INITIAL GUARANTORS
 
 
 
 
 
 
 
ARC INDUSTRIES HOLDINGS, INC.
 
 
 
 
 
By:
 
/s/ Steven C. Lilly
 
 
 
 
Steven C. Lilly
 
 
 
 
Secretary

 
 
 
 
 
 
 
BRANTLEY HOLDINGS, INC.
 
 
 
 
 
By:
 
/s/ Steven C. Lilly
 
 
 
 
Steven C. Lilly
 
 
 
 
Secretary

 
 
 
 
 
 
 
ENERGY HARDWARE HOLDINGS, INC.
 
 
 
 
 
By:
 
/s/ Steven C. Lilly
 
 
 
 
Steven C. Lilly
 
 
 
 
Secretary

 
 
 
 
 
 
 
MINCO HOLDINGS, INC.
 
 
 
 
 
By:
 
/s/ Steven C. Lilly
 
 
 
 
Steven C. Lilly
 
 
 
 
Secretary

 
 
 
 
 
 
 
PEADEN HOLDINGS, INC.
 
 
 
 
 
By:
 
/s/ Steven C. Lilly
 
 
 
 
Steven C. Lilly
 
 
 
 
Secretary

 
 
 
 
 
 
 
TECHNOLOGY CROPS HOLDINGS, INC.
 
 
 
 
 
By:
 
/s/ Steven C. Lilly
 
 
 
 
Steven C. Lilly
 
 
 
 
Secretary














--------------------------------------------------------------------------------



 
 
 
 
 
 
 
BRANCH BANKING AND TRUST COMPANY
 
 
as Administrative Agent and as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ William B. Keene (SEAL)
 
 
 
 
William B. Keene
 
 
 
 
Vice President





                    




Lending Office
Branch Banking and Trust Company
200 West Second Street, 16th Floor
Winston-Salem, NC 27101
Attention: Matthew W. Rush
Facsimile number: (336) 733-2740
Telephone number: (336) 733-1456


And a copy to:


Jacqueline E. Camp, Esq.
Womble Carlyle Sandridge & Rice, LLP
300 North Greene Street
Suite 1900
Greensboro, NC 27401
Facsimile number: (336) 574-4547
Telephone number: (336) 574-8069







--------------------------------------------------------------------------------



    
 
 
 
 
 
 
 
FIFTH THIRD BANK
 
 
as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ Robert Weaver (SEAL)
 
 
 
 
Robert Weaver
 
 
 
 
Vice President



                    
Lending Office
Fifth Third Bank
2105 Blue Ridge Road, Suite 150
Raleigh, NC 27607
Attention: Robert B. Weaver, V.P.
Facsimile number: (919) 573-1918
Telephone number: (919) 573-7802








    








                    





--------------------------------------------------------------------------------



 
 
 
 
 
 
 
ING CAPITAL LLC
 
 
as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ Patrick Frisch (SEAL)
 
 
 
 
Patrick Frisch, CFA
 
 
 
 
Managing Director





Lending Office
1325 Avenue of the Americas
New York, NY 10019
Attn: Patrick Frisch
Telecopy number: ____________
Telephone number: 646-424-6912
                    



--------------------------------------------------------------------------------



 
 
 
 
 
 
 
MORGAN STANLEY BANK, N.A.
 
 
as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ Michael King
 
 
 
 
Michael King
 
 
 
 
Authorized Signature



                                
Lending Office
One Utah Center
201 South Main St, 5th Fl
Salt Lake City, UT, 84111
Telephone number: (801) 236-3600







--------------------------------------------------------------------------------



 
 
 
 
 
 
 
STIFEL BANK & TRUST
 
 
as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ Joseph L. Sooter, Jr.
 
 
 
 
Joseph L. Sooter, Jr.
 
 
 
 
Senior Vice President





Lending Office
955 Executive Parkway
Suite 216
St. Louis, MO 63141
Attn: Joseph Sooter
Telecopy number: 314-453-0476
Telephone number: 314-317-6988


    





--------------------------------------------------------------------------------



 
 
 
 
 
 
 
FIRST TENNESSEE BANK NATIONAL
 
 
ASSOCIATION
 
 
as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ Keith A. Sherman (SEAL)
 
 
 
 
Keith A. Sherman
 
 
 
 
Senior Vice President



Lending Office
1122 Oberlin Rd
Suite 300
Raleigh, NC 27605
Attn: Keith A. Sherman
Telecopy number: 919-781-1485
Telephone number: 919-789-2983
                    





--------------------------------------------------------------------------------



 
 
 
 
 
 
 
PARK STERLING BANK
 
 
as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ John W. Lowe (SEAL)
 
 
 
 
John W. Lowe
 
 
 
 
Senior Vice President



Lending Office
2245 Gateway Access Point
Suite 202
Raleigh, NC 27607
Attn: John W. Lowe
Telecopy number: 919-747-6294
Telephone number: 919-747-6252
                    





--------------------------------------------------------------------------------



 
 
 
 
 
 
 
RAYMOND JAMES BANK, N.A.
 
 
as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ Joseph A. Ciccolini (SEAL)
 
 
 
 
Joseph A. Ciccolini
 
 
 
 
Vice President - Senior Corporate Banker



Lending Office
710 Carillon Parkway
St. Petersburg, FL 33716
Attn: Joseph A. Ciccolini
Telecopy number: 866-205-1396
Telephone number: 727-567-4855
                    





--------------------------------------------------------------------------------



 
 
 
 
 
 
 
CAPSTONE BANK
 
 
as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ Bryan Pennington (SEAL)
 
 
 
 
Bryan Pennington
 
 
 
 
Senior Vice President





Lending Office
4505-110 Falls of Neuse Rd
Raleigh, NC 27609
Attn: Bryan Pennington
Telecopy number: 919-875-8583
Telephone number: 919-256-6835





--------------------------------------------------------------------------------



Schedule 1.01(a)


Commitments




Lender
Revolver Commitment Amount
Multicurrency Commitment Amount
Branch Banking and Trust Company
$35,000,000
$5,000,000
ING Capital LLC
 
$25,000,000
Fifth Third Bank
$35,000,000
$5,000,000
Morgan Stanley Bank, N.A.
$25,000,000
 
Stifel Bank & Trust
$10,000,000
 
First Tennessee Bank National Association
$10,000,000
 
Park Sterling Bank
$8,000,000
 
Raymond James Bank, N.A.
$5,000,000
 
Capstone Bank
$2,000,000
 
TOTAL
$130,000,000
$35,000,000










